 382DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited AircraftCorporation(Pratt and WhitneyDivision)andLodge# 1746,International Associa-tion,of'Machinists,AFL-CIOUnitedAircraft-Corporation, (PrattandWhitneyDivision)andAwardF. RabowskiUnited'Aircraft"Corporation(PrattandWhitneyDivision-Connecticut Advanced Nuclear Engineer-ing Laboratory),andLodge#700, InternationalAssociation of Machinists,AFL-CIOUnitedAircraftCorporation (Hamilton StandardDivision)_and.pLodge #743, International Associa-tiowofoMachinists,AFL-CIOUnitedAircraftCorporation ('Hamilton 'StandardDivision)'airdFrancis J. Karcz,andWilliam A.T"Gr`ant.Cases-1-CA-3355 (1-3),1-CA-3357,1-CA-3359,1-CA-3528, °1-CA-3532,I-CA-4201;'1-CA-4492,1-CA-3396,1-CA-4802,I-CA-3358,1-CA-3372,,'I-,,CA-3435,1-CA-3455,1-CA-3571,1-CA 3634, r,1-CA-4202,l--CA-4491,I-CA-3434,and l-CA-3900.July'30, ^ 1971DECISION AND ORDEROnJuly 25, 1969, Trial Examiner Lee J. Best issuedhisDecision in -the, above-entitled proceedings,finding thatRespondent had engaged in certain,unfaii labor practices alleged in the 'complaint andhad not engaged,in others, and reconmiending that itcease and desist from the unfair labor practices foundand take certain affirmative action, all as set forth-inthe attached Trial Examiner's Decision. Thereafter,the General Counsel, Charging Parties, and Respon-dent filed exceptions to the Trial Examiner's Decisionand supporting briefs;' General Counsel and Charg-ing Parties also filed reply briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that, whilesome of the rulings may have been in error, they werenot prejudicial. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions, the briefs, and the entire record inthese cases,2 and hereby adopts the findings, conclu-iRespondent has filed a "Motion to Strike Exceptions and Briefs inSupport of Such Exceptions filed by Charging Parties and GeneralCounsel" on the ground that they do not comply with Sec. 102.46 of theNational Labor Relations Board'sRules and Regulations,Series 8, asamended.General Counsel and the Charging Parties filed oppositionthereto.We find that the exceptions and briefs objected to are insubstantialcompliancewith the Board'sRules and therefore denyRespondent's motion.Stop & Shop, Inc.,161 NLRB 75, 76.2The Charging Parties have requested oral argument.The request isdenied as the exceptions and briefs adequately set forth the positions andarguments of the parties.sions,and recommendations of the Trial, Examiner,with, the ° additions and,, -,modifications indicatedhereinafter.3-1.The General Counsel-and the Charging, Parties,complain that the Trial Examiner was, biased andprejudiced, and request the Board to makede novaresolutions, of the issues, at least where the, TrialExaminer's findings are adverse to them. The adver-saries blame each other, and the General Counsel andthe Charging Parties also blame; the Trial; Examinerfor. the unusual length of this, litigation. The trial ofthese cases has not been.a model of how litigationshould be conducted, to put it charitably. The trial wasaccompanied at almost every stage by lack ofcooperation,bickering,and,, discourtesybetweencounsel,,and between counsel for the.General Counseland the Charging Parties and the Trial Examiner.There is fault enough for, every, body.4 It wouldbeprofitless at this date to try, to fix the blame, for theprotracted delay in disposing of these cases at the trialstage; we,shall not attempt to do so. As to the claim ofbias and,prejudice on theof the Trial Examiner,we reject it.Most of the factual predicates for theTrialExaminer's conclusions are not in, seriousdispute.Except as, indicated hereinafter, we agreewith the, inferences and conclusions drawn, by theTrialExaminer from these facts., The principalevidence offered to support the prejudice argument isthat in adjudicating, the independent violations,ofSection 8(a)(1), the Trial Examiner on the basis, ofdemeanor "discreditedevery single oneof ,GeneralCounsel's_witnesses-unless their testimony was utter-ly unchallenged or uncontradicted by respondent"(Charging 'Parties' exceptions, p. 4.) However, totalrejection of the credibility of the witnesses for oneparty and crediting of witnesses for another "cannotof itself impugn the integrity or competence of a trierof fact."5 The credited evidence does not carry "itsown death wound," and the clear preponderance ofall the relevant evidence does not establish that theTrialExaminer'scredibilityresolutionswereincorrect .6 We therefore adopt them.2.We find, in agreementwith the Trial Examiner,thatRespondent interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) ofthe Act because of conduct engaged in by SupervisorsLeonard Welles, William Smith, Robert Sweeney, and3Subsequent to the issuance of the Trial Examiner'sDecision, theGeneral Counsel filed two motions to reopen the record to receive furtherevidence bearing on the issues.The additional proffered evidence appearsto relate to the issue of compliance.We therefore deny the motion at thistime withoutprejudiceto the General Counsel's right to renew his motionat the compliance stage of this proceeding.4United Aircraft Corporation v. McCulloch,365 F.2d 960(C.A.D.C.);Hobanv.United Aircraft Corporation,264 F.Supp.645 (D.C. Conn.).5N.L.R.B.v. PittsburghS.S Company,337 U.S. 656, 659.6 StandardDry Wall Products,Inc.,91NLRB544, enfd. 188 F.2d 362(C.A. 3).192 NLRB No. 62 UNITED AIRCRAFT CORP.Charles Lindsay.We further find, contrary to theTrialExaminer, that Supervisor Charles Hurd'sstatement to Mrs. Davis, 2 days before the strike, inthe presence of two other employees, that "A lot ofpeople are going to get hurt and a lot of people won'tbe coming back," if they went out on strike,constituted a threat of economic reprisal in violationof the Act. Respondent contends that, in view of theoverall employee complement, the Board shouldconsider the foregoing incidents as isolated and notissue a cease-and-desist order. We find no merit in thiscontention. In our opinion, the number of incidentsfound unlawful herein, which consisted of threats ofeconomic reprisal, interrogation creating the impres-sion of - surveillance of employees' union activities,and offers of, benefits conditioned upon abandoningthe strike, warrants the issuance of a remedial order.3.In addition to the General Counsel's andCharging Parties' disagreement with the Trial Exam-iner's credibility resolutions involved in his discussionof the alleged independent violations of Section8(a)(1), they argue that he did not consider certainother testimony relating to the 8(a)(1) violations. Inthis regard, after ,numerous amendments to the initialcomplaint were granted ,by the Trial Examiner, theGeneralCounsel 'filed a consolidated amendedcomplaint which included `_"all amendments made andmotions granted by the Trial Examiner up to andincludingMarch 19, 1965," the date on which theGeneral Counsel rested his presentation of the case.Approximately 60 named supervisors are alleged inthe final amended complaint to have engaged in8(a)(1) violations.However, testimony adduced bytheGeneral Counsel attributed unlawful conductonly to 40 of these supervisors, all of which testimonyisduly discussed in the Trial, Examiner's Decision,except for certain omissions noted below. In view ofthe General Counsel's concession on the record that ifa supervisor is; "not alleged as committing a specificviolation of 8(a)(I), obviously [the Trial Examiner]cannot find it as, a matter of law," the Trial Examinerdismissed the complaint as to 20 of the supervisors.'He did not discuss testimony concerning conduct ofsupervisors not named in the last amended complaintas having committed 8(a)(l) violations. This testimo-ny was introduced to support the allegation ofantiunion motivation in the failure to reemploy allstrikers, and not as evidence of independent 8(a)(1)conduct. In view of the concession of the GeneralCounsel, theTrialExaminerwas justified inlimiting his consideration of 8(a)(1) violations to theconduct specified as such in the amended complaint.4.As the result of the misspelling of the names ofseveral supervisors in the amended complaint, theTTheTrial Examiner'sDecision states that Pelletier died in 1966. Thisis an error,the correct date is as stated above.383TrialExaminer dismissed allegations of 8(a)(1)violations as to them, on the ground that he could findno evidence in the record concerning them. Thus, hedismissed allegations involving SupervisorsWillis,Postum, and Slaffenhoffer. The correct names ofthese three supervisors areWelles,Postal,andSchladenhaufen, respectively. The Trial Examiner diddiscuss the conduct of these three individuals undertheir correct names. The Trial Examiner also dis-missed allegations involving Supervisor Hurd on thesame ground-lack of evidence in the record. Thisseems to have been an oversight on the TrialExaminer's part, as he did discuss Hurd's conduct anddisposed of it on the merits. The Trial Examiner'sDecision is amended accordingly.The Trial Examiner also failed to discuss the allegedunlawful conduct of Supervisor Lawrence, who isnamed in the amended complaint as having violatedSection 8(a)(1).According to the uncontradictedtestimony of employee Patricia Hoar, near the end ofMay 1960, which was before the strike started,Lawrence said to her that "he should like to see methink for myself and not listen to the union but listento what is best for myself . . . that my loyalty was tothe company since they were the ones paying me. Itold him that money didn't buy loyalty, that you justdid the best work you could." We find that thisstatement by Lawrence was not violative of Section8(a)(1).5.We agree with the Trial Examiner's conclusionthat no finding of an 8(a)(1) violation should be basedupon the alleged statements made to several strikingemployees by Supervisor Pelletier inviting strikers toreturn to work so that he could "terminate" them.Pelletier died in 1962—7 before the initial complaintwas issued in 1963 and before testimony of theGeneral Counsel'switnesses.In agreeing with theTrialExaminer's conclusion, however, we do notadopt his principal rationale therefor. He stated thatthe principal reason for his finding of no violation wasthe rule of evidence that testimony concerningconversations and transactions with a dead man arenot admissible. The Board's rule in this regard is notas stated by the Trial Examiner. The Board willconsider such evidence, but will subject it to theclosest scrutiny before deciding what weight shouldbe given to it.8 As an alternate ground for notcrediting the testimony of the employeewitnesses astowhat Pelletier said to them, the Trial Examinercharacterized such testimony as "suspect" and"ambiguous." We have the same suspicion as to thistestimony. During the strike, the Respondent contin-ued to operate and welcomed the return of strikers totheir jobs.It seemsimprobable that a foreman would8West Texas Utilities Company, Inc.,94 NLRB 1638, 1639,enfd. 195F.2d 519(C.A. 5). 384DECISIONSOF NATIONALLABOR-RELATIONS BOARDinvite strikers to cross the picket line and return towork so that he could terminate them. If Pelletierwanted to terminate them, he could have done sowithout inviting them to cross the picket line.Accordingly;. we adopt the Trial Examiner's findingthat the Respondent did not violate Section 8(a)(1) bythe alleged statements of Pelletier.6.The Trial Examiner found that PersonnelManager Wilhide's statement to employee Desrius-seaux on the picket line, "Come on in. It's your lastchance," was not violative ofSection-8(a)(1) and that,in any event, Wilhide was not a supervisor. We agreethat the statement was not unlawful, but we find thatWilhide was a supervisor. -7.The Trial Examiner found that Respondent hadnot violated Section 8(a)(1) by threatening to bring acivil suit against the Charging Parties as a result ofcertain union conduct during the 1960 strike unlesstheUnions withdrew their unfair labor practicecharges, or by actually bringing such suit because theUnions had refused to withdraw their charges.Respondent filed suits against the Charging Partiesin Connecticut Superior Court seeking damages foralleged - tortious` acts committed by theUnions'members during the course of the 1960 strike andsecured judgments against the Unions in excess of $1million.9 Inthe Clyde Taylorcase,'0 the Board heldthat, while "the making of a threat by an employer toresort to the civil courts as a tactic calculated torestrain employees in the exercise of rights guaranteedby the Act" was a' violation of Section 8(a)(1), anactual suit was not similarly unlawful. In justificationof the latter position the Board majority reasoned that"the' Board should accommodate its enforcement ofthe Act to the right of all persons to-litigate theirclaims in court, rather than condemn the exercise ofsuch right as an unfair labor practice."11 Since theTaylorcase, the Board has consistently held that thefiling of a civil suit cannot be found to be an unfairlabor piactice.12Moreover, Respondent's threat tofile such a suit unless an overall settlement agreementwas reached was not the kind of "tactic calculated torestrain employees in the exercise ofrights'guaranteedby the Act" envisaged, byTaylor.Respondent be-lieved, as events proved correctly, that it had goodgrounds for a civil damage suit against the ChargingParties which it was willing to forgo if the Charging9United Aircraft Corp. v. IAM,68 LRRM 2488, 70 LRRM 2577 (Conn.Superior Ct Hartford County, Nos. 133884 and133885).The ConnecticutSupreme Courtaffirmedthe Superior Court's fording' of liability, ^ butdirected a new trial with respectto the amount of compensatory damages.United Aircraft Corp. V.Machinists,issued April 27, 1971.10Clyde Taylor Company,127 NLRB 103.11Id' at '109. In Raking this position,the Boardmajority overruled W. T.Carter and Brother,90 NLRB 2020, and adopted,the view expressed byformer ChairmanHerzog in his dissent in that case.12SmithSteelWorkers,174 ,NLRB No.41, enfd. in relevant part subnom. SmithSteelWorkers v. A O. Smith"Corporation,420 F.2d 9 (C.A. 7);Parties in turn would withdraw, their unfair laborpractice charges. Under such circumstances, a threatto proceed withF the civil suit cannot be considered asof a "harassing nature." Rather, it appears to be partof a good-faith attempt to negotiate a settlement ofthe numerous claims arising out of the bitter. 1960strike, with each party giving up its claims against theother.13We find nothing unlawful in such a proposal.8.The Trial Examinerfound that during the periodfrom the termination of the strike to January 1; 1967,except in the categories of transfers and promotions,Respondent did not discriminate against strikers inthe process of returning to full production. In soconcluding, the Trial Examiner adopted the findingsof United States District Judge Clarie in, the Section-301 suit initiated by the ChargingParties againstRespondent.14 The General Counsel and the Charg-ing Parties have excepted to virtually all the findingsof the Trial'Examiner relating to thisissue, includingthe findings of Judge Clarie in the 301 suit, which wereadopted by the Trial Examiner. We find no merit inthese exceptions.The General Counsel and the Charging Partiesintroduced the record in the 301 suit as an exhibit' inthe present case to prove discrimination. Indeed, theevidence as to discrimination in this case consists oflittlemore than the record in the 301 suit. We havereviewed the record and exhibits in that case in thecourse of our review of the Trial Examiner's Decision.We'concur in the Trial Examiner's characterization ofJudge* ,Clarie's opinion as being "a masterly analysisof all the facts and circumstances of the situation."Following extensive pretrial' discovery, the 301 `suitwas tried before Judge 'Clarie during an extendedrecess of the hearing before the Trial Examiner.Whenthe hearing was resumed before the Trial Examiner,the 301 record was, by agreement of the parties, madepart of the ' record in this case. At that time JudgeClarie had,not yet rendered his decision in the' 301suit.Judge Clarie found that while the Plaintiffs(Charging Parties here) had made out aprima faciecase of breach''of the Strike Settlement Agreements,the'Defendant (Respondent here) "assumed itsburden of going forward, and advanced proof whichstaisfied the Court, that it had acted in good faith andwas motivated by legitimate and substantialbusinessjustification in the performance of its obligationsG.C Murphy Company,171 NLRB No.45;DC International,1w_162NLRB 1383, '1394;Fashion Fair Inc.,159 NLRB1435, 1449;Local 283United Automobile, Aircraft andAgricultural ImplementWorkers ofAmerica.145 NLRB 1097, 1121.13 Inthe Connecticutsuit,the' court found that Respondent, did not"use these lawsuits for bargaining purposes to induce the defendants towithdraw their claims in their action in the United States District,Court."70 LRRM 2577,2580.14Lodge 743, IAM v. United Aircraft Corp.,299 F.Supp.877 (D.C.Conn.).- UNITED AIRCRAFT CORP.under the StrikeSettlementAgreements." In hisdecision,Judge Clarie set forth at length the argu-ments of thePlaintiffs,especially regarding thecentral theory of complement depression, and fol-lowed this by an equally extended analysis of theDefendant'sevidencein rebuttal.Having reliedmainly on the 301 record to support the case fordiscriminationtheCharging Parties now find itnecessary to except not only to the adverse findings ofthe Trial Examiner, but also to those of the similaradverse findings of Judge Clarie.We adopt thefindings ofthe Trial Examiner as well as those ofJudge Clarie. In so doing, we find it unnecessary toanswer specifically all-the exceptions of the GeneralCounsel and the Charging Parties. However, somebrief comments are-appropriate.In their exceptionstheGeneral Counsel and theCharging Parties contend that the Respondent de-pressedthe complement of employees during the lifeof thesettlement agreementsin order to underminetheUnion. They contend, in effect, that, if theRespondent had returned all strikers to work at theconclusionof the strike, normal- production couldhave beenresumedimmediately. This contention iswithout merit.As the recordreveals,and Judge Clarie found, theRespondent had taken numerous precautions inanticipation of the strike in order to ensure that itcouldcontinueproduction, including the stockpilingof someparts and subcontracting for the manufactureof otherparts.As a result, an immediate return tonormal production at the conclusion of the strike wasimpossible,because ofthe imbalance in the flow ofproduction. If the Respondenthad returned all strikerstowork immediately, either the imbalance wouldhave been perpetuated, or there would have beennothing for many of the employees to do while otheremployeesmanufacturedneeded parts. The Respon-dent was notrequired by the Act to follow such acourse ofaction in order- to reinstate economicstrikers. It was required to recall the strikers as jobsbecame available, and this the Respondent did, withcertain exceptionsnoted,infra,where employees weretransferred or promoted. The evidence of the GeneralCounsel and the Charging Parties regarding thedepressionof the employee complement, provided atmosta prima facieshowing of a violation, which theRespondent answered by evidence of the productionimbalance.The contention of the Charging Partiesthat the Respondent was required to show which partswerein short, supply, and how production was15The recall agreement is denominated"STRIKE SETTLEMENTAGREEMENT,"but the term`recallagreement"ismoredescriptive of itscontents.16 This is the provision in the recall agreementbetweenLodge 1746 andRespondent covering the East Hartfordand Manchester, Connecticut,385affected, etc., is incorrect. The Respondent answeredtheprima faciecase of the Charging Parties and theGeneral Counsel, and it then became their burden toovercome this answer. This the General Counsel andthe Charging Parties failed to do.Basedupon uncontradicted evidence before him,the Trial Examiner also concurred in the ruling ofJudge Clarie in respect to the settlement agreementviolations by the Respondent regarding transfers andpromotions of junior employees, and found thisconduct also constituted violations of Section 8(a)(3).He suggested either accepting the court's identifica-tion of those discriminatees or holding a later hearingfor that purpose. In agreeing with the Trial Examin-er's finding of violations of Section 8(a)(3), we alsofind that it would avoid duplication of remedies if weadopted the identification of those discriminatees bythe court.9.In June 1960, the Charging Parties began aneconomic strike against Respondent. As found by theTrial, Examiner, the strike was "accompanied byextreme violence, disorderly conduct, and masspicketing . . . ." With the aid of Governor Ribicoffof Connecticut, high officials of the IAM, includingitsGeneral Counsel, negotiated, with Respondentterms for the settlement of the issues arising out of thestrike.The settlement comprised three parts: (1)procedure for the recall of strikers to work; (2) termsof a new collective-bargaining contract; and (3)submission to arbitration of the cases of 50 strikerswhose right to recall was challenged by Respondenton the ground that they had engaged in seriousmisconduct during the strike. The terms of settlementwere approved by the memberships of Lodges 743and 1746, and thereafter were embodied in threeseparate documents and signed by authorized repre-sentativesof all parties.The recall agreement 15 provided that strikers whowished to return to work would register for suchreturn in a 3-day period and thereafter would bereturned to work in the following manner: (a) if thestriker'sprestrike job was available, he would bereturned to that job; (b) if that job was not available,the striker would be recalled to other available jobs inhis occupational group and seniority area in accord-ance with seniority under the newly signed collective-bargaining, contract;16 and (c) if no job was availablefor the striker under (a) and (b) above, he would beplaced on a preferred hiring list and would be recalledto job openings in his occupational group andseniority area 'which developed at any time prior toplants of,the Pratt and Whitney AircraftDivision. In the recall agreementbetween Lodge 743 and Respondentpertainingto the Hamilton StandardDivision this provision was somewhatdifferent.The difference is notrelevant to the issue under discussion. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 1, 1961. It was understood that the preferredemployment status of a striker who was not recalled towork by December 31, 1960, would expire on thatdate.17The Trial Examiner found, as did Judge Clarie inthe 301 suit,"-' that Respondent administered therecall agreement in good faith, except as to minorinfringements with respect to certain transfers andpromotions. He also,found that the General Counselhad not proved that Respondent had discriminatedagainst strikers either on an individual or group basisprior to December 31, 1960. However, he did find, onthe authority of theLaidlawdecision,19 that Respon-dent had, on and after January 1, 1961, discriminatedagainst employees on the preferred list by abondoningthat list and hiring strikers only as, new employeeswithout credit for the seniority and other privilegesthey previously had enjoyed. Respondent has except-ed to this finding of discrimination. We find merit inthe exception.InLaidlaw,the Board held, relying on the principlesenunciatedby the Supreme Court in theFleetwoodTrailercase,20 that after the termination of a' strikeeconomicstrikersretain4heir status as employees andmay not be terminatedeventhough no jobs areavailable for them at the time they make applicationfor reinstatement,unlessthey have found regular andsubstantially equivalent employmentelsewhere or theemployer can show legitimate and substantial busi-ness justificationfor such termination or failure to17Our dissenting colleaguesdispute thestatementthat, according to theunderstanding of the partiesas to the meaning of the recallagreement, thepreferredemploymentstatus of strikerson the preferred listwas'to expireon December31, 1960. In thedissenting members' view of the agreement"all strikerswho had registeredfor reinstatementwouldbe recalled untilthe Respondentreached its prestrike complement, which occurred on April30,1961."Not only isthisviewunsupported by the language of the recallagreement, it is contrary to the parties'understanding of the meaning ofthe preferred hiring list,as found by Judge Clarie in the 301 suit.Lodge743, JAM v. United Aircraft Corp., supraat 883, 889,908, 926. Thus, asJudge Clariedescribed the events leading up to execution of the settlementagreement:At the August 6, 1970meeting withThurer,Main and Fraser, whenthe localunion officers were reviewingwhat had beenagreed to thepreviousday in New York,Burke advisedthem that afterDecember31, 1960, the procedure applicable to the preferred list would not befollowed; (TR 3006)this point wasclearly understoodand agreed tobefore the union called the membership ratification meeting.(Supraat926.)Elsewhere, Judge Clarieconcluded(at,908) that:The defendantdid not even promise to restore all registeredstrikersprior toJanuary 1, 1961. On the contrary,itwasmutuallycontemplated that all registered stokers would not be restored,because the agreement estanlished the cutoff date of December 31,1960, for those entitled to receive vacationpay; and it established thatdate as a limitation on contractual preferential hiring rights.the pointwas so obvious that, asJudge Glareobserved, the Union did noteven contendthat therecall agreement gave registered strikers any rightsafterJanuary1, 1961.( Supraat 889.) We see no justification for reaching adifferent interpretation of the parties'agreement in this proceeding, aninterpretation not urgedby the Union in thecontract suit,when such aclaimwould have been to itsobvious advantage.isLodge 743,International AssociationofMachinists,AFL-CIO v.United AircraftCorporation,299 F.Supp. 877 (D.C. Conn.).reemploy. However, inFleetwood;the Supreme Courtspecifically reserved the question of whether a unioncould waive the right of strikers to reinstatementahead of new applicants.21The Board is charged with the exclusive responsibil-ityof vindicating the public policy as defined by,Section 1 of the Act.22 It follows that the, Board is notbound by any private adjustment of rights guaranteedby the Act 23 But it does not also follow that becausethe Board is not required to place its,imprimatur uponprivate adjustments of statutory rights, it may not inthe exercise of its discretion accept a particular,private adjustment as conforming to the policy of the,Act and therefore deserving of approval by the Board.For example, the Board has held that it will recognizea union waiver of certain statutory rights, including,the Section 13 right to strike.24 The Board has goneeven further and has decided, that in appropriatecases, it will defer to the parties' arbitration agreementand refrain from adjudicating unfair labor practiceseven though the statute states explicitly that theBoard's power to prevent any person from engaging,in, unfair labor practices "shall. not be affected by anyothermeans of adjustment or prevention, that -hasbeen or may be- established by agreement,` law; orotherwise . . . ." (Section 10(l).) All this is founded'upon the interest of encouraging the "practice andprocedure of collective bargaining." 25InFleetwooditself, the Supreme Court aeknowl-'edged that an economic striker's - right to, reinstate-19The Laidlaw Corp,171NLRB No. 175,enfd.414 F.2d 99 (C.A. 7),cert. denied 397 U.S 920.20N L.R.B. v. Fleetwood Trailer Co, Inc.,389 U.S. 375.21 Id., at fn.8,where, the Court said-The respondentcontendsthat -theUnionagreed,toanonpreferential hiringlist and therebywaived the rights of'the strikersto reinstatementahead of the new applicants The-Boardfound thatthe Union, havinglost the,strike,merely "bowed to the [respondent's]decision."The Court of Appeals didnot rule onthis point or on theeffect, ifany, that itsresolution might haveupon the outcome of this'case:Upon remand,the,issue will be, open for such consideration asmay be appropriate.22 Sec.Iprovides--It is herebydeclared tobe the'policy of the United States' toeliminate the causes of !certain obstructions to the free now, ofcommerceby,, encouraging the practiceand, procedure ofcollective bargainingand byprotecting the exerciseby workersof fullfreedom.ofassociation,self-organisation,and `d'esignation- ofrepresentativesof,tbeir own chpb'sing,for thepurpose ofnegotiatingthe terms and conditions of their employment,or other mutual aid orprotection."'-u23InternationalUnion of Electrical,Radioand MachineWorkers, Local613,AFL-CIO v. )V.LR.B,.,328 F.2d 723 (C.A. 3);N.L RB._,v. ThreadsInc.,308F.2d 1 (C.A.4),N.L.RB.v. E.A. Laboratories,Inc.,188 F.2d 885(C.A. 2);GaleProducts,Div.,' of,Outboard MarineCorp.,142 NLRB 1246,enforcement denied337 F.2d 390 (C.A. 7).24 See,e.g.,Local 174,,Teams,ters,Chauffeurs,Warehousemen&.H.elpersof Americav.LucasFlour Co.,369 U.S. 95;International News ServiceDivisionof theHearst Corporation, '113' NLRB 1067;TideWater AssociatedOil Company,85 NLRB 1096,1098;ShellOil Company,93 NLRB 161, 164.28InternationalHarvesterCornpany,138NLRB 923, eiifdt'subno'm.Ramsey 'v. N.L.RB.,327 F.2d 784 (C.A. 7), cert. denied 377`U.S.' 1003;SpielbergManufacturingCompany,,112 NLRB 1080.Member Jenkins doesnot'rely onInternational Harvesterhere. UNITED AIRCRAFT CORP.387ment following a strike is not absolute. If, forexample, the employer can show that his refusal toreinstatea strikerwas due to "legitimate andsubstantial business, justifications," his refusal toreinstate is not an unfair labor practice. And theCourt also noted that it is the primary responsibility ofthe Board and not -of the courts to strike the properbalance, between the asserted business justificationsand the invasion of employee rights in the light of theAct and its policy.26The policy of the Act is not only to protect theSection 7 rights of employees, but also to encouragethe "practice and procedure of collective bargaining"asameans of resolving labor disputes.27 Thisencouragement of the procedure of collective bar-gaining extends to the negotiation of strike settlementagreements.28 In holding that strike settlement agree-ments -are enforceable under Sections 301(a) of theAct, although not collective;-bargaining contracts, theSupreme Court has said (369 U.S. at 27):If this kind of strike settlement,, agreement were notenforceable under § 301(a), responsible and stablelabor relations would suffer, and the attainment ofthe labor policy objective of minimizing disruptionof interstate commerce would be made moredifficult.There is therefore a public,policy embodied in the Actwhich favors enforcement of voluntary agreementssettling strikes.The strike in this, case was caused by disagreementover terms of a new collective-bargaining agreement.As the strike continued, settlement was complicatedby, the violence which accompanied the strike and byRespondent's attempts-to continue operating with theaid of various expedients, including the hiring of newemployees, transfers, promotions, overtime, andsubcontracting.Respondent insisted, as it had ' alawful right to do, that it would not reemploy strikerswho had engaged in serious misconduct during the26N.L.R,B. v. Fleetwood TrailerCo., 389 U.S. 375,378;The LaidlawCorp.,171 NLRB No. 175.-27 "But the rights recognizedin § 7 may be affectedby a valid collectivebargaining agreement;to deny this would be to ignore not only theexclusive-representation principle of§9(a)but the whole policy ofCongress,set 'forthin § 1, of 'encouraging the practice and procedure ofcollectivebargaining'and relying on such agreements for the maintenanceof industrial peace."N,-E.R.B. v. LundyManufacturingCorp.,316 F.2d, 921,925 (C.A. 2).28RetailClerks,International Association,Local Unions,Nos. 128,and 633v, Lion DryGoods,369U.S. 17.Judge Clarie found(299 F.Supp. at 908):II ]t was,mutually contemplated that all registered strikers would notbe restored,because the agreement established the cut off date ofDecember 31, 1960,for those entitled to receive vacation' pay; and itestablished that date"as a limitation on contractual preferential hiringrights: --30 JudgeClariefound(299 F. Supp.at 912):The Courtfinds after considering the totality of the circumstances,that the plaintiffs have failed to prove,their allegations that thedefendant ... deliberately and in bad faith,depressed the bargainingunit during the life of the Settlement Agreements through Decemberstrike,and that it would not discharge strikerreplacements to make way for the return of strikers.Eventually, the points of disagreement between theparties were resolved by the strike settlement agree-ments described and the strike terminated.In considering whether to modify Respondent'sobligation as defined in the recall agreement in viewofLaidlaw,we have considered the following factors.The recall agreement was one of three agreementsnegotiated by the parties in order to settle the issuesarising from the strike. The strike was an economicstrike. On behalf of the employees and the Unions, theagreements were negotiated by top officials of theCharging Parties who were experienced, competent,and knowledgeable. In order to reach agreement on -disputedissues,Respondent made concessions whichitmight not have been willing to make if it knew thattheCharging -Parties would repudiate part of therecall agreement. The Charging Parties have acceptedthe benefits of the agreements; in fact, they have suedRespondent for breach of the recall agreement. Therecall agreement was enteredintoby Respondent ingood faith; 29 it hasalso been performedin good faithby, Respondent 30 The recall agreement did notrepresent an attempt by Respondent to undermine-theUnion.. By contemporaneouslysigning anew collec-tive-bargaining contract with the Unions, Respon-dent guaranteed the continued representative statusof the Unions for the life of the new contract withoutregard to the number of strikers who might not bereinstated.Moreover,Laidlawwas not decided until1968. At the -time- the recallagreementwas- signed in1960, the prevalent rule could reasonably have beenregarded as having ,been that an economic striker'sright to full reinstatement-was determined as of, thetime that he made his -application for reinstatement,and if no vacancy then existed, the-employer was notrequired to place his name ©n a preferred hiring list 31Thus in agreeing to give strikers for whom jobs were31, 1960or that it failed to exercise good faith in the performance ofthe StrikeSettlement Agreements to avoid its-contractual obligations.While the plaintiffs placed this question in issue by a prima facieshowing, the defendant assumed its burden of going forward andadvanced proofwhich staisfied the Court,that it -had`acted in goodfaithand was motivated by legitimate and substantial, businessjustification in the performance of its obligations under.the Strike.,Settlement Agreements. ,-31Brown and Root,Inc.,132 NLRB486 (1961),enfd. 311 F.2d 447 (C.A.8);Atlas. Storage Division,112 NLRB 1175, 1180 (1955),enfd.sub nom.Chauffeurs,Teamsters, and Helpers "General" Local No.200AFL,223, F.2d233 (C.A. 7);Bartlett-Collins Company,110 NLRB395, 397-398 (1954),enfd.sub nom.American Flint Glass Workers' Union v.N.LR.B.,230 F.2d212 (C.A.D.C.), cert.denied 351 U.S. 988.These cases were specificallyoverruled inLaidlaw.The Charging Parties argue in their-reply brief thatRespondent is wrong in, stating that the ,rule in 1960 was that if aneconomic striker,was replaced or if his job was not available at the time hemade application for reinstatement,the employer could terminate suchemployee and its only obligation thereafter to such employee was not todiscriminate against him as an=applicant for new employment That thiswas substantially the holdingin the above-cited cases is a tenableconclusion from the fact that inLaidlawthey were overruled to the extent(Continued) 388DECISIONS OF NATIONALLABOR RELATIONS BOARDnot immediately available perferred hiring status forapproximately 4-1/2 months after termination of thestrike,Respondent gave them reinstatement rightswhich exceeded the requirements,of the law as it wasthen understood.If, as the Supreme Court has held, an employer canunilaterally terminate the reinstatement rights , ofeconomic strikers for legitimate' and, substantialbusiness reasons, it would seem that such rightsshould also be terminable by agreement between theemployer and the bargaining representative of thestrikers.They are in the most favored position toknow, the business- needs of the employer and the-prospects. of, substantially equivalent 'employmentelsewhere. A union may also by agreement obtainother, benefits-for employees in return for a concessionas to-a reinstatement cutoffdate. So long, therefore, as,the period fixed by agreement for the reinstatement ofeconomic strikers is not unreasonably short, is' notintended to be discriminatory, or misused by eitherparty with the object of accomplishing a, discriminato-ry objective,, was not insisted upon by the employer inorder to- undermine the status of the bargainingrepresentative,, andwas the result of good-faithcollective bargaining, the Board- ought to accept theagreement of the parties as effectuating the policies ofthe Act which, as we have previously stated, includesas a principal objective encouragement of the practiceand procedure of collective bargaining as a means ofsettling labor disputes.In the-present case, the defined reinstatement periodwas one2,term in a series of agreementssettlingmanyissues arisingout-of a difficult strike. The agreementsreached resulted from good-faith bargaining, withconcessionsmade by both parties. The ChargingParties 'and the employees have received the benefitsof other terms of the settlement agreements and donot propose to surrender these' benefits. ' Finally, theeconomic strikers were given employment' preferencerights for 4-1/2 months, a not unreasonably shortperiod, in these circumstances, we believe that it willbest effectuate' the policies of the Act to, adopt theagreement ofrthe,parties as determining' thereinstate-ment rights of the economic strikers. Accordingly, weinconsistent with what the Charging Parties now argue was the rule then.Moreover,therewas specific precedent for`the validityof therecallagreement in another case decided, in1958-WoosterDivisionof Borg-WarnerCorporation,121 NLRB 1492,1495.In that case, the union and theemployer executed an agreement at the time a 'strike was settled whichprovidedthata "specified-number of available jobs were to be offered [tostrikers] ,on, the basisof seniority, first,to certain named employees whosejobs-had" not been filled or for whom there'were jobs.As forthose whowere not so reinstated,the agreementprovided that they would be offered`work'as jobs became available.Thispreferential-luring,however, was notto extendbeyond July 31, 1953 [less than 3 months `after the date ofexecution of the,agreement],after,which time reemployment-of 'formerstrikers wouldapparentlybe as new employees."Of the validityof this agreement,the'Board said:' In its original decision,the Board, found that the strikers werefind, contrary to the Trial Examiner, that Respondentdid not discriminate against such strikers in violationof Section 8(a)(3) and (1) of the Act by terminatingtheir' employment preference rightsas ofDecember31, 1960, and thereafter treating them as if they werenew applicants for employment.-10.In agreement with the Trial Examiner, and forthe reasons stated, by him, we deem the arbitrationawards dispositive of the reinstatement rights of thosestrikers whosecaseswere by agreement of the Unionsand Respondent submitted to arbitration.3211.Although we are in general agreement with theTrial Examiner's findings and recommendations withregard to the 8(a)(5) allegations of the complaint andare in the main adopting them, we deem it necessarytomake certain clarifications,modifications, andadditions to those findings.Thus, we note- that 'the Trial Examiner correctlyfound that the, allegations of the complaint withrespect to certain bargaining positions taken by theRespondent in the negotiations prior to the strike inthe area of steward representation, recommendationof Respondent's contractual offer to the rank-and-fileunion membership, and management prerogative asto the removal of work, personnel- and trainees fromthe unit, were barred by Section 10(b) of the Act' sincesuch proposals were made and the discussions thereonoccurred prior to May 21, 1960, more than 6 monthsprior to the filing of the initial unfair labor practicecharges. In this connection, we further find that, whilethese-, subjectsmay again have been referred tosubsequent toMay 21, 1960, in the negotiationsleading up to the Strike Settlement' Agreement, theevidence in any event is insufficient to establish thatRespondent insisted on the subjects in dispute topoint of impasse.With' respect to the subject of steward representa-tion, the evidence established that on several occa-sions ,Responde'nt's foremen refused the request ofindividual employees for the immediate services of aunion steward when a dispute arose oversuch issuesas overtime, assignment of work and absences. Inmost cases, however, the ' affected employees did,shortly thereafter, on their own or through the-economic strikers.As such,they were entitled to reinstatement unlesstheyhad been replaced or their jobs had been eliminated.As'theagreement conformed with Board policies, the Board saw no reason todisturb theparties'settlement agreement.[113 NLRB 1288;1296.]However,aswe now find on remand that the strikers were unfairlabor practicestrikers, this agreement is in derogation of the strikers'rights and contravenes Board policies.As thestrike in the instant case was an economic rather than an unfairlabor practicestrike,we find it unnecessary to pass on the effect of,a recallagreement on the rights of unfair labor practice strikers,and we do,not doso.32 SeeLodge 743, InternationalAssociation of Machinists,AFL-CIO v.United Aircraft Corporation,337 F.2d5,11 (C.A. 2), cert.denied 380 U.S.908. UNITED AIRCRAFT CORP.medium of their respective supervisors, achievesteward representation prior to any disciplinary orother adverse action. In other instances, where theforeman determined that his action with respect to theemployee involved did not constitute a violation ofthe existing contract, the employee, in accordancewith the contract in effect, subjected his complaint tothe grievance procedure. In these circumstances, wedeem the evidence insufficient to warrant a finding ofviolation of Section 8(a)(5).33The record further reveals that in September 1963,Respondent determined that five employees in theblueprint crib had been duplicating work performedin other departments and that a layoff was in order:Rather than lay off any of the five employees who haddeclined offers of other jobs in the bargaining unit,Respondent unilaterally, assigned the affected em-ployees the additional duties of keypunch operator, asalaried position, which resulted-in their removal fromthe unit. Despite the absence of complaint from theaffected employees, the Union, upon discoveringRespondent's action, filed a third-step grievancewhich it later dropped. The 1962 collective-bargainingagreementthen in effect gave Respondent the soleright and responsibility for directing operations andfor determining the assignment of work to employeesand other persons. The contract also contained aunionwaiver clause applicable to any further collec-tive bargaining with respect to working conditions,"except as, may be dealt with as a greivance underArticleV hereof," Inasmuch as the contract gaveRespondent the right to assign work to employeessubject to, a grievance,- we find insufficient basis forfinding that by the aforesaid conduct Respondentviolated Section 8(a)(5).12.The Charging Parties have excepted to theTrial Examiner's failure "to come to grips with themerit rating informationissues," and with the allegedfailure of Respondent to furnish certain relevantinformation requested in late 1963 and early 1964.They have also excepted to the Trial Examiner'sfailure to determine whether the Unions or Respon-dent must bear the costs of preparing copies of therequested information, and -whether Respondent'srefusals to furnish "Functional Capacity Records,"except in connection with a grievance, ar id theaddressesof new employees in the unit were lawful.As to the "merit rating information," we find that,inasmuchasRespondent'srefusaltomake thisinformationavailable occurredmorethan 6 monthsprior to the filing of theintial unfairlabor "practicecharge,no unfairlabor practice can be based thereonin view of Section 10(b) of the Act. Moreover, wereject the contention of the General Counsel and the3SeeChevronOil Company,168 NLRB574; Jacobe-Pearson Fort Inc.,172 NLRB No. 84.389Charging Parties that Respondent had fraudelentlyconcealed the information requested and that Section10(b) therefore is not applicable.As more fully set forth in the Trial Examiner'sDecision, between the fall of 1-963 and the spring of1964, the Unions made numerous demands upon theRespondent for information which appear to berelevant and necessary for intelligent bargaining andfor 'administration of the existing collective-bargain-ing contracts. Respondent replies to these requests insubstance, except as to the "Functional CapacityRecords" (separately discussed hereinafter), that itwould not expend its own' funds to prepare the reportsand information desired, but that it would permitUnions' representatives to examine the underlyingrelevant records to analyze or treat them, in themanner suitable to its needs. The -Union rejected thisoffer. Thereafter, in settlement of a proceeding underSection 10(j) of the Act instituted by, the GeneralCounsel to compel production of records, ,the partiesstipulated that Respondent at its own expense wouldgive the Unions copies of the information requestedwith certain deletions,- and that the Unions wouldfurnish a bond to cover -Respondent's costs=in theevent that the Board should ultimately rule thatRespondent was not legally obligated-to bear or sharethe costs of preparing and furnishing such copies.Pursuant to such stipulation, Respondent furnishedtheUnions with copies of the requested records.According to the record, for the period August -17,1964, through the first quarter of 1968, Respondentexpended more than $50,000 in complying with theUnions' requests for information.An employer, if it is to fulfill its bargainingobligation under Section 8(a)(5), is required to furnishrelevant information requested by " the employeerepresentative. But it does not follow that the union isentitled to' such information in the exact form,or onthe exact terms requested. "It is sufficient if theinformation is made available in a manner not soburdensome or time-consumingas to impede theprocess, of bargaining."34 "Good-faith bargainingrequires only that such information be made available,at a reasonable time and-in a reasonableplacer andwith an opportunity for the Union to make a copy ofsuch information if it sodesires." 35These are -theterms upon which Respondent generally offered tomake available the information requested by theUnions.` Respondent was not required to duplicate orconform its records,at itswon cost, for the conven-ienceof the' Unions.34TheCincinnati Steel CastingsCompany,86 NLRB 592, 593."LaskoMetal Products,Inc.,148 NLRB 976, 979. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDBy the stipulation, Respondent agreed to furnish theUnionswithcopiesof"put-on" 36and"termination" 37 records for unit employees, butdeleting therefrom the addresses of such employees.In another proceeding involving the same parties theBoard has held, with court approval,, that respondentis obligated,to furnish the union with the names andaddresses of employees in, the unit.38 Under. thesecircumstances, Respondent improperly insisted uponthe deletion of addresses from these records and mustbear the cost of such deletions.39By the stipulation, Respondent also agreed tofurnish the Unions with copies of the "EmployeeService Record" for employees in the East Hartford,Southington, and Middletown, Connecticut,' plants,and with the "Personnel' Data Listing" 40 for employ-ees in the Windsor Locks and Broad Brook, Connecti-cut, plants, excluding from each list data concerningemployees not' included in - the bargaining unitsrepresented, by the Unions. These service records,compiled at regular intervals for company purposes,contain data concerning employees who are not in thebargaining unit represented by the Unions, as well asthose 'who are so represented. In response-,to thedemands of the Unions, Respondent had offered tomake copies of the compilations available to theUnions provided the Unions would pay, the cost ofdeleting the-data concerning nonunit employees. Inthe alternative, Respondent offered to make availa-ble to the Unions', representatives the basic materialsunderlying the compilations, so that the Unions couldprepare their own "lists. The Unions rejected bothoffers insisting that, as the requested compilationswere in existence, they were entitled to copies of them,and that if Respondent desired to delete ngnrelevantinformation Respondent should bear the cost of suchdeletions.Respondent was thus prepared to makeavailable to the Unions relevant data; it was within itsrights in refusing' tomake' available concededlynonrelevant data. As we have stated,' an employer isnot required to' make available information in theexact form- or the exact terms requested by thebargaining representative. Inasmuch as the compila-tions 'requested contained irrelevain't- aswell asrelevant data, Respondent was not required to furnishcopies of them in' uncorrected form. Respondentcould' lawfully, as it did, offer the Unions access to the36When a new employee commenceswork a "put-on-slip" is filled out.srA "termination"form is filled'out each time an employee isterminated.38UnitedAircraft Corporation,181 NLRB No. 150,,enfd.434 F.2d 1198(C.A. 2).-39 In'view of the outstanding order requiring Respondent to furnishnames and addressesof employeesin the unit,an additional finding ororder herein is unnecessary.440The "EmployeeServiceRecord" andthe "Personnel DataListing"are reports containing data concerning,plants, departments, and individualemployees not necessarily representedby the 'Unions. Suchreports list alloriginal records from which relevant data could bedrawn, or the compilations, with . the irrelevant, datadeleted. But since Respondent was not required tofurnish uncorrected copies of ',the complications, ithad the right to insist as a condition to furnishing suchcopies that the Unions pay the cost of deletingtherefrom information Respondent was not requiredto furnish.In response to the Unions' requests for copies of the"Physical Demands Record"' for each job, and "the"Functional Capacity Record" for-every,employee inthe bargaining unit, Respondent : refused to `makecopies of the former at its expense,,, but, offered tomake, them available for copying by the Unions atreasonable times.We, find that,, by, this offer,Respondent complied with its obligation underSection 8(a)(5). 'As to the "Functional CapacityRecord" which, is, a'record of physicaldisabilities andinfortnities of employees discovered by a physician ina physical. xexamination, Respondent's position wasthat such records should not be publicized;without' theemployee's permission unless and until that individu-al's,physical capacities-'become relevant- to someparticular problem. In view of the generally recogniz-ed confidential nature of a physician's report, we findthat Respondent's position with respect to furnishingcopies of such reports was reasonable—onc and did notviolate Section 8(a)(5) of the Act.In summary, we find that, except for the costs ofdeleting addresses of unit employees frorti relevantrecords, Respondent was not required to defray, thecosts incurred in furnishing copies of -such 'records-tothe -Unions; and that Respondent did not violateSection 8(a)(5) in the positions it took on'furnishinginformation to the Unions.41AMENDED CONCLUSIONS. OF LAW-"1.Delete the Trial Examiner's Conclusions of Law5 and 6, insert the following as Conclusion of Law 5,and renumber the following conclusions consecutive-ly:,5.Bythe foregoing conduct, and by threats r ofeconomic reprisal for engagingin .union orprotectedactivities, interrogation, creating the impression ofsurveillance of union activities, and.offers of benefitconditioned upon ; ceasing to engage, in unionactivi-ties, and, offers of benefit conditioned upon ceasing tohourly paidebnployeeswho work inthe 'respectivedivisions of theRespondentirrespectiveof their union affiliation or, representation. Theemployeesare listedby name, clocknumber, plant, department,shift, jobcode, senioritydate, weeks of service',rate,position,and ratinggroup.'Theemployees are'furtherdividedin order of seniority by department or area,orjob rating group.41We expect the Respondent to produce all relevant information in theleast expensive-manner consistentwith reasdnabledispatch; the assessmentof costs is not to be used as a weapon of harassmentAny 'disputeconcerning alleged'excessive costs will 'be treated during the compliancestage of the proceeding. UNITED AIRCRAFT CORP.391engage in union or other protected activities, Respon-dent interfered with, restrained, or coerced employeesin the exercise of their rights guaranteed in Section 7of the Act, inviolation of Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,United Aircraft Corporation, East Hartford, Con-necticut, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening its employees with economicreprisals for engaging in union or other protectedactivities;interrogating its - employees concerningunion 'activities in a manner constituting restraint orcoercion in violation of Section 8(a)(1); and promis-ing benefits to employees conditioned upon ceasing to'engage in union- or other protected concerted activi-ties.(b)Discouragingmembership in Lodge # 1746,Lodge, # 743, and Lodge # 700, International Associ-ation of Machinists, AFL-CIO, or any other labororganization - of its employees, by transferring orpromoting employees to positions in violation of theStrike Settlement Agreements.(c) In any like or'related manner interfering with,restraining, or coercing its employees in violation ofSection 7of theAct. '-2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:_(a) Identify and offer, according to seniority, toregistered strikers on the -preferred' hiring list estab-lished`by the Strike Settlement Agreements, allprestrike positions filled prior to January 1, 1961, bytransfers and promotions within the operating organi-zation of Respondent, discharging if necessary thepresent occupants'-of such positions, unless suchstrikerswere reinstated prior to that ' date to theirprestrike or substantially equivalent positions withoutprejudice to their seniority or vacation or other rightsand privileges, and,make each of them whole for anyloss of earnings he may have suffered by reason of thediscrimination-against him in the manner set forth inthe section of the Trial Examiner's Decision entitled"The Remedy."the Board, for examination- and reproduction,, allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to determine rights toreinstatement and backpay due.(c)Notify immediately the employees involved, ifpresently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement, uponapplication after discharge fromthe Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(d) Post at. -the plants of the Pratt and WhitneyDivision at East Hartford and Manchester, Connecti-cut, plants of the Hamilton Standard Division atBroad Brook and Windsor Locks, Connecticut, and atitsCanel plant, copies of the attached notice marked"Appendix."42 - Copies of said notice, on formsprovided by the Regional Director for Region 1, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by it, immediately uponreceipt thereof, and- be maintained by it for 60'consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional- Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent - has ' taken to complyherewith.IT Is ALSO ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations ofMEMBERS FANNING AND BROWN, dissenting-in part:Our disagreement with the majority's opinion isconfined to its reversal of the Trial Examiner'sconclusion that the Respondent violated Section8(a)(3) and (1) of the Act by requiring al_l' remainingstrikers who had registered, to return to work after thestrikewas settled in August 1960, but were notrecalled by December 31, 1960, to apply .as newemployees thereby, depriving them of the rights whichthe Act affords economic strikers 4342 In the`eventthatthis-Order is enforcedby a Judgmentof a UnitedStatesCourt of Appeals,the words in- the noticereading "POSTED BYORDEROF THE-NATIONAL LABOR RELATIONS BOARD"shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF, APPEALS ENFORCING AN ORDEROF THE-NATIONAL LABOR RELATIONS BOARD."43Member Brown separately dissents,from that portion of themajority's opinion -dealing with the assessmentof thecosts. For the firsttime,the majority overrules a, long-accepted custom of the Board not toassess costs against a union,where an employer is required to furnish itinformation.The. Respondent compiles at regular intervals for its ownpurposes two lists of records-"Employee Service Record"and "PersonnelData Listing"-for all of its employees.It conditioned the Union's requestforcopiesof these lists,if the latter paid for the expense of eliminating fromeach list the data concerning employees who are not included within thebargaining units.The majorityfinds that the Respondent did not violateSection-8(aX5)in requiring the-Unions to defray the costs of obtaining thisinformation.Idisagree.To maintain records in the operation of itsbusiness,which employs over 20,000 workers,the Respondent utilizes thelatest in automatic office equipment, including a computer-printer system.This systemis used in the Respondent's preparation of the two lists for itsown use.Thus, I can not perceive any undue burdens in supplying the(Continued) 392DECISIONSOF NATIONALLABOR RELATIONS BOARDWe agree 'with the majority that the. recall'agreementwas entered into in good faith by theparties, but our version as to what they agreed todiffers from that--of the majority. They hold that it, was,understood that the preferred employment status of astrikerwho was not, recalled -by December 31 wasterminated on that'-date; and that thereafter theRespondent was free to treat them as any other newapplicant for employment. Our view of the agreementis that all strikers who had registered for reinstatementwould be recalled until the Respondent reached itsprestrike complement, which occurred on April 30,1961.The recall agreement,is silent as to the status of thestriker who would not be recalled by December 31; itmerely states that after that -date the Respondentwould be free to hire new- employees.44 Certain-implied conditions to the agreement must therefore beconsidered to ascertain the true understanding of theparties.45The record shows that during the crucialsettlement negotiationsconducted on August 5, 1960,by top echelon representatives of both parties, withthe Governor of Connecticut in attendance, Martin, F.Burke, Respondent's vice president and chief negotia-tor,made it plain that all of the strikers (except for 50who had allegedly engaged in misconduct and whose,cases were to be separately arbitrated) would registerto return to work and that, although all of them couldnot be immediately reinstated, the remaining strikerswould he, placed on a preferential hiring,list andrecalled from that list until the Respondent expectedto - reach its prestrike _ complement. The parties thenagreed to the December 31 date.46 Burke furtherexplained that, there would be a sufficient turnoveramong the permanent replacements hired, during the -strike and that these vacancies would also be filled by,the strikers, on the, preferential list by the end of,requested information,especially'since'there is testimony by a' computerprogrammeremployed bytheRespondent which indicatesthat the-information requested hereinby theUnions(i.e., the two lists containingthe names'of'employees only in the,bargaining units)could be suppliedwith minimal cost and'effort.Moreover,if the information.sought isrelevant to intelligent bargaining,as conceded herein, I do not believe that,the Board should get involved with the matter of costs, whichwould open,the door to probable harassmentand dilatory conductduring the critical'period,of-collective-bargaining negotiations.Accordingly,I'would find-thatthe Unions are entitled to the information without any assessment of costsand that the Respondent violated Section 8(aX5) and(1) of the Act by,insistingon such costs as a 'condition of furnishing the,, informationrequestedby theUnions.44 TXD,Strike SettlementAgreement,14(c):"Strikers.on aPreferred HiringList .' .will be recalled...at anytime priorto January1, 1961 beforenew employees ire hired." Clearly, theparties agreed- underthis section that the Employer would not hireany newemployees withoutrecalling'strikersbefore Januay1, 1961. There is nothing in this'provision,'however,to suggest that the parties further agreed that subsequent toJanuary I ' those strikers who had not been recalled would lose' theirstatutoryemployment status under Section 2(3) of theAct. The Employer'sright to lii`re new employees afterJanuaryIdoes not carry withit the'rightto insist,approvedas lawful by themajority, thatthe striker-employees,when'recalled after that date, could only-return to their jobs as newemployees.October 1960, according to the estimated figures hepresented.47 Thus, the December 31 date was to, allowsome; leeway in -accomplishing the reinstatement ofthe strikers under normalbusinessconditions; and allof the strikers would have been recalled by that date, atthe latest, but for the serious economic setbackexperienced by the Respondent during the August-December 1960 reinstatement period. ;That all of the remaining strikers not recalled byDecember 31 could have been- recalled by April 30.,1961, the date that Respondent achieved its prestrikecomplement, is clearly established by the fact Res-pondent hired more than 2,000 new employees duringthe January-April period, when business conditionsimproved, in addition to the 450 strikers who werealso hired as new employees during, the same period;and there still remained approximately 730 strikerswho had also been forced to apply'as new employeesand had not yet been recalled by April 30 48 As we, seethe agreement, the Respondent's inability to recallall,of the strikers by December 31 due to its unforeseeneconomic problems amounted to a mere temporaryimpossibility to comply, therewith, but did notsuspend its duty to recall allremaining.strikers until itreached the prestrike complement.49 Accordingly, wewould find that the Respondent reneged in, itsagreement and unlawfully discriminated, against allremaining strikers who should have been recalled byApril 30, 1961;, and to whom we would grant fullreinstatement and backpay.Assuming that the recall agreement, as found by themajority,provided that after December 31 theRespondent had no obligation whatever to thestriking, employees who had not been reinstated, bythat date, we would be compelled to hold that such aresult was repugnant to the,,purposes and policies-ofthe Act. The effect of the majority's interpretation of45 Judge Clarie's opinion,in the Section 301 suit; which resolved theissues herein istheyrelate to Respondent's good faith:in racalling strikersonly up to December31, 1960,and which conclusion,was adopted by-themajorityand in which we concur,also resortsto then plied conditions ofthe agreement for a better understanding of the parties'intent: See 299F.Supp. 877, 903.1_'46Atthe hearing before JudgeClarie,Burke testified as follows as to hisversionof thesettlement with, respect to returning strikers:"well, we! toldthem we-could not employall of them. We suggestedth'a'tthey have themregistered and if their jobs were available,and we had work for them in theshop, theywould,be put backto work-I think we,said immediately— assoon aswe could possiblyget throughthe job ofsigning them up, andgetting the thing in operation.If the jobs had beenfilled and theywere notavailable,they wouldbe placed on a preferred hiring list;-and, would behired-well,wewould doour hiringand filling out of any,complement that weneededfrom thatlist.The. periodagreed upon was until December, 31,1960." [Emphasissupplied pp. 9516-17.1,47 Id.,pp. 9550-54: !See alsoTXD, p. 52, 11.where the 800students referred to therein were considered by-Respondentas permanentreplacements,who wouldleave afterLaborDay 1960.48After January1; 1961,the Respondent invited between 1,550 and1,700strikers who remained on the preferential hiring list to apply as a newemployees; only about1,180 of them did so.r.49Restatement of the Law,Contracts,Sec. 462`pp. 868-'869 (1932). UNITED AIRCRAFTCORP.393the agreement is to limitreinstatement rights ofeconomicstrikers to a 4-1/2 month period, eventhough it is conceded that they had not beenpermanently replaced. Thereremainedover 1,500strikingemployees who would lose all seniority rightsby being treated as new employees without regard toany possible temporary economic setback of theEmployer's business that may eventuate; and wouldcreate a seriousconflict with Section 9(c)(3) of the Actwhich provides for the eligibility of economic strikersto vote in a representation election for a period of 12months after the commencement of a strike.Becauseof the latter factor alone, it seemsdoubtful that theBoardshould honor any strike settlement with aterminal dateof less,than 1 year. Although we alsoencouragethe voluntary settlement of labor disputesby 'the- parties involved, we would not honor a privateagreementwhich purported to deny to so manyemployees so man y statutory rights guaranteed themby the Act.50 Moreover, the Respondent's good faithin enteringinto the agreement became suspect afterDecember 31, as it ran newspaper ads for newemployees and there is no. explanation for the hiringbetween January-April 1961 of such a larger numberof new employees as compared to strikers withsuperior work experience. Such conduct is inherentlydestructive of important employee rights, withoutreference to employer intent.51 Even if there may.exista limited area in which the parties could waivestrikers' recall rights,52 this is not an appropriate casein which to approve such a waiver.As we would find that after December 31 theremainingstrikers retained their status as employeeswho were entitled to full reinstatement, with noloss ofseniority and other privileges, we need not reach theconcern of the majority that the Trial Examiner'sreliance onLaidlaw53 constitutesanunwarrantedretroactive application of certain asserted new princi-,pis enunciated by the Supreme Court in itsFleetwooddecision. In our, opinion, a more precise precedent forthe Trial Examiner's finding of an 8(a)(3) violationwasFleetwood,which did not make` new law withregard to the reinstatement rights of the economicstrikers there involved and the ones in the instantcase.In, both situations, the employer had notpermanently replaced the strikers and had notreached its prestrike complement, when the strikersrequested reinstatement after the strike ended. The50Erie Resistor Corp.,132NLRB 621, 631, affd. 373 U.S. 221. Themajority's reliance on the originalWooster Divisioncase (113 NLRB 1288;121NLRB 1492, second decision after remand) to support its approval ofthe=recall agreement is not adequate precedent. That case was issued beforethe 1959" amendments to the Act which enacted the above-mentionedprovision concerning a striker's eligibility to vote in an election. Moreover,a significantfactorin -the,Woostercase was that substantially all of thestriking employees were, reinstated. Concerning the instant proceeding, wecannot agree with the majority's view that the recall agreement gavesuperior rights to those strikers who had not been permanently replaced:Court inFleetwoodheld that strikersin the foregoingstatus do not depend on job availability as of the daythey abandon a strike and request to return to work.On the contrary, the status of a striker as an employeecontinues until he has obtained other substantiallyequivalent employment or the employer, can showsome economic justification to defeat his status. In thewords of the Court:Frequently a strike affects the level of productionand the number of jobs.It isentirely normal forstriking employees to - applyfor reinstatementimmediately after the end of the strike and beforefull production is resumed. If and when a job forwhich the striker is qualified becomes available, heis entitled to an offerof reinstatement.The rightcan be defeated only if the employer can show"legitimateand substantialbusinessjusti-fications." 54The Court noted two types of situations where anemployer may be justified, in' refusingto reinstateeconomic strikers, both of'which were considered bythe Board long beforeFleetwoodThe first is when allof the jobs claimed by the strikers are occupied byworkers hiredas permanentreplacements during thestrike in order to continue operations; 55 and thesecond basis is the elimination of a striker's job forlegitimate economicreasons.56 Infinding an 8(a)(3)violation inFleetwood,the Court emphasized the factthat the employer, as the Respondent herein, intendedto, achieve its prestrike complement ,after the strikeended, but hired new employees instead of strikers.InLaidlaw,The Board found that the employerviolated Section 8(3) of the Act by,'terminating theemployment status of strikers whose jobs were held byreplacements on the date they applied to return towork, instead of recalling themas. ,vacancies arose.The Board's holding rested on alternate grounds.First, that the employer's action was motivated byanimus againstthe strikers; second, even absent anunlawful motive, the employer's action in hiring newemployees rather thanrecallingstrikersas jobsopened was inherently discriminatory, as no substan-tial business justification was shown, citingFleetwoodThus, one ground for finding a violation was theclassic basis of unlawful dicrimination; the other wason the basis of theFleetwoodprinciple that a striker'sstatus as an employee does not depend on availabilityas of the day he request to return to work. Although51 SeeN.L.R.B. v. Fleetwood Trailer Co., Inc.,389 U.S. 375, 380.52 Idat 381, fa. 8.53The Laidlaw Corp.,171 NLRB No. '175,enfd.414 F.2d 99(C.A. 7),cert. denied397 U.S. 920.54Fleetwoodsupraat 381.55MackayRadio& Telegraph-Company,1,NLRB 201, affd. 304 U.S.333, 345-346 (1938);Brown and Root,Inc.,132 NLRB486, 493.494 (1961).55Atlas Storage Division,112 NLRB 1175,1179-80 (1955), ,enfd.subnom. Chauffeurs Local 200 v. N.L.R.B.,233 F.2d 233,238 (C.A. 7). 394DECISIONSOF NATIONALthe Board inLaidlawmay have enhanced the striker'sright to reinstatement on the basis of a , reasonableinterpretation of theFleetwoodrationale, and could-beconsidered as a retroactive application of a principlenot in -existence when. the instant conduct hereinoccurred, it does,not,f®llow that such application isimproper.The Board,inLaidlaw,balanced themischief of producing a result that would completelyignore the statutory rights of the employees thereinvolved against the employer's asserted reliance on apriorBoard rule or , policy relating to economicstrikers.Were it necessary for us to make a determina-tion of such issue herein, the equities would clearlyfavor the strikers.APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United' States GovernmentThe National Labor, , Relations Board having found,after'-a trial, that we'violated Federal law by certainconduct, we hereby notify our employees that:WE WILL "NOT ` threaten 'our employees withreprisals because they engage'in union activities.WE WILL NOT question our' employees abouttheir union 'activities so as to create the impressionthat we are unlawfully watching those activities.WE WILL NOT promise benefits to our employeesin order to discourage then! from engaging inunion activities.WE WILL NOT discourage membership in Lodge# 1746, Lodge # 743, and Lodge # 700, Interria-tionalAssociation of Machinists, AFL-CIO, orany other labor organization of our employees, bytransferring or promoting them to positions inviolation of,the Strike Settlement Agreements.WE WILL reinstate and give backpayto those ofour employees"' who were -not reinstated to theirpositions after the 1960 strike in violation of theStrike SettlementAgreements.WE WILL NOT unlawfully interfere with ouremployees' union activities.UNITED AIRCRAFTCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the employees involved, ifpresently serving in the Armed Forces of the UnitedStates,of the right- to full reinstatement, uponapplication after discharge from the Armed forces, inLABOR RELATIONS BOARDaccordance with the, Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This -notice must remain posted for 60 consecutivedays from,the date of posting and must not be altered,defaced, or covered by any other material, ,Any questions concerning this notice or compliancewith its provisions may be directed to the. Board'sOffice; Bullfinch Building,. 15 New,Chardon Street,Boston,Massachusetts 02114; Telephone 617-223-3300.TRIAL EXAMINER'S DECISION-STATEMENT OF THE CASELEE J.BEST,Trial Examiner: These cases 'brought underSection10(b) of the National LaborRelationsAct (hereincalled the Act), and consolidated for the purpose,of hearingpursuant to Section 102.33, Rules and,Regulations of,theNational LaborRelations Board,Series 8, as amended,were heard before'me at numerous intermittent sessionsbeginning, on" May 16, 1963,and closing on`June-11,1968;atwhichallpartieswere present andrepresented bycounsel,afforded full opportunity to be-heard, to examineand, cross-examine witnesses, to introduceevidence perti-nent to -the issuesinvolved,to present oral argument-on therecord, and to file written briefs with the TrialExaminer.Pending charges and proceedings herein againstthe Pratt& Whitney Division,_United Aircraft Corporation, consistof the following: Case 1-CA 3355(!-3) in whichthe initialchargewas filedon November21, 1960, by Lodge # 1746,International Associationof Machinists,AF 'L-C16` Casel-CA--3357 in which theinitialcharge was filed onNovember 23, 1960, by Lodge # 1746,and :thereafter`supplemented on successive datesby 14amendedchargesup to-and including September30, 1963; Case 1-CA-3359in which the initial charge was filedon November 25, -1960by Lodge —# 1746; Case 1-CA-3396,in which, the initialcharge was filed on January, 25, 1961, by E4ward ' F. ,Grabowski (an individual);Case 1-,CA-.3528,linwhich theinitialchargewas filed--on July 13,1961, by Lodge # 1746;Case 1-CA-3532 in which' the initial charge was filed onJuly' 24; 1961, by Lodge # 1746; Case 1-CA=420-Fin-whichthe, initialcharge was filed on-June7,'1963,and a firstamended charge on June 10, 1963, by Lodge # 1746;,Case,l-CA-4492 in whicha the - initial chargewasfiledon.February 19, 1964, by Lodge # 1746; Case 1-CA-4802 ,inwhich 'the initial chargewas filed on November18, -1964, by,Lodge #700, International Association of,Machinists,'AFL-CIO,againstConnecticut AdvancedNuclear Engi-neeringLaboratoy, Pratt & WhitneyDivision,UnitedAircraft Corporation (known as the Canel plant).Pending charges and proceedings herein-against theHamilton Standard Division,United Aircraft Corporation,consist of the' following:'.Case l-CA =3358, `in-which, the'initial charge was filedon November 23, 1960, by Lodge#743, International,Association of Machinists,AFL-CIO,and thereafter on successive-dates supplemented by 14amendedcharges up; to and-includingSepteniber""30, 1963; UNITED AIRCRAFTCORP.395Case 1-CA 3372 in which the initial charge was filed onDecember 12, 1960, by Lodge #743; Case 1-CA-3434 inwhich the initial charge was filed on March 17, 1961, byFrancis `J. Karcz (an individual); Case 1-CA-3435 in whichthe initial charge was filed on March 20, 1961, by Lodge#743; Case 1-CA-3455 in which the initial charge wasfiled on April 24,1961, by Lodge #743; Case 1-CA-3571in which the initial charge was filed on September 6, 1961,by Lodge #743; Case I-CA-3634 in which the initialcharge- was filed on November 7, 1961, by Lodge #743;Case 1-CA-3900 in which the initial charge was filed onAugust 23,1962, by William A. Grant (an individual); Case1-CA-4202 in which the initial charge was filed on June 6,1963, by Lodge #743, and thereafter supplemented by afirstamended charge filed on June 10, 1963; Case1-CA-4491 in which the initial charge was filed onFebruary 19, 1964, by Lodge # 743.Based upon the foregoing charges, the General Counselof the National Labor Relations Board issued a consolidat-ed complaint against United Aircraft Corporation, Pratt &Whitney Division and Hamilton Standard Division, jointlyreferred to as the Respondent, alleging that by certain actsdescribed in paragraphs 29a, 29b, 29c, 30, 30A, and 30B ofthe complaint, the Respondent did engage in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act; that by certain actsdescribed in paragraphs 33 and 35 of the complaintRespondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act; and that by act's described in paragraph 37 of thecomplaint the 'Respondent ' also engaged in independentviolations of Section 8(a)(l) of the Act. In due' course theRespondent filed an answer denying all allegations ofunfair labor practices; and as a special defense to theallegations of paragraph 29a of the complaint specificallypleads as a bar the limitation set forth in Section 10(b) ofthe Act, as follows:PROVIDED, That no complaint shall issue based uponany unfair practice occurring -more than six monthsprior to the filing of the charge with the Board and theservice of a copy thereof upon the person against whomsuch charge is made, unless the person aggrievedtherebywas prevented from filing such charge byreason- of service in the armed forces; in which event thesix-month period shall be computed from the day of hisdischarge.'From my observation of the witnesses, consideration ofall oral testimony and documentary evidence, and upon theentire record in the case, I make the following:FINDINGSOF FACT1.BUSINESS OF RESPONDENTEMPLOYERUnited Aircraft Corporation is a corporation (consistingof several divisions) duly organized under and existing byvirtue of the laws of the State of Delaware and at all timesmaterial herein has been and is now engaged in themanufacture and sale of aircraft engines, helicopters,IThe first charge herein (Case 1-CA-3355 (1-3)) was filed by Lodge# 1746 on November 21, 1960, and copies thereof served the Pratt andWhitney Division, United Aircraft Corporation on November 21, 1960;aircraft accessories, parts, electronic devices, and compo-nentsthereofwhich are being distributed to the ArmedForces of the United States--of. America, the commercialaircraft industry, and others. Involved in thisproceeding isthe Pratt & Whitney Divisionconsistingofzplants at EastHartford and Manchester, Connecticut (herein jointlycalled the East Hartford Plant), and the ConnecticutAdvanced Nuclear Engineering Laboratory at Middletown,Connecticut (herein called the Carrel plant). Also involvedis the Hamilton Standard Division consisting of plants atWindsor Locks and Broad Brook, Connecticut (hereincalled the Windsor Locks Plant and the Broad Brook plant,respectively).In the course and conduct of itsbusinessoperations inthe State of Connecticut during the past representativeyear, the Respondent purchased and received directly fromsources outside the State of Connecticut goods, wares,merchandise, and raw materials- valuedin excess of $1million;and during the same period shipped from itsvarious plants within the- State of-Connecticut directly topoints outside that State goods, materials, and finishedproducts valued in excess of- $1 million., I find, therefore,thatRespondentisengagedin commerce within themeaning of Section 2(6) and (7) of the Act.II. TIM LABOR ORGANIZATIONS INVOLVEDLodge # 1746, International Association of Machinists,AFL-CIO, is a labor organization. within the meaning ofSection 2(5) of the Act and at all timesmaterial tothis caseby virtue of Section 9(a) of the Act was the exclusiverepresentative for the purposes of collective bargaining of amajority of the employees at the Pratt & Whitney Divisionin each of the following units, respectively, whichl find tobe appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act:1.All production and .maintenance employees oftheUnited Aircraft Corporation, Pratt &WhitneyAircraftDivision, East Hartford, Connecticut,, at theEast Hartford plant (including; the- DE Lab and theWillgoos Lab), including inspectors, crib attendants,material handlers, factory clerks, and working leaders;but excluding timekeepers,engineeringand technicalemployees, laboratory technicians, foremen's -clerks,salaried office and clerical employees, medical depart-ment employees, first-aid employees, plant protectionemployees, executives, plant superintendents, divisionsuperintendents, general foremen, foremen, assistantforemen, group supervisors, watch engineers, and allother supervisors as defined in the National LaborRelations Act,-as amended;2.All production and maintenance employees oftheUnited Aircraft Corporation, Pratt `&WhitneyAircraft Division, at its Manchester, Connecticut, plant(Cheney Mills Buildings 1, 2, 3, 19, the Finishing Mill,and the Weaving Mill) including inspectors, cribattendants,materialhandlers, - factory clerks, andworking leaders; but excluding timekeepers, profession-alemployees, engineering and technical employees,thereby tolling as of that date the 6-month limitation for issuing acomplaint, as providedin Section10(b) of the Act. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDlaboratory technicians, foremen's clerks, office andclericalemployees,medical department employees,first-aid employees, plant, protection employees,:execu-tives,plant superintendents,division superintendents,general foremen,foremen,assistant foremen, groupsupervisors,watch engineers,and all other supervisorsas defined in the National Labor Relations Act, asamended.Representatives of Lodge # 1746 involved herein includeBusiness-RepresentativeGeorge J. M. Cope, PresidentHermanW. Muise, President D. Frazer, RecordingSecretary, Phillip F. Kohler, and Financial Secretary GraceHislop.Lodge # 1746 A, representing employees in an appropri-ate unit at a plant of the Pratt & Whitney Division inSouthington, Connecticut, is not a party involved in theseproceedings.Lodge #700, International Association of Machinists,AFL-CIO, is a labor, organization within the meaning ofSection 2(5) of the Act and at all times material herein byvirtue of Section 9(a) of the Act was and now is theexclusive representative - of employees of the Pratt &Whitney Division at the Connecticut Advanced NuclearEngineeringLaboratory, Middletown, Connecticut (calledthe Canel Plant), in a unit which I find to be appropriate forthe purposes of collectivebargainingwithin the meaning ofSection 9(b) of the Act, as follows:1.All production and maintenance employees atthe Canel Plant, including inspectors, crib attendants,material handlers, and working leaders; but excludingall timekeepers,engineering and technical employees,professional employees, 'laboratory technicians, fore-men's'clerks,salariedofficeand salaried.clericalemployees,medical employees, first-aid employees,plant protection employees, executives, plant superin-tendents,'division superintendents,general foremen,foremen,assistant foremen,'group supervisors, watchengineers,and all other supervisory employees withauthority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, oreffectively recommend such action.Lodge #743, International Association of Machinists,AFL-CIO; is a labor organization within the meaning ofSection 2(5) of the Act; and by virtue of Section 9(a) of theAct was at all''times material herein and now is the exclusiverepresentative of the employees of the Hamilton StandardDivision,United Aircraft Corporation, in the followingunits,which I find to be appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act,as follows:1.All production and maintenance employees attheWindsor Locks Plant, including working leadersand all hourly-rated technicians in the chemical, rubber,metallurgical,vibration,and electronic laboratories, butexcluding executives, professional employees, salariedtechnicians in the Engineering Department, foremen'sclerkswhohave accessto confidential information,draftsmen, plant protection employees,Medical De-partment employees, salaried office and salaried clericalemployees, outside servicemen, truckdrivers,watchengineers, group supervisors, and all other supervisorsas defined in the National Labor Relations Act, asamended;2.All production and maintenance employees at-the Broad Brook Plant, including working leaders andhourly-rated technicians in the electronics laboratory,but excluding executives, professional employees,salaried technicians in the Engineering Department,foremen's clerkswho have access to - confidentialinformation, draftsmen, i plant protection employees,MedicalDepartment' employees, salaried office andsalaried factory clerical eltlployees, timekeepers, outsideservicemen, truckdriv4rs,watch; engineers, groupsupervisors,and all ,ot er supervisory, employees asdefined in Section 2(11) of the National LaborRelations Act, asend TRepresentatives of Lodge #743 involved herein includeBusinessRepresentative, John R. Sullivan and PresidentButler J., Seedman. Representatives of theGrandLodge,InternationalAssociation of Machinists, AFL-CIO,. andDistrict#91 include General Counsel Plato E. Papps,Grand Lodge Representative Raphael R. Oehler, andOrganizer Raymond Jutras.III. THE UNFAIR LABOR-PRACTICESA.Factual Prestrike Background.With respect to a period of approximately-7 years prior tothe strike of 1960, it is alleged in paragraph 29a of the finalconsolidated complaint that, since on or about September11, 1953, and continuing to the inception of the strike onJune 8, 1960, Respondent has refused to bargain collective-ly in good faith with Lodge # 1746 and Lodge #743(jointly called the Union), as exclusive representatives of itsemployees in aforesaid appropriate units by refusing tofurnish the Union information necessary and relevant to itsfunctionsascontracts then and thereafter, in force, in serving andrepresenting the employees in bargaining collectively withRespondent and related matters, although Respondent hadsuch information in its possession and concealed suchpossession and such information from the Union, andalthough the Union had, requested such information onseveral occasions since September 11, 1953. It is specificallyalleged in paragraph 31 of the complaint that the strikebeginning June 8, 1960, and ending on or about August 11,1960, was caused and prolonged by the aforesaid conductalleged in paragraph 29a of the complaint.The record herein provides an accurate and completehistory of the bargaining and c ntractual relationshipsbetween United Aircraft Corporation and various locallodges of the International Associ tion.of Machinists for aperiod of approximately seventeen 17) years dating back tothe year 1950; during which periprior to 1960 there is norecord ofanystrike, lockout, or f ' ure to reachagreements,thereafter incorporated into writtcontracts signed by allcontracting parties: On August 1 , 1950, the President andBusinessRepresentative for Industrial Aircraft"Lodge No.1746 (IAM) directed a letter to the Personnel Director of UNITED AIRCRAFT CORP.397United Aircraft Corporation, requesting that the Union befurnished with certain information concerning employees;and pursuant thereto the Respondent compiled andfurnished to the Union an LB.M. runoff 2 listing numerical-ly by clock numbers all employees in the unit showing fromleft to right seven (7) columns of information as follows: (1)clock number, (2) job code, (3) name, (4) labor grade, (5)rate range position, (6) department, and (7) base rate pay.Thereafter, negotiations- continued until agreements werereached and incorporated into comprehensive 3 yearcontracts between the Respondent and the Union withrespect to Lodge# 1746representing employees of thePratt and Whitney Division and Lodge #743 representingemployees of the Hamilton Standard Division. Thesecontracts contained elaborate and comprehensive articlesdesignated as (1) Coverage, (2) Recognition, (3) Non-Discrimination, (4) Check-off, (5) Grievance Procedure, (6)Wages and Hours, (7) Seniority, (8) Vacations, (9)Reemployment of Veterans, (10) General Provisions, (11)Strike orLock-Out, and (12) Duration. Information to befurnished to the Union was an outstanding feature of these1950 negotiations for new contracts. Article IV, Check-Off,required that the Respondent furnish to the Union eachmonth -a list of, the employees from- whose earnings duesdeductions were made and the amounts of such deductions.Article V, Grievance Procedure, section 2, step 3, requiredthat "The Company will produce such pertinent availableand existing individual production, payroll, attendancerecords,and disciplinary notices pertaining to the employeeinvolved' asmay be necessary to the settlement, of agrievance at this step of the grievance procedure." ArticleVI,Wages and Hours, section 10, required that theRespondent furnish to the Union (a) a copy of the HourlyJob Rating Plan, including factor and degree definitionsand point scores, and (b) detailed job description sheetscovering all hourly rated jobs included in the bargainingunit. Section 14 of Article VI required that the Union befurnished-sample copies of employee performance ratingsheets togetherwith a description of the factors, theweighing of the factors, and the ranges of scoring pointswhich -relate to the established rating steps, section 15 ofarticle-VI required that the Respondent quarterly furnish tothe Union a listing of the names of those employees in thebargaining unit who within the previous calendar quarterhave received an increase in base rate of pay as a result of aperformance rating, including the name, departmentnumber, job code, previous base rate, new base rate, andrating of such employees. Although recognized in Section13 that the -administration and operation of the employeeperformance rating plan aresolelythe functions andresponsibilities of management, it was provided in Section16 that upon request to his foreman, an employee will beadvised of -his performance rating; and section 17 providedthat "A claim by an employee that he has not been properlyrated under the Employee Performance Plan may beprocessed as a grievance under Article V of this agree-ment." Article VII, Seniority, section 4, with respect togeneral layoffs for an indefinite period, required thatRespondent make available a list indicating the names ofthe employees to be laid off and their seniority status inrelation to the remaining employees in the departmentinvolved. Section 5 of, article VII provided that "TheCompany shall prepare a list showing the seniority of theemployees covered by this agreement each six (6) monthsand a copy of such list will begivento the president of theUnion." The record shows that Respondent-fulfilled itsaforesaid contracts with respect to furnishing informationto the Union, and I find no evidence of any additionalinformation requested by the Union during the life of thosecontracts prior to September 1953. It is not contendedotherwise by the General Counsel. -Correspondence be-tween the parties shows that the Respondent conducted acourse of training for selected representatives of the Unionin the fundamentals of the hourly job rating plan and theemployee performance rating plan in effect at the Pratt andWhitney Division.On September 11, 1953, Lodge No. 1746 directed a letterto the Pratt and Whitney Division requesting informationconcerning the East Hartford,Meriden, and Portlandplants, as follows:In connection with the contract now in effect betweenthe Company and Lodge 1746 whichterminates onDecember 4, 1953, and to facilitate the drafting of theUnion demands for a new agreement and the negotia-tion thereof, will you kindly -furnish us as soon aspossiblewith the following information on the EastHartford,-Meriden and'Portland plants:1.The average straight-time hourly earnings ofall the employees in the bargaining unit represent-ed by Lodge 1746.2.The average hourlyearningsby labor grade ofthe employees in the bargaining unit representedby Lodge 1746.3.The number of employees in each laborgrade.4.The number of employees at each rate, that is"StartingRate, Job Rate," etc. of each laborgrade.5.A copy of the Company's financial statementfor the year 1952 and. any financial statementissued by the Company for any period in 1953.6.A copy of all existing Pension Plans coveringemployees of the Corporation.In reply thereto, the Respondent replied-on September21, 1953, as follows:Thiswillacknowledge receipt of your letter ; ofSeptember11 requesting information concerning em-ployee earnings, ratings, financial statements, pensionplans, etc., which you state will enable the Union tofacilitate coming bargaining negotiations.We will be glad to cooperate with you and supply youwith the information which is available along the linesyou request. We are, therefore, enclosingthe following:1.A copy of the United- Aircraft CorporationAnnual Report datedDecember31, 1952.2.A copy of the United Aircraft Corporationconsolidated financial statement dated June 30,1953.3.A copy oftheRetirement Income, Plan2This document appears in evidence as Resp.Exh. R-36. 398DECISIONSOF NATIONALLABOR RELATIONS BOARD'describing the present pension plan for employeeswhich the Unionrepresents: -We would appreciate advice- as to why you make thisformal request for information concerning --financialreports, and' pension plans inasmuch as this is publicinformation `which is readily available to you. Indeed,,the annual financial report and the,description of our'pension plan, which are enclosed herein, were furnished-to all our employees, including the local officers.The rest of the information `which' you request isinformation which we do not have available in the formwhich you have specified. We, of course, do haveemployee records which could be analyzed to obtain theinformation in that form. Such an analysis wouldrequire considerable time and effort.Ifyou believe that this information which you haverequested is of sufficient value to warrant the expendi-ture of this time and effort, we will be glad to make theemployee records which we normally maintain availa-ble to you at our offices so that you can make thenecessary analysis.The record shows that the Union thereupon filed chargesagainst the, Respondent in Case I-CA-1575 with theRegional Office for- Region 1 of the National LaborRelationsBoard in Boston, Massachusetts, but uponinvestigation theRegionalDirector refused to issue acomplaint, and after appeal to the General Counsel of theNational Labor Relations Board in Washington, D.C., thechargeswere withdrawn. Thereafter,, the, Pratt and WhitneyDivision made available its records at the East Hartfordplant, and the Union- sent in a clerical research team tomake an analysis of the records at its own expense. Afterconsiderable research, this project was abandoned by theUnion. In the meantime negotiations were completed andthe agreements reached were incorporated into a newcontract, with Lodge No. 1746 in January 1954, to remain infull force and effect'until-December 4, 1955. Similar newcontracts were entered into by and between the HamiltonStandard Division and Lodge No. 743 for its Broad Brookand Windsor Locks plants taremain in full force and effectuntil April 21, 1956. Provisions, in the new- contracts withrespect to data and information to be =furnished to theUnion were substantially the same as those contained inprevious contracts, and there isno contention or evidencethat the Company failed to comply with these contract'provisions.Preparatory, to negotiations for anew contract on May27, 1955, Lodge No. 1746 directed a letter requesting thePratt and Whitney, Division to furnish complete seniorityand payroll information for each employee in thebargaining unit,as follows:In, order to police the existing agreement, bargainintelligentlyand evaluate properly our own andmanagementswage proposals in our,coming contractnegotiations, Lodge 1746, IAM, herewith requests thatyou supply it, as soon as possible but no later than July24, 1955, with complete seniority and payroll informa-tion for each employee in the unit represented by Lodge1746 , for the, period covered by the present contract asrequested in items one thru ten as follows: 1. Name 2.Clock Number 3. Shift 4. Date of Hire 5. Weeks ofSeniority 6. Occupational.: Group and Area in whichseniority-isrecognized. , 7.-, Postion of employee inrelation to other employeesin Occupational Group inSeniority Area.8. Position of employee inclassification.of his labor grade and, hourly pay =rate. 9. Date of lastmerit raise and amount of raise. 10.- Date on whichemployee began work inltis classification. 'It is further requested that information be given uscovering the groupwe represent as follows:1.The number of employees ^ in `each laborgrade.2.The average hourly rate of pay of employeesin unit for which Lodge 1746 is the bargainingagent.3.Information on costs of the medical insuranceprogramshowing:a-Premiums paidb-Dividends'and or rebates received by' theCompanyThe union requests this data because without it, wecannot know the actual `wage structure to the presentcontract minimum and so cannot draft and negotiateintelligently` our own wage proposals nor evaluateyours,nor can we determine whether' the' presentcontract is being properly applied.In reply to above request for information, the Respon-,dent by letter dated June 21, 1955, stated its position'withrespect thereto, as follows:Mr. Norbert Dion, PresidentIndustrial Aircraft Lodge No. 1746, I.A.M.1169 Maui StreetEast Hartford, ConnecticutDear Mr. Dion:This will acknowledge receipt of your letter of May, 27in which you request numerous items of informationconcerning seniority, job classification, .wage rates andincreases for each employee in the unit represented byLodge 1746 for the period covered by the .presentcontract, A he average hourly rate of pay for allemployees in the bargaining unit represented-by Lodge1746, the number of employees in each labor grade, andinformation on the cost of the medical,insuranceprogram. You claim that this information is necessaryin order to police the existing, agreement, 'bargainintelligently,and evaluate properly, your own andmanagement'swage proposals, in the coming contractnegotiations.-'-You should be well aware of the company's positionwith respect to requests of this type. On September 11,1953, Mr. Theodore,R. Bothur, then President of I.A.M.Lodge No. 1746, wrote to me requesting information,ofa similar type. I replied to him on September 21, 1953by a letter in which I outlined the manner, by whichLodge No. 1746 could obtain any pertinent employeeinformation which it `desired. Apparently my offer wasunacceptable to Lodge No. 1746 because it promptlyfiled an unfair labor practice charge against United UNITED AIRCRAFT CORP.Aircraft Corporation with the NationalLaborRelationsBoard(Case No.'1-CA-1575). As your records willshow,theRegionalDirector of the First RegionalOffice of the NationalLaborRelations Board declinedto issue a complaintbased upon this charge.Thereafter,Lodge No.1746 filedan appeal with the GeneralCounsel,of the NationalLaborRelationsBoard,requesting him to reverse the Regional Director and toissue a complaint in the matter. The General Counseldid, not pass on this appeal because,before he could doso, the union withdrew its charges.Shortly thereafter,the companyand LodgeNo. 1746 entered into a newcontract for a 2-year period in which,among- otherthings,the company agreed to furnish personnelinformation to the union at specified intervals,presum-ablyto enable the union to "police"the contract.The offer of cooperation which we extended Lodge No.1746 in our letter of September 21, 1953 has never beenrescinded and is, therefore,still open.Indeed, much ofthe informationwhich yourequest in your letter of May27, 1955 is available to you through an examination andanalysis of information which is available to you underthe terms of the now'existing contract.All of theinformationwhich you -request cancertainlybeobtained if Lodge No:'1746-will utilize our standingoffer of cooperation.With respect to your inquiry concerning the medicalinsurance-program,I believe that you know that thisinsurance is underwrittenby the ConnecticutMedicalService,a non-profit association of physicians organ-ized for the purpose of providing certain medicalbenefits throughout the' State of Connecticut. Thisorganization charges a uniform premium for its servicesbased upon the experience of all of its subscribers in theState`and the premiumpaid byPratt& WhitneyAircraft and its employees is the same as that paid by allother subscribers.Since there-isno individual experi-ence-rating under this program,there are, consequently,no dividends or rebates paid to any one by theConnecticut Medical Service.The premiums paid for the medical insurance programhave been made known to all Pratt&Whitney AircraftDivision employee subscribers,including union repre-sentatives,and, as you know,this division pays 50% ofthe premium in each case. - ,Very truly yours,PRATT & ,WHITNEYAIRCRAFTT. R. DownsPersonnelManagerLikewise,on November 8, 1955,Lodge 743directed aletterto the Hamilton Standard Division requestingcomplete,seniorityand payroll,information for eachemployee in its bargaining unit, as follows:In order to bargain intelligently and evaluate properlyour own and management'swage proposals in ourcoming contract negotiations,Lodge 743, I.A.M.,herewith requests that you furnish it, as soon as possiblewith complete seniority and payroll-information foreach employee in the unit represented by Lodge 743 for399the period covered by the present contract as requestedin items one thru seventeen as follows: 1. Rat, Unit 2.Dept 3. Shift 4. Clock Number 5.. Employee Name 6.Sex 7. Job Code 8. Rate Pos. 9. R GRP 10. Lab. Gr. 11.Seniority Date Mo. Day Yr. 12. Old Dept 13. New DeptSen. Date Mo. Day Yr. 14.Occ. Code 15.BaseRate 16.Old Rate 17. Job Title, -It is further requested that information be given uscovering the group we represent as follows:1.The number of employees in each laborgrade.2.The average hourly rate of pay of employeesin the unit for, which Lodge 743 is the bargainingagent.3.Information on costs of the medical insuranceprogram showing:a:Premiums paidb:Dividends and/or rebates received by theCompany.The Union requests this data because without it, aspreviously stated,we cannot draft and . negotiateintelligentlyour own wage proposals,now in theprocess of preparation, , nor properly evaluate yourswhen presented to us during our coming negotiations.The Respondent replied by letter of November 29,1955, as follows:-Thiswillacknowledge receipt of your`letterofNovember 8, 1955, in which you requestnumerousitems of information concerning employees in thebargaining unit representedby Lodge 743. You claimthat this information is necessary because without ityour union cannot draft and negotiate intelligently itswage proposals now in the process of preparation, norproperly evaluate any proposals which may be made bythe company during coming negotiations.Some of the abbreviations which-you use to designatecertain items of information which you have requestedare not intelligible to us.It is,therefore, impossible toadvise you whether such things are available in ourrecords. You request other items of information whichwe do not have available in the form,which you havespecified.However, it is probable that a search of-ourbasic employee records plus some rather-extensiveanalyses thereof would produce all of the informationwhich you have requested.Such an examination andanalysis of our basic employee records would requireconsiderable time and effort.If you believe that the information which you haveregtiested is of sufficient value to warrant the expendi-ture of this time and effort,we will be glad to make theemployee records which we normally maintain availa-ble to you at our offices.With respect to your inquiry concerning the medicalinsurance program,I believe that you know-that thisinsurance is underwritten by the Connecticut MedicalService,a non-profit association,on physicians organ-ized for the purpose of providingcertain,medicalbenefits throughout the State of Connecticut. Thisorganization charges a uniform.premium for its services ,400DECISIONSOF NATIONALLABOR RELATIONS BOARDState and the;premium paid by Hamilton StandardDivision and its employees is the same as that paid byallother subscribers.Since there is no individualexperience rating under this program,there,are,consequently,no dividends or rebatespaid to any oneby the Connecticut Medical Service.The premiums paid for the medical insurance programhave been made known to.,all-Hamilton StandardDivision employee subscribers,including union repre-sentatives,and, as you know,this division pays 50% ofthe premium in each case.Thereafter,- Lodge No. 1746 and the Pratt and WhitneyDivision completed their negotiations and reached agree-ments which were-incorporated into a new'contract datedDecember 1, 1955, to remain in full force and effect untilDecember 4, 1957;and concurrently therewith Lodge No.743 andtheHamilton Standard Division signed newcontracts with respect to the Broad Brook and WindsorLocks plants,to remain in full force and effect until April21, 1958.Information to be furnished the Union remainedsubstantially the same as that provided in previouscontracts;and there is no contention or evidence that theCompanyfailed to comply with such contract provisions orthat other additional information was requested during theterm of the contract.Article XIin each contractprovidedthatThe Unionwillnot call or sanction any strike,slowdown,or concerted stoppage of work during theperiod of this agreement.The Companyagrees thatthere will not be a lockout of employees ....Employees participating in any strike, -slowdown, orconcerted stoppage of work shalt be subject to dischargeby, the Company -without recourse to the grievanceprocedure or. arbitration.Upon expiration of the foregoing contracts in December1957 and April 1958, respectively, Lodge No.1746 and thePratt and Whitney, Division negotiated and entered into anew contract to remain in full force and effect untilDecember 4, 1-959;and likewise Lodge No.743 and theHamilton Standard Division executed similar new con-tracts to remain,in full force and effect until April 21, 1960;subject to reopening at the end of the first year for thesolepurpose of negotiating a general change in the base hourlyrates- set forth in schedule A annexed thereto,In each ofthese new contracts it was provided in section 6, article VIIthat"The company, shall prepare a list showing theseniority of the employees covered by this agreement eachsix (6) months and a copy of such list will be given to thepresident of the Union."In section 14, article VI, theCompany agrees to make available to the Union atquarterly intervals records disclosing the 'names ofemployees in 'the 'bargaining unit,who in the previouscalendar quarter have received an increase in the base rateas a result of a performance rating to reveal,the name,department' number, job code,previous base'rate, new baserate,-and rating'of such employees.Section 2,articleV,required'theCompanyto' furnish at step 3 of the grievanceprocedure such pertinent existing production,payroll,attendance—records,and disciplinarynotices,pertaining tothe, employee'involved asmay be necessary to the-settlement of a grievance;and section 11, article VI,required the Company to provide the Union with detailed'job descriptionsheets covering new or changed hourly.rated'jobs included in the bargaining unit as set forth inarticle'I thereof within-thirty(30)` days following finalapproval of such jobs.It isnot contended that theCompany failed to comply with any ofthese'contractrequirements to furnish information.In - themeantime on` April 4, 1958, the Grand Lodge,-Associationof 'Machinists,issued to its membershipeverywhere Official CircularNo. 596 containinginstruc-tions as follows:INSTRUCTIONS The followingare issued as officialpolicy of the IAM designed to most effectivelypromoteand prosecute our aims, objectives,and - approvedprograms:A.No local or district lodge may propose less or agreeto accept'lesser'-terms and conditions than ournationalobjectives,until and unless the Interna-tional President or his designated representativeor an authorized committee releases the local ordistrict from,the specific objectives involved.B.No local or district lodge may propose less or agreeto accept lesser terms.and conditions,than theapplicable corporation-wide objectives,until andunless the International President or his designat-ed representative or an authorized committeereleases the local or district from the specificobjectives involved.C.Prior to any vote _to accept-or reject a proposedagreement by, any IAM bargaining unit affectedby multi-unit agreements with the same employer,company or corporation,the, International Presi-dent or hisdesignated representative or anauthorized committee shall determine whether allthe units shall be combined for-voting purposes orshall be permitted to vote separately or in whatcombination.D. In the event separate bargaining units. are author-ized to vote separately, the ballot shall be aconditional ballot saying in effect that a vote toaccept is conditioned on the acceptance of theemployer's offer at all other units of the companyopen for and engaged in negotiations. 'E.Each local or district lodge must,at the firstbargainingopportunity,bring its next bargainingperiod and the anniversary date of its contractwith the employerinto proximate timing with allother units-of the same company, unless adeviation is authorized by the InternationalPresident or his designated representative, or anauthorized committee.For the purpose of these instructions,'theGrandLodge, Representative assigned to coordinate bargain-ing between the several units of a Company orcorporation is the designated representative.For theaircraftmissile [sic] program the Aircraft AdvisoryCommittee appointed by the International President isan authorized committee.On September 25,,1958, Lodge No. 1746 directed a letterto the Pratt and Whitney Division, as follows: UNITED AIRCRAFT CORP.401Dear Mr.Morse:Lodge 1746 of theInternationalAssoc. of Machinistsispreparing a wage and classificationstudyfor use inour forthcoming negotiations.This study must becompleted for use in the preparationof our proposals toyou for ourcoming wagereopener. Accordingly and inorderto bargain intelligently on these proposals we arerequestingthat, you furnishus the following data beforeOctober 12,1958.1.Name2.Clock No.3.Shift4.Date of Hire5.Weeks ofSeniority6.Occupational Group and Area in which Seniority isrecognized for each employee7.Position of employee in relation to other employeesin occupationalgroupin eachseniority area8.Position of each employee in classification of hislabor grade and his hourly rate.9.Date of last merit raise and amount of raise.10.Date on which ennloyee began work in hisclassification11.The number of leadmen assigned to each jobclassification,or classificational group.12.The departmental listing showing the job classifi-cations which cover the jobs in each department.13.The number of employees in each labor grade.14.The average -hourly rate of pay of employees inunit for which Lodge 1746 is the bargaining representa.tive.Your prompt cooperation will be greatly appreciatedand, in our opinion, considerably expedite our negotia-tions.Thereafter, on February 3, 1959, Lodge No. 1746 directeda similar letterto the Pratt and Whitney Division requestinginformation as follows:Dear Mr. MorseIn order to police the existing agreement, bargainintelligently and evaluateproperly the Union's andManagement'swage proposals in our comingcontractnegotiations of 1959, Industrial Aircraft Lodge 1746IAM herewith requests the Company to make thefollowing available.Complete seniority and payroll information for eachemployee in the units represented in Industrial Aircraft-Lodge 1746 IAM for the period covered by the presentagreement as requested in items one through ten asfollows:1. name2.clock number3.shift4.date of hire5.weeks of seniority6.occupational group and area in which seniority isrecognized7.position of employee in relation to other employeesin occupational group in seniority area8.. position of employee in classification of his laborgrade and hourly pay rate9.date of last merit raise and amount of raise10.date on which employee began work in hisclassificationThe Union requests this data because, without it, wecannot know the actual wage structure to the presentcontract minimums and so,cannot draft and,negotiateintelligently, theUnion's wage proposals nor, evaluatetheCompany'snor can we determinewhether thepresent contract is being properly applied.Itwould be most appreciated if this, -informationcould be made available by February 16, 1959.The- Respondent replied to the foregoing requests byletter of February 27, 1959, as follows:Dear Mr. Dion:This is in reply to your letter dated February 3, 1959 inwhich you request certain data concerning employees ofthe,Pratt& Whitney Aircraft Division of UnitedAircraft Corporation.We wish to-point out that the subject of the Companysupplying or making available to the Union detailedinformation concerning employees was the subject ofnegotiationswhich preceded the execution of thecurrent contract between the Company and the Unionentered into on December 5, 1957 to expire no earlierthan December 4,1959.Pursuant to these negotiations, the Company and theUnion agreed in Section 6 of Article VII of-the contractthat a list would be prepared showing the seniority ofthe employees each six months and a copy of such listwould be given to the Union. Likewise, in Section 14 ofArticle VI of the contract, the Company agreed to makeavailable to the Union at quarterly intervals, recordsdisclosing the names of employees in the' bargainingunit who in the previous calendar quarter have receivedan increase in the base rate as a result of performancerating. It was agreed that these records, to be madeavailable, would reveal the name, department number,job code, previous-base rate, new base rate and rating ofsuch employees. In addition, the Company agreed toproduce certain records for the Union's inspection inconnection with Step 3 of Section 2, Article V, of thecontract. Section I I of Article VI was also designed toprovide the Union with information concerning new orchanged jobs.-We also direct your attention to Section 3 of Article XIIof the contract. We interpret this Section to constitutean understanding between the parties that the contract,as agreed upon, settled all demands of the union duringthe life of the ageement.We have, of course, always recognized the Union's rightto have access to information concerning the employeesit represents to assist it in bargaining and in assuringitselfthatallconcerned are complying with theprovisions of the contract.We assume, however, thatthis problem was one of the many which was settled in 402DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiationsculminating in -the current contractbetween the Union and the Company. -If this assump-tion is not correct, then we can see little or no purposein such contractual provisions.Under the circumstances as set forth above, we suggestthat you rely upon the information which is available toyou under the current contract or has been-furnished toyou inn the past.By a "JOINT IAM-UAW RELEASE" on May 9, 1959,itwas announced that a Joint IAM-UAW Conference hadbeen 'organized in' Washington, D.C., for the purposeshereinafter explained by co-chairman of the Conference asfollows:We are today mobilizing all the resources and skill ofour two great unions to bring to bear on United AircraftCorp. and its Pratt & Whitney, Sikorsky and HamiltonStandard divisions, the maximum effective bargainingpressure.We have pledged, to one another fullcooperation and wholehearted support in whateverproblems arise with this Company. Our only purpose istowin justice and humanitarian treatment for allworkers of United Aircraft.Solidarity of the JAM and the UAW in theirbargaining efforts on behalf of aircraft employees, hasbeen growing steadily since 1953. The two unions havedeveloped a relationship of mutual trust and respect asa result of the common problems shared by themembers of the two organizations.For the information of the joint membership of bothUnions it was pointed out as significant informationthat (1) Lodge 1746 1AM Pratt and Whitney Contractexpire on December 4, 1959; that (2) Local 877 UAWSikorsky Contract expires February 15, 1960; that (3)Lodge 743 1AM Hamilton Standard Contracts expireApril 21, 1960; that (4) Local 1234 UAW North HavenContract expires May 15, 1960; and that this,is the timefor all-to band together and fight for the common goodof all instead of cutting each other's throat.Thereupon, International Association of Machinists andUnited AutomobileWorkers of America through theirrespective local lodges, representing collective-bargainingunits at the several division plants of United AircraftCorporation, jointly launched their so-called Unity Pro-gram demanding similar objectives, terms, and conditionsin all future contracts with United Aircraft Corporation.This joint ,organizational campaign was characterized byincreasing demands for union security, full arbitration ofgrievances, improved insurance and pension benefits,greater seniority rights by automatic progression, and moresubstantialholiday and vacation pay. Unity Programbuttons were distributed, and all members of the Unionwere urged to wear them at all times to indicate, solidarity inmaking identical demands for each separate bargainingunit.In a somewhat lengthy letter dated, October 27, 1959, thepresident of Lodge No. 1746, fully explained to itsmembership, the bargaining situation and demands being3 It should be noted that no mention whatever is made concerningalleged failure or refusal of the Company to furnish information' to themade upon United Aircraft Corporation for changes to bemade in a new collective-bargaining agreement to, replacethe contract expiring'on December-4,'l 959, as follows: 3October 27,'1959Dear Member:On the eve of the commencement of our negotiationswith the Company for' a new collective bargainingagreement I would like to have the chance, through thisletter, to better acquaint you with the contract proposalswhich we have made to the Company and to tell youwhy we feel that it is necessary that, such changes bemade in our agreement.You, as I, have seen the many changes that havecome about within the plant-we have seen thetransition from the radial engines to the jets-and wehave seen the dislocation which this- change broughtwith it. Today, we both look ahead with apprehensionto even more drastic changes and I am sure;that you, asI,are well aware that these changes have a way ofleaving disruption and heartaches iii their wake, for thelabor needs of the future have not always been filledfrom the ranks of those who were fitted for the work ofthe past-progress-though necessary, can sometimesbe brutal.We surely stand at the very door-step of a greattomorrow 'and your Union wants 'to make it not onlypossible, but probable, that there will, be a place for usin the work of tomorrow. You and I -cannot do thisindividually-we can do it as a united' labor group.So, if you will bear with' me -through thisrather longletter, you will have not only a good understanding ofwhat we seek as a Union, but why we seek it.- `The cutbacks during the past two years, with theresulting dislocation, transfers and downgradings -whichusually follow, has caused your Union to seek thefollowing clause: ` ' `'When a job classification is discontinued or somodified as to result in the elimination" or reduction of arecognized occupational group in a given seniority area,the employees regularly assigned to such group will be-transferred to other jobs in the same labor grade incomparable occupational groups in the plant on thebasis of seniorityand' demonstrated ability.This is a clause 'which your, union was able tonegotiate into a previous agreement but which thecompany refused to continue in the contract. You mayremember that it was this very clause that served ourmembers so well during the periods when the Companywas opening branch plants and was attempting tocompel the East Hartford Pratt, and Whitney workers toaccept permanent transfers to jobs in other areas.The union is proposing too that senior employees-shall have the option to accept shift transfer to fill anyvacancies and that transfers and loan outs be offered toemployees on the basis of their seniority.In order to effect the training of today's workers fortomorrow's jobs, the Union is asking that openings forUnion. UNITED AIRCRAFTCORP.403job training shall be offered on the basis of seniorityand that if a trainee,selectedfrom thebargaining unit,fails in the training program he shall be returned to hisformer job or a comparable one so that he will not findhimself withno job at all.The Unionisasking too, that supervisors not bepermitted to engage in work normallyperformed byemployees in the bargaining unit.Thiswill stop thepractice of supervisors performing bargaining unit workduring theovertimedays of Saturdayand Sunday.And whilewe're discussingthe provisionsconnectedwith seniority, the Union seeksto remove the clausefrom the contract which permitsthe Companyto retain10% of an occupational group in a seniority arearegardlessof the seniority of theemployee. It furtherasks that the clause releasingtheCompany fromliability for a period of 10 days in theevent that an errorismade in layingoff by seniority,be removed from thecontract.The 10%clause has notbeen used by theCompanyat the EastHartford Pratt & WhitneyDivisionbut ithas been usedby another division of theUAC and the Unionwants it out of our contract lestsenior employees find themselves on the street while lesssenior workershold their jobs.The EmployeePerformance RatingPlan by whichour members progress through classifications of thelabor gradestoward that "exalted"and rather rarepositionof "top"money, has long been a subject ofnegotiation betweenthe Company and the Union. TheUnion feels that a system, which frequentlycannot beintelligently explainedby an employee's foreman, is nota good or desirableway toevaluate a worker'sperformance.The Unionasksthatthis plan be doneaway withand a plan of progressionwhich becomesautomatic in a givenperiod oftime be substituted.Thereare far too many instances where old timeemployees have failed to received increases over longperiodsof time.`While this undoubtedly adds to the lowcost operation of- a department,itca.uses`a worker tofeel that no recognition has been given for long years ofgood work.The Unionhas askedthat the shift differential for2nd shiftworkers be increased to 10%. There can be noquestion but that workerswho spendyears of theirworking life employedon secondshiftwork mustsacrificemanythings which employees on other shiftsenjoy, bothfrom the standpoint ofhome-life with afamily andrecreational activities.The Union asks that all employees in the bargainingunit receive a 15 cents across the board increase.There is good reasoningbehind therequested changein the vacationplan which your Unionasks-3 weeksafter 10 years.A goodproportion of the agreementsbeing negotiated now, give three weeks vacation forperiods ofemployment under 15 years-as,our presentagreement now gives us. We trust thata Company thatis forward enough to leadthe fieldin modernization oftheir retirementplan by the ,inclusion of a cost of livingescalator factor, will not long staybehind the industryin the matterof liberalizingtheir vacation plan.And on thematter of vacations, the Unionis askingtoo, that if an employee is retiring or is unfortunateenough to be laid off,that he receives a pro-ratavacation payment.To those ofus who are still in our early years, theUnion's- request that the Company provide a $2,000paid up Life Insurance to those retirees who qualify forpension will not seem too important.However,to thosewho are approaching that time of life and who are nowwondering if the combination of their Social Securityand RetirementAnnuitybenefits are going to permitthem to carry on, it will doubtlessly seem the mostimportant item on the Union's list of proposals. It is amost difficult situation when one has to leave a job onehas held year after year with a steady income and befaced with the necessity of revamping his entire way oflifetomeet the reduced income that retirementprovides.It too,often happens that there just is notsufficient revenue to meet everyday needs and stillcontinue adequate insurance that was so easy tomaintain-during the working years.If each of us were to ask ourselves how able we wouldbe to continue in force the insurance policy provided inour agreement in the event we were to leave our presentemployment and take work in a plant that was notcovered bya contract carrying negotiated insurance, wewould be better able to realize the importance of thisproposal.The Uniondoes not believe that this proposalfor this amount of protection for the families of ourretired employees is unreasonable-we believe that it isone of the most important areas for discussion duringthese negotiations.A greatmany contract[s] with Aircraft companiescontain provisions for paid funeral leave for statednumber ofdaysin the event of a death in the immediatefamily.YourUnion is presenting this proposal thisyearto the Company.Though many of the contracts whichhave,been negotiated with other companiescarry up tofive dayspaid leave,-our proposal asks for a paid leaveof three days only.And now Iwould like to discuss an area of ournegotiationthat atfirst glance may not seem importantto the member since it does not resultin anyincrease inwages, vacations or monetary gain.Thisis the area ofservice by your Unionthrough its representatives in theshop and inthe Local Lodge.Your Unionexists for the purpose of helping youwith the everydayproblemsthat youencounter in yourwork in the plant.Everyrestriction that is placed on theability of the Unionrepresentatives to investigate andhandleyourgrievance problem must sooner or lateraffect eachand everyemployee.During years past wehave experienceddifficultyin making certainthat everyemployeewho hada grievance was able toobtain theserviceof his UnionSteward.This year the Unionhas submitted proposalsthat willinsurethat anyemployee having a grievance shall beguaranteed the services of a Steward and further thatthe Steward shall havethe rightto investigate thegrievanceon Companytime. To assist the Steward inthis, the Union asks that the employee records,which inthe past have been available at Step 3 of the procedure, 404DECISIONSOF NATIONALLABOR RELATIONS BOARDnow be made available at Step 1.,As a Union we fail tounderstand why a grievance, which could by the recordsbe settled at Step 1, must await Step 3 before settlementcan be made.Our present contract spells out the types of cases onwhich,the Union can compel arbitration. This year theUnion asks that a clause be placed in- the newagreementwhich will -provide that all unresolvedgrievances at Step 4 of, the grievance procedure may, atthe request of either party, be submitted to arbitration.,We further propose' that the present contractrestriction that an arbitrator's award shall not beretroactive beyond the date of the filing of the grievancein writing, be removed from the contract. We feel that ifthe injustice which the arbitrator corrected was presentbefore the grievance was filed, the settlement shouldencompass the entire period during which the employeesuffered the injustice.The last item I would like to discuss is our proposalfor a Union Shop. You, on many occasions complainedto us that, those who are not in,the Union are benefitingby the efforts of the Union members and that you donot believe this to be right.A Union Shop at Pratt & Whitney will insure that- allwho benefit will be a part of the Union.Last month a new bill called the "Labor-Manage-ment Reporting and Disclosure Act of 1959" was signedinto law by the President marking the end of a nationwide movement by the foes,of labor to place restrictionson labor Unions.A recent copy of "The Machinist" carried the fulltext of this -new law which should be read by everyUnion member in our country. The full impact of thelaw will not be realizeduntilthe act has been in effectfor a period of time and the true meaning of the bill hasbeen interpretedby thecourts.Next month you will nominate the candidates foroffice in your Union. Every member should plan toattend the monthly meetings of his Union at theMachinist Building, 357 Main St., East Hartford, onNovember 1st, (11:00 a.m.) and November 22nd, (1:00p.m.) at which time nominations for office will be,made.The election of officers for your union, will be held attheMachinist Building on the 9th of December. Thevoting will start at 6:00 a.m. and the polls will, remainopen until 6:00 p.m. so that workers on all shifts, willhave had an opportunity to vote. I urge that you attendthe nominating meetings and that you cast your vote foryour choice of officers on December 9th, either , inperson or, if you qualify under the' InternationalConstitution, by absentee ballot.Let, me say "thank you" for your patiencein readingthis lengthy letter. I hope that it will help youunderstand the problems which your Unionseeks tocorrect through negotiations with the Company-Iwould like to think too, that as a result of this betterunderstanding, you will help us in our efforts to bringall the workers at Pratt & Whitney into the Union sothat we all may benefit through our United action.With every good wish for the future, I amFraternally yours,DAVID FRASER,PresidentThereafter, the negotiating committees of the Union andtheCompanymet and bargained with each other onOctober 29, November 4, 11, 12, 17, 20, 24, and 25, 1959without reaching a completeagreement,until finally atapproximately, 4 a.m. on December 3, 1959, writtenproposals were jointly prepared by the negotiating partiesfor recommendation and submission to vote of themembership of Lodge 1746, as follows:The present contract dated December 5, 1957, will beamended or clarified where necessary, to reflect thefollowing agreement of the parties: '1.An employee eligible for holiday pay who works onthe holiday will be paid holiday pay, and, in addition,time and one-half his regular base hourly wage rate forall hours worked on the holiday.2.The amount of group lifeinsuranceavailable tohourly-rated employees will be increased from $4,000 to$5,000. The cost of such insurance will be paid for as atpresent.3.The companyasan elementof itsinsuranceprogram is now studying the, question of providing lifeinsurance for retired employees. Further discussions onthismatter will be had by the partiesas soon as thecompany's studyis completed.4.The present grievance procedure providing thatonly employees,may file grievances relating to their,ownwages,hours,and working conditions,will be amendedto permit shop stewards to file grievances alleging,that aforeman has improperly refused to call the steward atthe request of an employee in the steward's area for thepurpose of assisting that employee in the handling of agrievance.5.The Chief Personnel Advisor will be required togive his disposition of an Hourly Job Rating Plangrievance within thirty {30) days of the date on whichthe union notifies him in writing that it has completedits submission of facts relating to the grievance.6.For all purposes, other than layoff, the seniorityrights of members of the union shop committee, thepresident, vice-president, recording secretary, financialsecretary, treasurer, sentinel, conductor and three (3)trustees of the union, if employees, and union stewards,shall be, exactly the same as the seniority rights of allother employees except as provided below.(a) In the case of layoff, and for the sole purposeof maintaining union representation of the time ofthe union shop committee, the president, vicepresident,recording secretary,financial secretary,treasurer,sentinel,conductor, and three (3)trustees of the union, if employees,shall, duringtheir term of office, head the seniority list in theiroccupational group, and will not be laid off untilall other employees in their labor grade (or lowerlabor grades) in, their respective occupationalgroups, have been laid off.(b) In the case of layoff, and for the sole purposeof maintaining union representation at the time oflayoff,a union shop'steward shall, during his term UNITED AIRCRAFTCORP.405of office, head the seniority list in his occupationalgroup,in his steward area,and on his respectiveshift, and will not be laid off until all otheremployees in his labor'grade(or lower laborgrades) in his occupational group, in his stewardarea,and on his shift, have been laid off.(c)A union shop, committeeman or union shopsteward will not be transferred or promoted to ajob out side of his committeeman or steward areaunless he notifies the company in writing that hewishes to be considered for such a job duringwhich time he shall maintain his position as acommitteeman or steward;or unless there is a jobof the same or lower grade in his occupationalgroup in such area which he is qualified toperform; or except in the case of an emergency; orunless his department is being transferred toanother location outside such area.7.The following additional matters shall be subject toarbitration:10.A grievance by an employee alleging that hewas not, promoted to a particular job in violationof the provisions of Section 9 of Article VII. This,however, shall not apply in the case of promotionsto leadmen's jobs.11.A grievance by an employee alleging that thecompany failed to comply with the provisions ofSection 1 of Article VI with respect to thepayment of an overtime rate for work performedby him.12.A grievance by an employee alleging that thecompany failed to comply with the provisions ofSection 2 of Article,-VI with respect to thepayment of a second or third shift premium forwork performed by him.13.A grievance by an employee alleging that thecompany failed to comply with the provisions ofSection4 of Article VL14.A grievance'by an employee alleging that thecompany failed to comply with the provisions ofSection 5 of Article VI with respect to workperformed by him.15.A grievanceby anemployeeallegingthat thecompany failed to comply with the provisions of'Section 6 of Article VI with respect to workperformed by him.16.A grievance by an employee alleging that hedid not receive pay for a holiday not worked asprovided in Article VI, Section 8.17.A grievanceby anemployee "alleging that Ihecompany violated the provisions of Article VII,Section 2, by not paying him the proper vacationpay allowance under the provisions of ArticleVIII.18.A grievance by an employeealleging that thecompany improperly invoked the provisions ofArticleX, Section 3(b), 'in terminating hisemployment.19.A grievance by a female employee allegingthat the company failed to credit her with thelength of continuous service which she had on thedate of her termination for gravida as provided byArticle X,Section 3(c).8.The Company will make available to the Chairmanof the Shop Committee a list of the names of laid-offemployees who exercised their right of recall.9.The witnesseth clause of the present contract shallbe changed so as to read as follows:It is the intent and purpose of the parties hereto thatthis agreement promote and improve the industrial andeconomic status of the parties,provide orderly collec-tive bargaining relations between the company and theunion, and secure a prompt and fair disposition ofgrievances so as to eliminate interruptions of work andinterference with the efficient operation of the compa-ny's business.It is recognized that in addition to other functionsand responsibilities, the company has and will retain thesole right and responsibility to direct the operations ofthe company and in this connection to determine thenumber and location of its plants; the product to bemanufactured; the types of work to be performed; theassignment of all work to employees or other persons;the schedules of production;shift schedules and hoursofwork; the methods,processes,and means ofmanufacturing;and to select, hire,and demoteemployees, including the right to make and apply rulesand regulations for production and safety.It shall also have the right and responsibility todischarge or otherwise discipline any employee for justcause,to promote and transfer and to lay off because oflack of work or other cause,unless otherwise hereinafterprovided.10.The records described in paragraph 2 of Step 3 (a)of Article IV, Section 2, of the current contract will bemade available at Step Y of the grievance procedurerather than Step 3.11.Appendix `A' will be revised so as to reflect thegeneral increases in base hourly wage rates as agreedupon.12.An employee who would have been eligible forholiday pay under these provisions except that he failedtomeet the eligibility rules and conditions set forth insubparagraph(a) above solely because he was required,as a member of the National Guard or as a reservemember of one of the United States armed forces, to beabsent from work for the purposes of summer trainingor summer encampment for a period of not less thanone (1)week nor more than two (2) weeks shallnevertheless be entitled to the holiday pay which hewould have received had he been working on hisregularly scheduled job during such absence.13.The duration of the,contract will be for a period oftwo (2) years from December 3, 1959. The contract maybe reopened once on December 4, 1960,for the purposeonly of negotiating a change in basehourlywage rates.14.All of the foregoing is contingent upon agreementby the unionnegotiating committeethat itwillrecommend ratification of such proposals to the unionmembership and upon ratification of such proposals bythe membership. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD15.Although the contract is not to be revised in thisrespect, union officers and delegates will be excused forno less thana full shift (unless otherwise- agreed to)upon written application by a designated representativeof the union for attendance at union meetings for whichthe company has granted excused absences in the pastand, in addition, attendance at a union-sponsoredschool.signed:Dave Fraser (E. H. Pres.)Frank DeLuco (South Pres.)'Esidor Linder (Chairman)John Main (Sr. Bus. Agent)signedMorse for Co.At shiftmeetingson December 3, 1959, the jointlynegotiated proposals recommended to its membership bytheUnion negotiating committee was accepted by thebargaining units in plants at Meriden and Southington,Connecticut, but was rejected by combined units from theEast HartfordandManchester plants of the Pratt andWhitney Division. It is now contended by counsel for theGeneralCounsel and theurging Party, that thenegotiating committee for the Respondent engaged in anunfair labor practice by insisting as a condition of thisagreement that the Union negotiating committee recom-mend acceptance and ratification by the membership ofLodge No. 1746. Following rejection by the membership ofthe agreement recommended by its negotiating committee,the Union issued a public release explaining such rejection,as follows:RELEASEOn December 3rd, 1959, Lodge 1746 negotiatingcommittee presented to its membership, the proposalsnegotiated in ten bargaining sessions with the manage-ment of the Pratt & Whitney Aircraft Division of theUnited Aircraft Corporation. These proposals includedmonetary gains of a 7 to 12 cent per hour wage increaseand an agreement on the part of the company to payemployees time and one half in addition to holiday payfor time worked on such holidays.Many people are today asking why the membership ofLodge 1746 turned down this proposed settlement offerof the company and sent their negotiating committeeback into negotiations on the original Union proposals.At the first meeting with the Company they stated thatthey were not in a position this year to grant theiremployees more than the 3 cents per hour which was theamount of'the increase in the Cost of Living as shownby the index' of the Bureau of Labor Statistics. TheUnion on this first day replied that though they sought a15 cents per hour wage increase for all employees, in thebargaining unit-they were just as concerned this yearwith contract clauses which would give security on thejob to the workers at Pratt & 'Whitney-that theemphasis was on the non-economic issues.Itwas the inability of the Negotiating Committee tobring back such contract clauses, coupled by theattempt on the part' of the management of Pratt &Whitney, to further reduce the security of employees bychanges in the established occupational groupings inwhich" all employees hold their seniority for purposes oflayoff and recall ad the Company's, adamant positionon the corrections proposed by the Union in theGrievance procedure that resulted in ,the rejection bythe membership of the Company's offer. Nor would themembership of Lodge 1746 agree to language in the newcontract' that would` permit the company to `assign thework which they have done over''ver the years to otherpersons.As theseitems areexplained the reasons for thememberships rejection will become very clear.The vast sprawling East Hartford plant is divided intoseniorityareas, and each employee holds his seniorityfor the purpose of layoff and recall in his occupationalgroup in that seniority area. Therefore at time of layoff,all the workers in a given occupational group are pooledtogether in that seniority area and the least senioremployee is the one subject to layoff. The employeeshave held their seniority in this manner for many yearsand over many contracts. They know pretty clearlywhere they stand in the seniority standing and on thisinformation they have planned their lives and those oftheir families and felt secure in their jobs.At these negotiations the Company proposed that theoccupationalgroupings for seniority - purposes bechanged-that certain groups be divided and thatcertain other groups be formed. This can best beexplained perhaps by the attempt by the company todivide the occupational group in which all electriciansnow hold their seniority. The company, proposed thatthey become two occupational groups, one to be of themaintenance electricians and the other of the construc-tion electricians. You may be sure that the electricianswho attended the ratificationmeetingswere loud intheir protest against this division of the occupationalgroup and thelesseningof their seniority.The company also proposed that the seniority areas bechanged by removing from the established areas someof the people now covered.,This too met with objectionsby those who had held their seniority by the combina-tion of these areas. When a company proposal aimsstraight at the job 'security of certain employees, theseemployees and others ' job may rightly fear, that the nextdivision could affect them, are bound to make seriousobjection to the change.During the discussions on the seniority provisions in thecontract protecting the workers the company stated thatbecause of an arbitrators decision in one of theDivisions of United Aircraft, the present contract nowgave them the right to lay-off by, occupational groupfrom within seniority areas and instead of recalling thatemployee on the basis'of the seniority that lie'held forrecall to his job, they had the right to transfer into thatjob, fromany, seniority area or occupational group aslong as the employee so transferred had more overallseniority than the employee who was on layoff awaitingrecall.The basis of recall in the past has been on the sameseniority that caused the man to be laid-off-this'Union UNITEDAIRCRAFT CORP.407could not agree that a man who was awaiting recall tohis job could have his recall rights negated by thetransferby the Company of another man into his job.The union has proposedthat all areasof the plant becombined into one,seniority area and that all occupa-tional groups be combined for the purpose of seniorityin lay-off and recall. This the company does not want toaccept. The Union is trying to improve the security ofitsmembers-the company proposal tends to reducethat security.One of the company proposals drew the ire of allmembers from all areas.The Unionnow has in itsagreementa clause which states that overtime shall beequally distributed among the employees who normallywork on'these jobs in that department. It has been amatter of grievance by the Union that despite thatcontractclause, the company is utilizing its supervisorypersonnelto do overtime work. At this negotiatingsession thecompany introduced a proposal whichwould give them the unhindered right not onlyto assignforemen to the work done by the bargaining unit, butalso to remove work now done by employees and claimit as part of salary or technical work.Itmay soundstrange tomany but a worker at Pratt &Whitney could have a deal of trouble in getting theservice of his Union Steward in case he had a grievance.This right, though usually undisputed in other corpora-tions, has given the workers and the Union trouble atthis plant. The Union asked for a guarantee that anyemployee having a grievance be guaranteed the servicesof his Steward. The company offered not a solution buta remedy-they still maintained that the companywould stilldeterminewhether or not grievanceexistedand refused to give employees and the Union aguaranteethat any employee having a grievance wouldreceive the service of 'a Steward. The Union asked toothat the Stewards have the right to investigategrievances at the point where they occur by talking withsuch other employees in the area as might haveknowledge of the matter but the company would notentertainthisnor would they make therecords soimportant to the justsettlementof a grievance availableat Step 1 of the procedure. Such records in the oldcontractwere available at the 3rd step and thecorrection by the company to the degree that they willbe available at Step 2 leaves a lengthy period betweenthe Step 1 of the grievance, where the case should besettled on the basis of the fact, and Step 2 of theprocedure.The Union asked that all unresolved grievances' besubmitted to arbitration at the request of either party.This the company would not do-instead they addedten areasof compulsory arbitration,. including disputeson promotional grievances, the remaning nine were notof a nature where they would be of great value to theemployees since they covered items which are not oftensubject of grievances.Perhaps the one area ofmutualdiscontent is with thecompany's Employee Performance Rating Plan. TheUnion during many negotiations in the past has askedthat this plan be superceeded by a system of automaticprogression so that the employee would automatically,over a given period of time, progress to the top raterange in his pay classifications of his labor grade. TheUnion has pointed out many times that too few of thePratt & Whitney employees ever reach the premium orthe top rate pay classification of their labor grade. Thecompany itself has pointed out that the standards uponwhich every employee is judged are standards whicheach individual foreman may have set in his mind forthe required work. The Union does not believe that asystem which cannot be properly explained to theemployee is a fair and just way to grade a man'sperformance or determine his chances for movement tothe higher pay classifications of the labor grade. Thismerit rating system has also presented another problemto the union inservicing its membership. The company,in the past,has often used an individuals merit rating tojustify promotionand termination.The man who workd [sic] duringthe hours from 3:30 tomidnight each day must, in the doing, sacrifice a greatdeal of the time he would spend with his family.Children donot see too muchof dad who has to workthose hours-he's not with them during the eveninghours when school is done and he's pretty, likely to besleeping when the youngsters leave for school in themorning. The Union proposed that employees whowork the second shift should be given a shift differentialof 10% instead of the 12 cents per hour they nowreceive. The company denied this request:There has been a clause in the contract which permitsthe company at time of lay off to retain out of seniority10% of the total number of employees in anyoccupational group in a seniority area. The membershipof Lodge 1746is insistantthat this clause be removedfrom the contract though to date it has not been aproblem with the membership as it has not been used bythe company at Pratt & Whitney. The membership feelsthat this is a threat to any employee's individualsecurity.The membership is also insistant on the removal fromthe contract of a 10 day release from financial, liabilityon the part of the company in the event that an error ismade in the selection of the lease[sic] senior employeesin an occupational group and seniority area to be laidoff.The union has requested a list of all employees wholeave the bargaining unit showing the reason for suchleaving.The company would not move on this one.Over the years this has been a problem to the Union asthe only notice we receive when an employee isremoved from check-off is `°Terminated". The employ-eemight be temporarily transferred into a trainingcourse, he may have resigned or have been terminated,or he may have died. The Unionhas been embarrassedin the past when a member having been transferredback into the unit from school has been dropped frommembership because of lack of information. It alsoresults inthe loss of accrued Death Benefits by themember.The Union had requestedin itsproposals that thecompany bring its vacation plan up to a par with major 408DECISIONSOF NATIONALLABOR RELATIONS BOARDcorporations.Itpointed, out to the company innegotiationsthat-, employees' in aircraft plants in 'thisimmediate area-'were-participating in a far, bettervacation plan than the one at United "Aircraft. TheUnion pointed out that the United Aircraft Corporationhad been a leader'ingranting 3' weeks after 15 years ofservice.Over the years, in the absence of anyimprovements, they have fallen behind the industrysince 3 weeks after 10 or 12 years now prevails. Thecompany flatly refused to change the present plant [sic]and denied a requestin the union proposals thatemployees retiring or being laid off be given a pro ratavacation payment. They gave as reasons for the above,1.Vacation was not an earned benefit, but rather a giftfrom- the company. 2. Retired or laid off employeesreceived unemployment 'compensation to which thecompany contributed. They stated that they were notgoing to pay them twice.From December 11, 1959, until the strike began in June1960, Lodge No. 1746 requested no further meeting withcompany representatives, although subsequent meetingswere arranged by the federal and state mediation servicesthat did not result in any confrontation between the parties.Concurrently with negotiations between Lodge No. 1746and the Pratt and Whitney Division, Lodge No. 743 kept itsown membership at the Hamilton- Standard Division fullyinformed as to what was going on', by issuing fliersemphasizing and discussing the issues proposed andpublished by the Steering Committee of the Joint UnityProgram. After the Pratt and Whitney contract expired onDecember 4, 1954, and the membership of Lodge No. 1746had rejected the new contract proposals recommended byitsnegotiating committee, LodgeNo. 743 made anannouncement to its membership, as follows:Soon,you at Hamilton will get your chance.Negotiations are just around the comer. Now is thetime to thinkpositive and once for all stand firm for acontract which we will be proud of.Your final chance to show the Company that youmean businessand this is the year to join with all otherunion members at East Hartford, North Haven andSikorsky and wear the-Unity Button. Today, January15, 119601 is "B" day at all plants who are either in'negotiations or will be going in shortly.In another flier distributed on February 22, 1960, LodgeNo. 743 announced that the membership of Local877-UAW at the Sikorsky Division of United AircraftCorporation had rejected all company proposalsin a massmeeting held in the Loew's Poll Theatre in Bridgeport,Connecticut, and exhorted its own membership, as` follows:The time is drawing near for we who believe in fullprotection to stand-up and be counted. You will becalled upon to make this choice, so get the true facts andevaluate them carefully. Talk it over with your fellowemployees. Get that non-union employee off your backand fighting beside you. Let's not kid each other, this isWar, not a cold war but a hot one.In the same` manner that 'January 15, 1960, wasdesignated by Lodge 1746 as "B-Day" to wear the UnityButtons in celebration of the rejection of a new contractwith the Pratt and Whitney Division, Lodge No. 743 nowdesignated Tuesday,February 23,1960,as "Tag Day" in alldivisions of United Aircraft Corporation to wearthe UnityButton with a tag attached to salute Local' 87-7-UAW forrejecting a new contract at the Sikorsky"Division inBridgeport,Connecticut,except on terms and conditionsproposedby theSteering Committee of theJoint UnityProgram.Thereafter,,on-April 20, 1960; similar action wastaken by the membership of Lodge No. 743 by rejectingfinal company proposals for new contracts-at the HamiltonStandard Division.Current contracts at the Broad, BrookandWindsor Locks plants of the Hamilton , StandardDivision.expired at midnight on April 21,1960.,Thereafter,on May 10,1960;the IAM-UAW,JointUnity Committeedistributed a leaflet sponsoring a, mass demonstration tohear an address to be delivered by IAM President Al Hayesat the Bushnell Auditorium in Hartford, Connecticut, onMay 22,1960.Union members working at all, UnitedAircraftplants were urged to participate;and-this,fliercontainedthe following prediction:-ONLY 5 DAYS TO GONegotiations between UAW Local 1234 and Pratt &Whitney North Haven plant - are coming down thestretch. In 5 more days the last major contract will,expire unless the company makes a realistic contractoffer. In all likelihood, after May 15th we will be able toreport "4 down, None to go." The cycle would becomplete.WATCH ALL LEAFLETS FOR -IMPOR-TANTANNOUNCEMENTS IN THE DAYSAHEAD.On May 13,1960,Lodge No. 743 distributeda leafletcalling for a meeting of all picket captains on Sunday, May15, at the District 91, office, to be instructed in their strikeduties byan expert assignedby the Grand Lodge; and itwas further noted therein that the North Haven UAWcontract expired that weekend. On May 16, 1960, anotherleafletreported that' Local No. 1234-UAW, had unani-mously rejected the proposed contract at North Havenandburied with it the company hope of driving a wedge into theIAM-UAW Joint Unity Program; about 500 gate, picketcaptains' from LAM Lodges No. ' 1746 and ' 743 had beeninstructed in strike duties;and in the name of theIAM-UAW Joint Unity Committeeannounceddates for astrike vote to be taken, on May 22 at UAW Locals and onMay 23rd at LAM Lodges following the mass demonstra-tion and address of LAM 'President Al Hayes at theBushnellAuditorium in Hartford. All majorvlocals andlodges working without contracts requested their membersto stand up and give approval of strike action, reciting that:ALL MAJOR UNIONS AT UNITED AIRCRAFT ARE READY TOMOVE TOGETHER-THIS IS THE FIRST TIME IN HISTORY THECOMPANY HAS ITS BACK TO THE WALL YOU PUT ITTHERE-KEEP IT PINNED TOTHE",'WALL UNTIL THECOMPANY DROPS ITS MODEL-T POLICIES AND GRANTS ALLWORKERS AND THEIR FAMILIES GENUINE SECURITY.On May 17, 1960, Lodge No. 743 by the distribution ofleaflets publicized its demands on the Company as follows:FOR THESE, WE FIGHT IF NECESSARYA' contract guaranteeing the right of stewards toinvestigate grievances with access to the records. UNITED AIRCRAFTCORP.409All unresolved grievances to be subject to arbitration bya neutral-,third party.An end to the apple-polishing merit system with anautomatic raise plan to replace merit. Every employeewill then reach the top rate of pay automatically.When jobs are discontinued, employees to be trans-ferred to other jobs on a seniority basis.Expand recall rightsso, anemployee with up to 3 yearsservice has right to recall for 1 year; those with 3 ormore years service will have recall rights for 2 years.All employees must share in the rights and responsibili-ties of union membership.Remove the restrictions from holiday pay eligibility.Shift transfers to be made on the basis of senioritywithin departments.,Promotions to be made on the basis of seniority withindepartments.Employees to retain, seniority in old department for 60days after transfer.Employees outside of bargaining unit, who have neverbeen in the bargaining unit before to have seniority startas new employees.Improved vacations; 3 days paid funeral leave; pro-ratevacation allowance for laid off and retired workers.In an avowed effort to avert a strike the Respondent,Hamilton Standard Division on May 18, 1960, distributed aletter addressed "To All Hamilton Standard Employees,"stating its position as follows:To All Hamilton Standard EmployeesThe peaceful relations that have existed for the past 14years between Hamilton Standard and Lodge 743,I.A.M.,may be broken this year as a result of thepresent dispute between the company and the union.For, the first time since the costly strike of 1946,employees of ,Hamilton Standard who are members ofthe union have been asked to decide whether or not toauthorizea strike againstour division.Thisisamatterof grave concern to all of us atHamilton Standard-not only because a strike couldbring hardship to many people, but because it couldseriously affect thebusinessprospects of the division.For these reasons, I believe it important that you andyour family know the full facts of our negotiations withtheunion. and understand what lies behind thethreatened strike.The record of our negotiations with the union, frankly,is disappointing. It is public knowledge that Lodge 743is involved in the so-called Unity Program devised byI.A.M. and U.A.W. leaders to pressure the companyinto agreeing to their demands. 'The Hamilton Standardmanagement,at the very outset of negotiations, askedthe union negotiating committee if it had any prear-ranged commitments to other unions which wouldrestrict its freedom to make an agreement with us.The union negotiating committee, through its spokes-man, answered that it was free to negotiate independ-ently; that it was interested solely in the welfare ofHamilton , Standard employees; and that problemsexisting between the company and other unions andother divisions of United Aircraft Corporation did notconcern it.-On the basis of these assurances, Hamilton Standard'srepresentatives proceeded in good faith to attempt tonegotiate a new agreement with Lodge 743. It is nowclear that the union negotiating committee was eithermistaken in the assurances it gave the company ordeliberately misled the company representatives.During negotiations,representatives of the,companymade a complete contract offer to the union whichincluded thefollowing:1:Wage increases ranging from 7 cents to 12 centsan hour.Hamilton Standard'swage rates,with these increases,will continue to be well above the rates paid by othercompanies in this area for similar work.2.Double time and one-half for work performed onholidays. Under this proposal an employee who workson a holiday will be paid holiday pay and, in addition,will be paid time and one-half for all lours worked onthe holiday.3.An increase in the amount of group life insuranceavailable to employees. The company proposed to raisethe amount of group life insurance from $4,000 to$5,000 under the present cost-sharing agreement. Thisproposal would permit an employee to increase hisgroup life insurance coverage $1,000 at the cost of about7 cents a week.The company also told the union it had,under study,plans concerning group life insurance forretired employees. It offered`to discuss this subjectagain when the study was completed.4.Holiday pay for employees absent from workbecause of attendance at a summer camp or training asmembers of a National Guard unit or the organizedReserve.5.A substantiallyincreased number of matterssubject to compulsory arbitration.6.New provisions governing the wage rate to bepaid employees in certain cases of,transfer from lower-rated to higher-rates jobs,and vice versa.7.Improved seniority provisions governing layoff,recall,and promotion.The company's representativeswere told bythe unionnegotiating committee that seniority was the mostimportant single demand involved in the negotiations.They were told that agreement had to be reached on thissubjectif the negotiations were to be successful.Recognizing the importance of seniority to employeesand the company alike, we negotiated a new andbroader seniority system which the union told us wouldmeet the problems that had arisen under our formercontract.The former contract provided that when layoffs werenecessary,employees would be laid off and recalled bydepartments in accordance with their seniority anddemonstrated ability.The company offered to broaden this clause substan-tiallyby combining most departments in Buildings # 1and #2 to enlarge the area in which an employee couldexercise his seniority rights in the event of a layoff.-The companyalso agreed to make other importantchanges in the existing seniority provisions. It agreed to 410DECISIONSOF NATIONALLABOR RELATIONS BOARDestablish new plant areas from which employees wouldbe selected for promotion.It also agreed to the union's proposal that we drop theprevious contract provisions giving management theright to retain,regardless of seniority, 10% of theemployees in a department affected by layoff.These,were important concessions.Most people feelthat when a compnay goes halfway in meeting a union'sdemands it is being fair and reasonable.In this case, thecompany went far beyond the halfway mark-it agreedto about 90%of the union'sproposed changes onseniority. This has been admitted publicly by the union.In addition to the above, the company proposed tomake certain other modifications and improvements inthe terms of the former, agreement.It is my firm conviction that the complete companyoffer was fair and reasonable.In the light of presentconditions in the aircraft industry, and particularly inview of the efforts all of us at Hamilton Standard havebeen making to meet the problems created by changingdefense technologyandincreasingly keen competition,the offer was a sincere attempt to satisfy the needs ofemployees.No one has claimed that the company did not make afairwage offer. Likewise, the company's offer onseniority seemed to remove it from the area of dispute.Even the officials of Lodge 743 admit these things.At the union meeting held on April 20 the leaders of theunion recommended that the offer be rejected. Lookingback now, it appears that the union leaders did not atany time have a-serious intention of reaching anagreement with the company. It is clear that unless thecompany agreed to those particular demands which hadbeen devised by Lodge 743 in conjunction with otherunions to increase the union's power over HamiltonStandard and its employees,and reduce management'sright tomanage,no agreement could have beenreached.During negotiations we did not agree to these demandswhich include the unrestricted right of union stewardsto investigate grievances on company time, compulsoryunrestricted arbitration,,automatic wage progressionand compulsory union membership.We will not agree tothem under the threatof strike.,And we will not agree tothemif a strike actuallyoccurs.Let me explain briefly why this is our position.Investigation of Grievances on Company TimeThe contract which expired April 21 provided that anemployee who had a grievance could have the servicesof a steward if he so desired.It also gave stewards theright to attempt to adjust such a grievance with theemployee's foreman and to attend a meeting, at thesecond step of the grievance procedure,with therepresentative of management and the union commit-teeman for that area. In the contract the company alsoagreed to pay stewards for the time spent in attendanceat such meetings up to 2 hours per week. The companyand 'the ' union agreed that the proper number ofstewards was 27, including the Broad Brook plant.The contract also provided that each of these stewards,regardless of his actual length of service,would be givenartificial seniority so that, in effect,he would be exemptfrom any layoff in his department and on his shift.One of the final demands of the union was that thecompany agree to permit stewards to - investigategrievances on company time.If the company agreed tothisdemand,therewould undoubtedly be seriousdisruptions of production,and quite possibly confusionand friction among employees.The company,however,did tell the union that it would be willing to work out anarrangement to permit stewards to investigate griev-ances, so long as the investigation did not interfere withoperationsand providedthe union paid for the timespent by the steward in making such investigation. This,I submit, is completely fair.Compulsory UnrestrictedArbitrationThe union has demanded that Hamilton Standard agreein advance to arbitrate all grievances and disagreementsregarding the terms of the contract.This is, in effect, ademand that the companysign ablank check and turnit over to some outsider to be filled in by him sometimein the future.Unrestricted arbitrationmeans thecompany would have to agree in advance to give somestranger,with no knowledge of the company's problemsor businessand no responsibility,for its successfuloperation,blanket authority to decide importantmatters which may affect its very existence and mayendanger its ability to provide good jobs.The management of Hamilton Standard is unalterablyopposed to compulsory unrestricted arbitration. When Iuse the term"management", I'm not talking of someabstract thing which is unfamiliar to you-'for in oneway or another everyone isa "manager". The' functionof a manager is basically the same regardless of what ismanaged. Some of us manage a business.Almost all ofus manage a home and a family. `Some of us manageclubs for fraternal organizations,and some manageother activities such as P.T.A.'s and Boy Scout Troops.Few, if any such managers would endorse a demandthat some third party be given absolute authority inadvance of a dispute to tell us how to run the affairs forwhich we are responsible.I doubt that you would agreeto allowyourdecision on the affairs thatyoumanage tobe overridden by the veto of some stranger.This is thebasic position of the company on this demand.Let's look at the record and see, just how badlyHamilton employees need thistype of'arbitration.Hamilton Standard takes pride in the fact that it treatsallemployees fairly. In order to insure such fairtreatment,we have agreed, and we will continue toagree, to provide for the maximum protection of eachemployee's job rights by agreeing to compulsoryarbitration on all the essential matters that affect hisemployment.In the recent negotiations we agreed to increase.substantially the matters which could be made subjectto compulsory arbitration.If this offer were now in effect,anyemployee whobelieved that he had been unfairly dealt with on suchthings as discharge,disciplinary suspension,layoff,recall fromlayoff,promotion, shift assignment, over-time pay, premium pay, seniority, holiday pay, shift UNITED AIRCRAFT CORP.411premium,distribution of overtime,the rate range for anew or changed job, call-in pay, job classification, andother similar matters, could have an arbitrator rule onthe question of whether or not the company had dealtwith him fairly.To this extent, Hamilton Standardis willingto have anoutsider review its actions and reverse its decisions if hefinds reason for doing so. In all these cases, however,the matter subject to arbitration is known in advance.There is no requirement that we sign a blank check.In the past 10 years, during which many specificgrievances were subject to arbitration, Lodge 743 tookonly 7 grievances to arbitration. I think this shows thatHamilton Standard has treated its employees fairly andthat no need exists for the company to grant thisdemand for a blank arbitration check.During the two-year period of the last contract, onlytwo grievances went to arbitratinn.One of theseinvolved a seniority question; the other involveddischarge.The companyrecognizesthat onoccasiona problemmay arise which is ,not covered by the presentarbitration offer described above. If this should occur,the union is, of course, free to have it decided by ourConnecticut courts or by the U. S. District Court in thisState.These , courts exist ibr the purpose of protectingthe rights of Connecticut citizens and organizations,and they have established, a notable record forimpartiality and fairness.The union has taken advantage of this right on severaloccasions during the past two years. In that period itappealed two cases to the state courts.One of thesecaseswas subsequently withdrawn by the union inrecognition of the fact that it was without merit and theother is still pending.I think these facts establish clearly that the union'sdemand for unrestricted compulsory arbitration is notone which is needed for the protection of Hamiltonemployees.Automatic Wage ProgressionAny reasonable person will agree that there is only onebasic way to get a wage increase-thatis, to earn it.Some unions,however, have adopted a device called,automaticwage progression which is the completeopposite of this-principle.Along with other reasonable people,,we believe thatwage increases can be paid only out of increasedproduction and efficiency.Hamilton's wage systemrecognizes this basic fact and gears individual wages toindividual output and efficiency.Automaticwage progression requiresthatall employeesbe given wage increases regularly and automaticallyuntil they reach the top of the rate range.The onlyrequirement is the passage of time-4 certain number ofmonthsmust elapse before the- next increase isforthcoming.So, increases are compulsory whether theindividual has produced or not.Every employer who had faced the realities of meeting apayrollisaware that wage rates must be related toindividualability andeffort.Everyoneknows that allemployees are not the same,that their individualabilities and skills and their performanceon the jobdiffer.We believe that the companyshould be able topay more money to an employee who does a better-than-satisfactoryjob than to one who does not do sogood a job.We believe that we should be able to rewardefficiency and above-average job performance. And wethinkHamilton employees expect to be paid moremoney when they demonstrate that their efficiency andjob performance warrant it.Our rate ranges and ourwage structure are based upon these fundamentalprinciples.We have compared Hamilton Standard wage rates withthewagespaid by othercompanies in the aircraftindustry,including all of the companies which haveautomatic wage progression agreementswith the I.A.M.This comparison shows that our wage rates equal orexceed those paid by the other companies. In practicallyall instances,theHamilton "R" rate,and in manyinstances, the Hamilton"J" rate exceeds the top, ratepaid'bymost other aircraft companies.HamiltonStandard's rates compare even more favorably to therates of other companies in Connecticut and the NewEngland area in general.The union has claimed that our rates are "paperrates"-that Hamilton employees do not get meritincreases to the premium rates. As a matter of fact, wellover one-half of all Hamilton Standard employees arepaid rates in excess of the job rate.CompulsoryUnion MembershipThe union has demanded that the company agree tosome form of compulsory union membership. Thismeans that the company would have to force all itsemployees to join the union whether they wanted to ornot. It means further that the company would have todischarge an employee who after having joined theunion changes his mind and decided he wanted to getout.The company will not agree to such compulsion:Consider for a moment how this would affect HamiltonStandard and its employees.Afteralmost.19 years of,,union representation, approximately 5% of the eligibleemployees here have elected not to join the union. If thecompany agreed to the union's original demand for aunion shop,itwould be required to do either of twothings: force 2,200 employees to join the union, ordischarge all those who refused to join it.Under any form of so-calledunionsecurity, thecompany would be required to exert some form ofcompulsion.It seems reasonable to assume that sincethe union has been unable to, persuade,Hamiltonemployees to join its ranks, it has decided it must get thecompany to do itsjob for it by forcing employees tobecome union members and to stay union memberseven against their will.The management of Hamilton Standard firmly believesthat it has no moral right to enter into an agreementwith a labor Union to force employees to become, or toremain,union members against their free will., In ouropinion,the question of membership or non-member-ship in a union is a matter of individual choice andindividual right. It is not a martter for majority rule. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDHamilton Standard could undoubtedly secure a peace-ful settlement of this dispute for itself by agreeing to thisdemand. 'However,Iassureyou that under nocircumstances'will the company do this. Our plant isone of thepes wherean employee has the freedom todecide for hi self whether or not,he wishes to join theunion.Wewillnot force anyoneto paytribute to aunion for the right to work here.Although there is no collective bargaining agreementnow in effect, the company will continue to investigateand adjust any complaint or grievance which may ariseout of your employment. -I take pride in the fact thatHamilton Standard has always been a' good place, towork. It will'continue to be a good ' place to workwhether or not there is a union agreement' in effect.Like most of you, I sincerely hope that an agreementwith the union can be" reached so that we can all avoidthe unhappiness that inevitably accompanies a disputesuch as the present one. I would not be honest, however,if I did not tell you that I do not see any possibility ofreaching such an agreement so long as the unionofficials continue to insist upon the demands whichhave led to the°present stalemate.I am sorry that this break in'our relations with Lodge743 has occurred.'However,if the union calls a strike,our plants will remain open and work, which I urge youto accept will be provided for all employees.Very truly yours,,,HAMILTON STANDARDDIVISIONCharlesM. KearnsGeneralManagerBy leaflets dated May 24, 1960, Lodge No. 743-IAMannounced that UAW locals at Sikorsky and North Haven,and IAM lodges at the Pratt-and Whitney and HamiltonStandard 'Divisionsi_had voted to strike; that the strikestrategy committee' had been empowered to call a strikewhenever it felt that it was the proper course to follow; andthat strike _ sanction had also been requested from theGrand - Lodge.. In the meantime, State and Federalmediators called-ameetingof the negotiating committees ofthe parties in an effort to reach an agreement on the-issuesinvolved; but the Union ..negotiators made it clear that' noagreement could be reached unless the Company 'yieldedon the basic issues of automatic progression,-seniority, fullarbitration, union shop, investigating grievances,' etc. Thesame procedure occurred at meetings arranged with theUAW locals -at the Sikorsky and North Haven plants.Letterswere sent out, to all" members of the Unionexplaining the procedure to obtain strike benefits byregistering at established strike headquarters and request-ing nonmembers to cooperate by remaining at home duringthe strike. Upon receipt of applications-for strike sanctions,Fred H. Coonley, vice president of the InternationalAssociation of Machinists, replied by telegram to the localUnions on June 2, 1960, (Resp. Exh. 99D) stating that4BusinessAgent Sullivan admitted in his testimony that about 2 weeksbeforethe strikehe made arrangements with Attorney Zeman to represent"Release of Sanction will be governedby top levelagreementwith UAW asof June 13th."Vice PresidentCoonley also sent a-telegram on June 8,1960,.(Resp: Exh.99A), to'John F.Main, senior business representative ofDistrict 91,as follows:'Based on present developments in connection withUnity program with UAW dealing with the breakdownof negotiations with United Aircraft Corporation this isto advise that I am releasing strike sanction to Lodges1746- and 743 covering all affected installations ofUnited Aircraft Corporation as of 8 A.M. this' date.'Sanctions letters sent to LodgesNos. 1746 and 743contained a postscript, as follows:P.S.Consistent with our policy, Lodge 1746 [743]should not accept and sign an -agreement- with the`company unless and until-Lodge No. 743 [1746] hassatisfactorily completed agreements with the HamiltonStandard Division [Pratt & Whitney Division] of theCompany at Windsor Locks and Broad Brook,Connecticut [East Hartford, Connecticut], Both agree-ments necessarily should bear the same expirationdates.Pursuant to the foregoing grant and - release of strikesanction, Lodges Nos. 1746 and 743 on June 8,1960, beganthe strike and established-picket lines atRespondent's Pratt& Whitney-plants at East Hartford'and Manchester, and atthe Hamilton Standard plants at Windsor Locks'and BroadBrook. Shortly before the picket lines were established,InternationalOrganizer - Raymond Jutras ` addressed ameeting at the headquarters of Lodge 1746 in East Hartfordinter aliaas follows:Your district staff met with the various businessagents, of the building trades and they did assure us thatall outside contractors who are doing work inside of theshop would- respect our -picket lines in this area: Thisthing started at nine -o'clock this- morning- by onefelt that we should follow this United Program right tothe letter; that we should walk,-out with our brothersand sisters from the UAW locals at Sikorsky-and NorthHaven. I think this department should be given a greatdeal of credit Department 963 on the,first shift. Theystarted the ball rolling.Now it becomes our job to try to keep as many of thesecond shift employees from going info that plant as wepossibly can, and that - can- only be done by, masspicketing. But listen, brothers and sisters, we have beenwaiting fifteen years for this.4-Signs carried by strikers on the picket - lines and alsodisplayed-at Strike Headquarters; clearly indicated that thestrikewas i a joint enterprise of UAW - and - UAM inconnection with current negotiations for new contractsseeking to enforce -joint -demands for `more favorablecontract provisions with respect to automatic progression,full, arbitration, investigation of grievances, seniority, unionshop, etc. To all intents and purposes it was from thebeginning an economic strike, and so recognized! by allparties, including the General Counsel of the Nationalmembers and supply bail bonds where necessary. UNITED AIRCRAFTCORP.413Labor Relations Board when the original chargesandcomplaint were filed and issued.B.Events During the StrikeFrom overwhelming undisputed evidence it appears thatthe strike was accompanied by extreme violence, disorderlyconduct, andmasspicketing to the extent that the NationalLabor Relations Board, based upon charges filed by theRespondent in Cases 1-CB-652, 653, and 656, andpursuant to Section 10(j) of the Act, petitioned the U. S.District Court in Civil Action No. 8380 for an injunctionagainsttheUnionto restrainactivities alleged to be inviolation of Section 8(b)(1)(A) of the Act. Thereupon, PlatoE. Papps, Esq., as'General Counsel for the InternationalAssociation ofMachinists,Washington, D.C., came toHartford, Connecticut,to assistin the representation ofLodges 1746 and 743;,whereupon an agreed stipulationwith respect to picketing was entered into before the U. S.District Court without the formality of a hearing. GeneralCounsel Papps testifiedas a witnessbefore the TrialExaminer herein, as follows:Ifmy memory is correct, and I told them what I hadseen-the motion pictures, I said, `I'm: not going topermitanycourt to see those pictures. As far as I amconcerned, any judge that saw them would issue aninjunction immediately.' I then talked to Mr. Wells[Attorney for United Aircraft Corporation]. I waspermitted-I think I 'said in open court-I believe I waspermitted to-I was introduced to the Court. I think wemet in Chambers, Judge Klau, if my memory is correct.I explained to the judge that we didn't condone this.Thatas far as' lwas concernedit was illegalactivity andthat I was perfectly= willing to enter into a stipulationand was quite concerned frankly with people who mightbe arrested ' and Iwould--with consent of Mr. Wells weagreed to a stipulation.After signing the stipulation, -General Counsel Pappspreempted to himself all further negotiations with Respon-dent and its attorney Joseph C. Wells, and thereafter onJuly- 15, 1960, made a report,conclusions,and recommen-dations by memo to. A. J. Hayes, International President, asfollows,Memo to A. J. Hayes, International PresidentFrom Plato E. Papps, Chief CounselSubject: Report on United Aircraft Strike and Recom-mendationOn June 28, 1960 at the request of Vice PresidentCoonley and theBargainingCommittees of Lodges1746, and 743, I proceeded to Hartford, Connecticutwith the object of attempting to assist these Committeesinnegotiatinga collectiveagreementand strikesettlement ° withUnited Aircraft Corporation. Thenegotiation's-were completely deadlocked and nomeetingswere taking placeat the time of myarrival.About June 26th Governor Ribicoff had called ameeting of the top officers of the Company, the IAMand the UAW in an attempt to have the'parties get offdead- center and-'commence negotiations.Iwas notpresent at - that meeting but at that time the partiesagreed on a 3-man bargaining,team,the composition ofwhich was Vice President Coonley, Dick Thurer andJohn Main.These meetings never really got off theground.On my arrival I, together with the Bargaining Team,met with the Company for the purpose of attempting tobroaden the bargaining team and after- two days ofnegotiations we expanded the team to include me andthe Local Lodge President. On June 30 our negotiationsbroke off on a very unsatisfactory note because of theunwillingness of the Company at that time to break offnegotiations with the UAW and commence bargainingwith us. However, they agreed to reconvene for ameeting on Tuesday afternoon,July 5, 'at which pointwe commenced bargaining again.: (By way of explana-tion,itwas my opinion that the easiest contract tonegotiatewould have been the Hamilton Standardcontract because they had all but reached` agreementprior to the strike but because of the unity program andother-considerations broke off negotiations.)After running through the final proposals of theCompany with ,President Butler Seidman, and thecontract that had been rejected by the membershipprior to the -strike,we went inand met with theCompany and went down the contract clause by clauseas to what was agreeable and acceptable to the Union.During the course of the bargaining,theCompanywithdrew a number of its prior offers on the groundsthat they were made only for the purpose of persuadingthe Union to acceptthe settlementand not to strike, butthat since the strike situation had changed substantially.A. J. HayesItwas the consensus of all members of theCommittee that I would be the principal speaker for theBargaining-Committee.Aftera tremendous amount ofgeneral villification and extremely difficult negotiatingwe broke off for the afternoon by passing the difficultitems in question.The items- in issue then and now areas follows:-1.Fullarbitrationandhearingofgrievances-Company won't buy! !2.Spell`out the wage increases for the reopeningof the contract-Company offered 7-12 cents onJanuary', 2, 1961 but wants an extension of thecontract.3.Form of union security-Company nowwants to take away the checkoff.4.Automaticprogression in lieu ofmeritincreases or in the alternative an upgrading of onestep in the merit increase-Company refuses togive in on this, and' we -are trying to get standardsestablished for merit increases.-5.The return to work, reinstatement and recallof all employees-in my opinion this is the mostserious aspect of theentire negotiations. Involvedis the reinstatement and return of the strikingemployees and an attempt,to minimize or save asmany of the members as we possibly can who hadeither been discharged or replaced for violence onthepicketlinesandothermisconduct. 414DECISIONSOF NATIONALLABOR'RELATIONS BOARD(Parenthetically I was shown a 12-minute excerptof a 10,000 foot film which contained typicalconduct engaged in in the first week of the-strikeshowing mass picketing, acts of violence, destruc-tion' of automobiles and property as the scabswere going through the picket lines.)Meanwhile we 'had outstanding four applications forinjunctions by the National Labor Relations Board toprohibit this conduct and limit the number of pickets ateach gate, and one'injunction on file inAhe State Courtby the Company alleging the same acts and conduct. Iwas successful in stipulating as to the facts in all casesand in stipulating that we would have one picket forevery 2-1/2 feet'depending on the measurement'of thevarious gates of thee plants and a minimum of at least 2pickets at each gate.Again, parenthetically, I was in no position to permiteither the Company or the labor Board to put in a caseof testimonial evidence which could be utilized to ourdetriment in any subsequent civil litigation for damagesunder theRusselDoctrine. The object of the stipulationwas to protect our membership in that, if a violation ofthe stipulation occurred the Board and the Companycould then apply for an injunction and we would litigatethe question of whether we violated' the stipulationrather than litigating a ' contempt proceeding, thusgiving our membership one more step in any proceedingbefore a contempt citation couldissue.Ever since thestipulation,more than 700 affidavits have been filed bythe Company with the Labor Board asserting violationof the stipulation and 'it now appears that the LaborBoard will proceed this coming week for an injunction.The Company has advised me that they plan to bring anaction on, behalf of all affected scabs for damage toproperty, etc.in a sum ofa million dollars or moreunder the,Russelldoctrine. If this suit is pressed we arein,serious trouble.All parties have been made fully aware of thissituationand specific instructions have been issued tothe membership to curtail this type of conduct.Meanwhile I was called to Governor.Ribicoff's officeand met with the Governor for about one-half hour toforty,minutes inconnection with the strike.I spentabout the first 15 minuteslistening. to his strongobjections to the,picketing at the Capitol by our peoplewhile he was at the Governors' Conference in Montana,and about the last 15minutes or so discussingthe strikeissues,He was pleased that people fromHeadquarterswere in and thatwe were meeting.On Thursday of last week-July 7-because of theabuse by- the Company with regard to the othermembersof theBargainingCommittee, Vice PresidentCoonley sentme in aloneto bargain with UAC, duringthe course of which we negotiated and I agreed, topresentto our, Committee the orderof reinstatementand recall ofstrikingemployeesoncethe strike hadterminated and other contractitems weresettled. Themethod would be:1..All; employees who wished to return to workmust within. 5 daysregisterwith, the Company.2.Recalls would commence immediately andemployees would be returned to their former jobsunless their jobs were filled by scabs.3.Where jobs were filled by scabs, all recalledemployees would be offered substantial equiva-lent positions if such positions available on thatshift, and if not, on another shift.4.Ifpositions not available, they would beplaced on a preferential hiring list.Parenthetically again, the number of people affectedby either promotions or shifttransfers are:At Hamilton, 2 percent of the striking employeeswould not have their jobs availablebecause ofpromotions of scabs and just under 4 percent wouldhave an identical job but on a different shift,.At Pratt-Whitney between 1-1/2'and 2 percent onpromotions and not more than 500 and 3 1 percent onshift transfers.About,8 people had been fired at Hamilton Standardand 25 people at Pratt-Whitney' for misconduct andviolence on the picketlines.As to these it is my beliefthatI can parethese down,probably` by another 50percent by some difficult negotiating.Upon getting ready to return to the Committee toreport on the negotiations, I was asked by MartinBurke, Vice President of the Company, whether or notonce we reached agreement the Committee' wouldrecommendto the membership acceptance of thecontract terms. I indicated that I felt certain that oncewe reached agreement they would recommend' thesettlement to the membership but I""would have to checkwith the Committee.In discussion of this item with the Committee andwholly apart from contract items, it was the position ofJohn Main and the two Presidents, Seidman and Fraser,that this was "complete surrender", and they wouldneither recommend nor accept such terms. AfterdiscussionL -pointed out that in my opinipna andaccordingto the Companyfigures the strike waslost.My conclusion was based on and is based on'the factthat at Hamilton, 62 percent of-the employees havereturned to work; at Manchester 85 percent havereturned to work; and, at Pratt-Whitney 76 percenthave returned to work. lI pointed out to them that ourposition would be no stronger a week, or two or threeweeks from now, and that any opportunity forsettlement was at its peak at this point; that the strikewas lost; and, that wehad an obligation .to themembership and to the organization to attempt tonegotiate before, we lost this aircraft plant. In reply tothis,Main, Seidman, Fraser and Thurer stated that theydid not believe the "strike was, lost" and both Presidentsand Main stated that they "would rather build from theashes and with' dignity than recommend ; such asettlement to the membership. " I pointed out that theycould well lose this plaiitrand even,now,.there was oneemployee (Dzidziak-a leadman atPratt-Whitney) whowas talking decertification. It was their position thatthey would rather lose the, aircraft plant, and walk withdignity, than to make such a recommendation. I, thentold them that nowhere else in the Greater Hartfordarea could they hope to have a captive group of 35,000 UNITED AIRCRAFT CORP.415people in which to organize and that many a smartFieldGeneral surrendered during the war before hisdefeat was turned into a rout. They remained adamantthat all employees must return to work, including thosewho had been fired for misconduct or arrested forviolence and/or destruction of property. Upon report-ing to Burke, our position of not recommendingwhatever agreement was reached, but would onlypresent to the membership the terms of agreement, andtheCommittees' -position as to the return of allemployees I was accused by Burke of "whipsawing" theCompany and the negotiations again broke off.The Company then informed me that they wouldcommence an immediate hiring program of new hires.By this time it was 10:30 in the evening and by 11 P.M.theCompanyhad had its press releases on TV andRadio in connection with the Union's position. Ithereupon told the Committee there was nothing more Icould do until they could agree among themselves thatwhatever agreement we reached in negotiations wouldbe recommended to the membership.Meanwhile the Company commenced bargainingwith the UAW and,they reached a settlement the daybefore yesterday which was, accepted by their member-ship at North -Haven. At the Sikorsky plant (UAW) adecertification petition was filed yesterday and accord-ingly no bargaining can occur.As to the settlement reached by the UAW, it isidentical except for one or two minor variations with theagreement that we held at Hamilton as well as with theCompany's last offer to us prior to the strike at thatplant.However, there is an arbitration procedure whichis broader than any that we can hope to get because ofthe UAW Review Board at Detroit, in connection witharbitration, and -which the Company will not give to usbecausewe have, not demonstrated to them anyeffectiveness of such review at a higher level.Our members at Pratt-Whitney would, be satisfiedwith the terms of the Hamilton Standard agreementwith minor variations but I doubt that we can get that inall respects.Yesterday I received a phone call from Thurer andMain in which they wanted me to-get a meeting with theCompany and commence bargaining again. I' pointedout "to them that the Company would not bargain withus in the face of our refusal torecommend anyagreement reached and unless and until the Committeeagreed to go along with that position, no useful purposewould be served either in my coming there orattempting to get a'meeting. I also pointed out thatevery day that this strike continues and new employeesare hired the settlement reached with regard to recall ofemployees would be exceedingly more difficult if notimpossible. As of 8 P.M. last night and 10 A.M. thismorning they had not changed their position. When Irefused to go I did agree to call Burke to see whether ornot he would meet on the basis of our Committees'terms. I called him and he refused to meet on those,conditions. I reported this back to Main, Thurer andSeidman and I told them that unless their positionchanged there was nothing further I could do. I alsopointed out that they could call Burke if they desiredand see what they could do in attempting to have himchange his position.I again talked to Burke last night about 9 P.M. inconnection' withWest Palm Beach, which incidentallywas finally settled, andasof that time no one had calledhim although his position remained unchanged.In conclusion, I strongly recommend:(1) that the members of theBargainingCommit-teesbe instructed that they are under , anobligation to recommend to the membershipwhatever final agreement we reach on the basis ofa settlement of a strike;(2) that they take a realistic appraisal of thesituation and recognize that they are not in a goodbargaining position, and that they should try tosalvage something from this strike, whatever itmay be and that their failure tondo so will well costus this aircraft plant.I am prepared to return to Hartford at any time tocommence negotiationsif they agree on this matter.P.E.P.cc:WalkerWatkinsCoonleyP.S. I have notified the Committees by telephone asto where I can be reached this weekend,which isTHE CHATEAUSTONE HARBORNEW JERSEYP.E.P.In a series of meetingswith 'representatives of theRespondent on July 17, 18, 19, and 20, 1960, the negotiatingparties, 'with Papps 'as chief spokesmanfor the Union,reached complete agreement on terms and conditions ofsettling the strike and entering into a new contract, subjectto ratification by the respective membership of Lodges 1746and 743, as provided in the local by laws-said agreementshaving been' reduced to writing, , International VicePresident Coonley called a joint special meeting of Lodge1746 and Lodge 743 to be heldat BushnellAuditorium inHartford, Conn., on July 23, 1960, for the purpose ofpresenting said agreements to the local membership forratification.Meanwhile, discussion and debate by certainmembers of the local bargainingcommitteesprior to thismeeting generated such violent opposition to the proposedsettlement agreementsthat the meeting convened in anuproar, and General Counsel Papps was shouted down anddenied the privilege of , reading and explaining thedocument to the assembled joint membership of Lodges1746 and 743. General Counsel Papps testified thathe wasplaced in fear of his life or-serious-bodily harm at the handsof the assembled mob; consequently,: he hastily retreatedfrom the Bushnell Auditorium and returned, to ,hisHeadquarters (IAM)_in Washington, D.C., without obtain-ing the required approval of the settlement agreements bythe union membership.Shortly thereafter,Governor .Ribicoff of the State' ofConnecticut called a summitmeeting onAugust 5, 1960, at 416DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Park Lane Hotel in New York City to which highranking officials of the Union and the Company wereinvited.Among others this meeting was attended byInternationalPresident Hayes and General Counsel Pappsrepresenting the Union, and President Gwinn and VicePresident 'Burke, representing United Aircraft Corporation.Inteational President A. J. Hayes, as principal spokesman%Vlte Union, `recorded the results of this meeting asfollows:MEETING WITH GOVERNOR ABE RIBICOFF,MR. GUINN, PRESIDENT, AND MR. MARTINBURKE, VICE PRESIDENT, UNITEDAIRCRAFT CORPORATION-PARK LANEHOTEL, NEW YORK, N.Y.Friday, August 5, 1960Hamilton Standard Propeller, Lodge 743Broadbrook and Windsor Locks, Conn.All of the terms and conditions of strike settlementset forth in the memorandum pertaining to the EastHartford Plant have also been agreed upon for theHamilton Standard Plant.In addition, the Company-has agreed that all of theterms and conditions of the April 19, 1960 agreementwill remain in effect.A. J. M.H/amcc: CoonleyMainMEETING WITH GOVERNOR ABE RIBICOFFAND MR. GUINN PRESIDENT, AND MR.MARTIN BURKE, VICE PRESIDENT, UNITEDAIRCRAFT CORP., PARK LANE HOTEL,NEW YORK CITY, N.'Y.^Friday,August 5, 1960After several hours of'pro andcon discussion, whichwas in the nature of exploring all of the possiblesettlementsof the strikenow in progress,CompanyOfficialsfinally agreed to the following terms of strikesettlement.East Hartford Plant1.The Company has agreed to change its priorposition with regard to registration of all employeeswho desire to return to work and permit suchregistration' to' be -conducted at, various suitablelocations inside the plant.The Company Officials even stated that they werewilling to agree to let the Union conduct the registrationof its own members and submit the membership lists' tothe Company.With further reference to registration, the Companyagreed that those employees who were ill, out of town,or out of the country, would be afforded a greaterlength of time to register.2.The Company further agreed that they wouldarbitrate the cases of all of the employees who werescheduled to be terminated because of illegal orimproper acts during the strike. In this connection, theCompany agreed that the list of 42 of 43 which had beenworked-out in a previous meeting with Attorney PlatoE. Papps, plus some additional cases which were placedon this list by the Company since the negotiatingsession with Mr. Papps, will constitute the total numberof cases to be arbitrated.Further in this connection, the Company agreed thattheChiefJusticeof the Connecticut SupremeCourt-JusticeBaldwinwill selectthe arbitratorsfrom Justices and Referees of the Supreme and SuperiorCourts. (It was further agreed that in the event the ChiefJustice could not secure a sufficient number (9 or 10)due to heavy calendars or vacations, that he wouldselect the balance from Members of the ConnecticutBar Association with 25 years' or more experience asoutstanding lawyers.)Further in connection with this, the Company agreedand the Chief Justice agreed and understands that eacharbitratorwillhave full and complete authority todecide (a) whether the persons in question are guilty ofall or any part of the charges alleged against them; and(b) whether the extent of their guilt justifies the supremepenaltyofdismissal.In other words, under theagreement it is possible for an arbitrator to decide thateven though the person in question is guilty of all or inpart of the charges against him, he could still bereturned to work if in the judgement of the arbitratordismissal from employment is too severe a penalty.3.The Company further agreed that all strikingemployees would be returned to work at the earliestpossible date consistent with the needs of the Company.In this connection, the Company agreed that wherever astriker's job remains open, he or she will be returned tothat position. In the event, however, that the, job orposition is already filled by one who returned to work orone who was hired, the returning striker will be placedon a comparable job without a reduction in his or herprevious rate. If it becomes necessary later to keep suchstrikerson a lower paying job they will receivenotification of any reduction prior to the time that suchreduction is made. (The Company estimated that therewere, some 800 college and high school students on"summer jobs" and that all of these students wouldleave the employment ' of the Company immediatelyafter Labor Day.) ,4.Vacations. The Company agreed that accruedvacation pay will be granted to all striking employeeswho return to work before January 1,1961.A. J. H.H/amcc: CoonleyMainFollowing this summit meeting with Governor Ribicoff,the local negotiating committees of Lodges 1746 and 743,including Grand Lodge Representative Richard L. Thurer,resumed negotiations with Representatives of the Respon- UNITED AIRCRAFT CORP.417dent until a complete threefold agreement for settlement ofthe strike was reached consisting of: (1) procedure for recallof strikers to work, (2) terms and conditions of anew laborcontract, and (3) submissions to arbitration of the cases of50 selected strikers previously denied recall to work byRespondent because of their alleged misconduct during thestrike. Thereupon, Lodge 743 on August 8, 1960, and Lodge1746 on August 9, 1960, notified the Respondent that theirrespectivememberships had accepted and ratified thenegotiatedproposals and were ready to sign writtenagreements.. Thereupon, the negotiated agreements as theyapplied to each separate plant were reduced to writing andsigned by the contracting parties in the order hereinafterstated.As part of the overall aforesaid Agreements, the dulyauthorized representatives of Lodge 1746, and Lodge 743,including Grand Lodge Representative Richard L. Thurer,signed and entered into similar separate written agreementswith the Respondent, on August 11, 1960, providing theterms, conditions, and procedure for the recall of strikingemployees to work. Each of these documents bears thecaption "STRIKE SETTLEMENT AGREEMENT," andis attached to the Consolidated Amended Complaint hereinasAPPENDIX B, (Pratt & Whitney Division) andAPPENDIX C (Hamilton Standard Division), the formerbeing reproduced here as follows: 5APPENDIX BSTRIKE SETTLEMENT AGREEMENTrecalled to other available jobs. in their occupa-tional groups and seniority areas in accordancewith their seniority,pursuant-toArticleVII,Section 1 and Section 2; of the contract ratified bythe union on August 9, 1960.(c)Strikers for whom no job is available inaccordance with (a) and (b) above will be placedon a Preferred Hiring List and will be recalled tojob openings in their occupational groups -andseniority areas which develop at any time prior toJanuary 1, 1961 before new employees are hired.Employees on such Preferred Hiring Lists will berecalled to such job openings in the order of theirseniority pursuant to Article VII, Section 1 andSection 2, of the contract referred to above.Separate Preferred Hiring Lists shall be estab-lished for returning strikersemployed atthe EastHartfordplantand those employed at theManchester plant.5.All employees who are returned to work prior toJanuary 1, 1961 will receive their vacation or vacationpay in lieu of vacation.Employees who are returned to work prior toOctober 1, 1960 and who at that date have not taken avacation will receive their vacation pay on October 14,1960.Employees who are returned - to work betweenOctober 1 and December 31, 1960 will receive theirvacation pay not later than December 30, 1960.This agreement made and entered into this11th day ofAugust1960, byand betweenUNITED AIRCRAFTCORPORATION, for andon behalfof the EASTHARTFORD and MANCHESTER, CONNECTI-CUT, plants of its PRATT & WHITNEY AIRCRAFTDIVISION, and LODGE, 1746 of the INTERNA-TIONAL ASSOCIATION OF MACHINISTS, de-scribes the terms of the settlement of the strike called byLODGE 1746with respect to the reinstatement andrecall-of striking employees.1.The union will call off the strike immediately afterthe acceptance and ratification by the union member-ship of the results of the negotiations.2.All strikerswho desire to return to work shallregister in CafeteriaA of the EastHartford plant duringthe three-day periodcommencingThursday,August 11,between the hours of 8:30a.m. and 4:30 p.m.,and suchregistration will be completed Saturday, August 13, at4-30 p.m:3.Strikers who do not register during this period willbe considered as having quit and not desiring to returnto work.4.Strikers who register in accordance with the abovewill be returned to-work in the following manner:(a) If the job held prior tothe strike (i.e. same jobcode,department and shift) is available, theregistering striker will be returned to that job.(b) If such job is not available,strikers, will betreated asif they hadbeen laid off,and will bey For,identification and convenience these two documents will bejointly referred to as the "Striker Recall Agreements".Dated at E. Hartford, Conn.-this 11th,day of August,1960.LODGE 1746 of INTERNATIONALASSOCIATION OF MACHINISTSUNITED AIRCRAFTCORPORATIONPRATT & WHITNEYAIRCRAFTDIVISIONBy /s/ A.S. SmithBy /s/ David Fraser/s/ Eugene L. Ripolone/s/ Thomas J. Radzevich/s/ Walter J. Kelly/s/ Roland F. Marshall/s/ John K. Main, Sr./s/ Richard L. Thurer--Grand-Lodge RepresentativeFor, comparison only, paragraph `(b) of APPENDIX C(Hamilton Standard Division) is reproduced here, asfollows:If such job is not available, strikers will be recalled tocomparable or other available jobs in accordance withtheir seniority and demonstrated ability pursuant to .Article VII, Section 1 and Section 2, of the WindsorLocks contract ratified by the Union on August 8, 1960,or, pursuant to Article VII, Section 1, of the BroadBrook contract ratified by the Union on the same date .6Article VII, Section 1-2 of the new Pratt & Whitney labor6 It thusappears that the procedure providedfor recallof strikers is apart of the layoffand recall provisions of new "labor "agreements" with(Continued) 418DECISIONSOF NATIONAL -LABOR RELATIONS BOARDagreement ratified by Lodge1746on August 9, 1960(executed on August 16, 1960), is identical with thecorresponding article and sections of the new HamiltonStandard labor agreement ratified on August 8, 1960,except that the former provides for layoff and recall ofemployees by occupational groups within specified seniori-ty areas in accordance with their seniority; whereas, thelatterprovides for layoff from and recall to specifiedseniorityareas (at theWindsor Locks plant) or bydepartments (at the Broad Brook plant), as follows:ARTICLE VIISenioritySection 1.(a) In case of an indefinite layoff for lack of work,employees shall be laid 'off- and recalled by noninter-changeable occupational groups within specified senior-ity areas in accordance with their seniority (length ofcontinuous service with the company since the mostrecent date of hire).(b),Nothing herein shall preclude the company fromoffering a transfer to an employee scheduled to be-,laidoff from a job in one occupationalgroup to a job in adifferentoccupationalgroup,nor from recallingwithout loss of seniority an employee laid off from oneoccupational group to a job in a different occupationalgroup in which no laid-off employee retains seniority.(c)Due to the ' great amount of work involved in alayoff, it is agreed that in any layoff of three hundred(300) or more employees, the company shall have amaximum period of ten (10) days from the date of thelayoff during which the union agrees that grievancesarising out of the layoff will not be filed. The company,however, agrees to investigate and 'correct wherenecessaryanyclaimed violations of this Article whichare brought to its attention during this period. Thecompany shall not be liable for back wages claimed forany part of this period and arising out of an allegedviolation of this seniority article. The five-day limitationon the presentation of grievances as provided in Section6 of Article V, Grievance Procedure, will not begin untilthe period mentioned above in this section has expired.Section 2.The noninterchangeable occupational groupsand the seniority areas mentioned in Section I abovehave been mutually agreed upon and are incorporatedand made parts of this agreement as Appendices "B"and "C" attached hereto.The final issue with respect to settlement of the strikepertained to the recall of 50 strikers being deniedreinstatementby reason of alleged misconduct, whereas theUnion insisted that they be restored to full rights ofemployment without any penalty whatsoever. This matterwas disposedof on August 24; 1960, by the "ArbitrationAgreement" appearing in the recordas 'Resp.Exh. 125 inthe form, ofa "Submissionto the Honorable Raymond E.Baldwin,Chief Justice of the Supreme Court of Errors forthe State of Connecticut who, as stated 'therein, waspart of the layoff and recall provisions of new "labor "agreements" withrespect towages and working conditions dated August 8-9,1960.7 In total disregard of the exhaustive investigation, deliberations, andrequested and authorized to name -a panel of threearbitrators (and a fourth as an alternate) from among theretired judges of the aforesaid court to hear and render finaldecision in the matter. The panel of Judges so designated toserve as arbitrators were given full, complete, and finaljurisdiction and authority to determine and decide whetherany of the 50 strikers should, under all of the circumstances,be accorded all or any part or none of the rights andprivileges accorded other striking employees under theStriker Recall Agreements. It was provided, however, thatthe panel should have no jurisdiction or authority to award-backpay to- any employee involved in this' matter or to,assess against any of the partiesanymonetary award orpenalty. Thereafter, the Respondent strictly complied as toeach of the 50 -strikers with the decision and award of theBaldwin Arbitration Panel.7Consequently, we find that the strikers herein have nevermade'an unconditional offer to return to work, butonthecontrary through the duly authorized representative of eachbargaining unit involved, after ratification by vote of themembership, entered into negotiated agreements settingforth the terms, conditions, and procedure for the recall ofstrikers to work pursuant to a new labor agreement for eachbargaining unit. It was recognized, estimated, and agreedby all parties that there would notbe jobs available to recallall strikers immediately and that under the' Respondent'ssystem of job classification it was not possible to identifythe particular jobs formerly held by individual strikersexcept by means of an overall classification by job code,laborgrade,occupational code, seniority area, shift,department, plant, and other descriptive methods. The jobcode is the basic identification of jobs throughout, theRespondent's plants with respect to available work to beperformed, and it has- always been customary practice tohire employees to fill job codes rather than particular jobsoccupied" by individualworkers.Consequently, eachoperation "requires -a work complement commensurate withthe volume of work. to be performed, and a job becomesavailable only as additional workers within a job code areneeded to perform the work at hand. Recognizing thiscustomary practice, the Striker Recall Agreements provid-ed that all strikers desiring recall should register asemployees on layoff to immediately .fill all available "jobsand, "thereafter be placed on, a preferred hiring list fromwhich other jobs would be filled as they become available.Each- striker was to be recalled according to his seniority tothe, identical job-held before the strike, and,"if not, available,be offered comparable jobs- as they become available-'Thestrike had disrupted operations of the Respondent to suchan extent that it would be absurd to conclude that allstrikers could be recalled in a body to resume operations onthe same basis that existed when the strike started.Respondent has used every possible adjustment allowed bylaw to protect and continue its plants 'in operationthroughout a'9 weeks strike by transfers, promotions, hiringnew employees, overtime oparations,'subcontracting work,etc., and, it was impossibleto assumethe'statusquowhenthe strike ended on August 9, 1960. We -find nothingawards of thisdistinguished panel of experienced judges, and completeacceptanceand compliance by theRespondent,;the complaint filed hereinincludeseach of this groupof 50 employees as alleged discriminatees. UNITED AIRCRAFTCORP.419unusual about the agreed procedure to recall strikers,except possibly the limitation of recall to job openings"which develop at any time prior to January 1, 196L"(Emphasis added.) This limitation on the right to recall byeconomic strikers raises a legal issue whether or not theRespondent by enforcing such a limitation thereby engagedin discrimination against employees to discourage member-ship in a labor, organization in violation of Section 8(a)(3)ofthe Act. Whether Respondent is liable to the Unions forany breach of contract is not within the jurisdiction of theNational Labor Relations Board, but is the subject of CivilActions Nos. 9084, 9085 now pending in the U.S. DistrictCourt of Connecticut before Judge Clarie, whose initialfindings and judgment were handed down on March 19,1969, of which this Trial Examiner takes judicial notice tothe effect that the Court found that the strike settlementagreements and recall of strikers were administered in theutmost of good faith by Respondent, except as to minorinfringements upon the right of certain strikers to berecalled to jobs in which they held seniority rather than befilled by transfers and promotions within certain depart-ments, seniority areas, or occupational groups.The Trial Examiner also takes judicial notice of thefindings and decisions of Judge Leo V. Gaffney, Judge ofthe Superior Court' of Hartford County, State of Connecti-cut, in the case ofUnited Aircraft Corporation v. IAM;DistrictLodgeNo. 91, IAM; and Lodge 1746, IAM(Case No.13384)and United Aircraft Corporation v. JAM; DistrictLodge 91, IAM; and Lodge 743(Case 133885) in"MEMORANDUM OF DECISION" dated May 31, 1968,and in "MEMORANDUM OF DECISION ON HEAR-ING IN DAMAGES" dated November 26, 1968. (SeeResp. Exh. 168), in which the Respondent recovered actualdamages for its Pratt & Whitney Divisionin the sum of$1,369,725.25, and for its Hamilton Standard Division inthe sum of $88,662, bearing interest from August 12; 1960,plus additional punitivedamages inthe sum of $296,000.C.Registration and Recall of StrikersParagraph 2 of the StrikerRecallAgreements providedthat all strikers desiring to return to work should appearand registersuch intention 'at the times and placesdesignatedtherein.Thisregistrationwas conducted oncompanypremisesunder the supervisionof representativesof both the Union and the Company, eachretaining acomplete list of those registered. Each striker prepared andsigneda - registrationcard showinghis- recall statusaccording to previous employment and seniority, and theRespondent set upa file for these cards fromwhich to makeselections for recalland to establish the preferred hiring listrequired by the StrikeSettlementAgreement. At theseveralplants ofRespondentthe number of strikersoriginallyregistered was as follows:P & W East Hartford-4515P & W Manchester-20H - S-Windsor Locks-1721H - S Broad Brook-300TOTAL NO.STRIKERS REGISTERED- 6556Administration of the Striker Recall Agreements consist-ed of Phase I-recall under paragraph 4(a) to the same jobcode,department, and shift; Phase II-recall underparagraph 4(b)-to other available jobs in their occupationalgroups and seniority areas in accordance, with theirseniority, pursuant to article VII, sections 1 and 2 of thePratt& Whitney labor agreement ratified by the unionmembership on August 9, 1960, or in accordance with theirseniority and demonstrated ability pursuant to article VIIof the Hamilton Standard labor agreements ratified by theUnion on August 8, 1960, at the Windsor Locks and BroadBrook plants; and Phase III-recall from the preferredhiring list set 'up as nominal "Plant 90" at Pratt andWhitney, nominal "Plant 800" (Windsor Locks plant), and-"Plant 900" (Broad Brook plant) at the Hamilton StandardDivision, all consisting of strikers, not previously recalledunder Phase I and Phase II, to job openings which developat any time prior to Jan. 1 1961.During the settlement period from the end of the strikethrough December 31, -1960, Pratt & "Whitney recalled oroffered to recall 3470 strikers to work, including 407 fromthe preferred hiringlist setup pursuant to paragraph 4(c) ofthe Striker Recall Agreements; and during the same period223 were removed from the preferred list by voluntaryresignation-196, retirement-3, submission to arbitrationagreement-24.Thirtytwo failed to pass the physicalexamination, required in jobs offered to them, and 87 othersrefused- to accept jobs offered to them under terms of theStrikerRecallAgreements. Consequently, 723, strikersremaining on the preferred hiring list, established at thePratt,andWhitneyDivision pursuant to the StrikeSettlementAgreement had not-,been offered recall to workprior to January, 1, 1961. Thereupon, the Respondentterminated the remaining registered strikers at the Pratt andWhitney Division but offered to consider each of them as anew applicant for employment upon the filing within 5 daysof anapplication for any job he might be interested in andqualified for. Thereupon 605 strikers complied with thislatter offer, and the Respondent hired 277 of them as newemployees during the months of January (132), February(87), and March (58) 1961, thereby reducing the number ofavailable registered , strikers , at the Pratt andWhitneyDivisionto328.During this_ same period fromJanuary-April1961,inclusive,Pratt & Whitney hired 1,593,additional new employees from a total list of 17,000applicants.During thesettlement period from the end of the strikethrough December 31, 1960,Hamilton Standardrecalled oroffered torecall 1080,strikers, to work; including 753returned to their,identical prestrike jobs in the samedepartment, job code and shift at the Windsor Locks (689)and Broad Brook (64) plants;and also including 104strikersatWindsor Locks (99) and Broad Brook (5)returned to same job codeon a differentshift;and.alsoincluding223 strikers at Windsor Locks (184),and BroadBrook(39) from the preferred hiringlistestablishedpursuant to paragraph 4(c) of the strikerrecall agreements.During thesame period102 strikerswere removed fromconsideration, by voluntaryresignationsfromWindsor 420DECISIONS OF NATIONALLABORRELATIONS BOARDLocks (84) and Broad Brook (8); by death from WindsorLocks (5); by dismissal under the arbitration agreement atWindsor Locks (1); and by refusal to accept jobs offered tothem pursuant to the striker recall agreements at WindsorLocks (3) and at Broad Brook (1). Consequently, 839strikers at the Hamilton Standard Division were not offeredrecall to work prior to January 1, 1961, and-were thereuponterminatedpursuant to the striker recall agreement.Respondent, however, immediately notified all strikersremaining on the preferred hiring list at the Hamilton-Standard Division that it would without discriminationconsider each of them as a new applicant for employmentupon the filing within 5 days of an application for any jobhe might be interested in and qualified for. Approximately585 of these remaining strikers filed new applications asdirected, and during the 4 month- period January-April1961 the Respondent, hired 177 of these registered strikersatWindsor Locks (142) and at Broad Brook (35),8 therebyreducing the number of available registered strikers at, theHamilton Standard Division to 408. All strikers hired afterDecember 31, 1960, were hired as new employees withoutregard to seniority or other rights and ,privileges to whichthey were entitled by reason of, prior employment with theRespondent.D.Statute of LimitationsThe initial charge in these proceedings was filed onNovember 21, 1960, By Grand Lodge RepresentativeClaude W. Fairfield to' the effect that "On orabout August9, 1960, and at various ` dates thereafter, United AircraftCorporation ' by its' officers, agents, and employees,withheld employment from those whose names are listedand attached hereto and/or failed to reinstate those'shownto their rightful job or jobs because of their membershipand activities in behalf-of Lodge No. 1746 [Lodge No. 743 ],InternationalAssociation of Machinists; AFL-CIO, a labororganization, and at all times since such date it has refusedto and does now refuse to, employ the above-namedemployees."On and since August" 9, 1960, it, by its officers, agents,and employees, have refused to bargain collectively with,the authorizedagents ofthe above-named Union, a labororganizationchosen by a majority-of its employees at itsEast Hartford, Connecticut [Windsor Locks and BroadBrook, 'Connecticut] plant to represent"them for thepurposes of collective bargaining in respect to rates of pay,wages,hours of employment and other conditions ofemployment.t`"By-the acts set forth -above, and by interference such asintimidation, threats and- by other acts and conduct, it, byitsofficers,agents and employees interfered with, re-strained- and coerced its ' employees in the exercise of therights guaranteed in Section7 of said Act."",At frequent intervals thereafter, said Grand LodgeRepresentativecontinued to file' charges and amendedcharges to the same effectagainst thePratt and WhitneyDivision and the Hamilton Standard Division of UnitedAircraft Corporation, until the Twelfth Amended ChargessAfter May1, 1961,through December31, 1964,Hamilton Standardhired 44 additional strikers at WindsorLocks (36) and at Broad Brook (8).were filed in, Case l-CA-3357 (Pratt & Whitney) on April12, 1961, and in Case 1-CA-3358 (Hamilton Standard) onSeptember 14, 1961.Thereupon, the Regional Director for Region 1, NationalLabor Relations Board, on February, 7, 1963; issued his"ORDER CONSOLIDATING CASES, COMPLAINTAND NOTICE OF HEARING" against United AircraftCorporation, its Pratt & Whitney and, Hamilton StandardDivisions; as Respondent therein, fixing a date for thehearing to be conducted at Hartford, Connecticut, oil April9, 1963. This complaint first issued on February 7, 1963,alleges in substance that since on or about May 21, 1960,and continuing to date; Respondent did engage in and isengaging in unfair labor practices within the meaning ofSection 8(a)(i), (3), and (5) of the National Labor RelationsAct, by:(1)Threatening its employees with economic reprisalfor engaging in protected activities; interrogating themconcerning their union affiliations and sympathies;making offers of benefit conditioned upon ceasing toengage in union or other` protected concerted activity;requiring all strikers not reinstated to any position priorto December 31, 1960, in accordance with paragraphs4(a) and 4(b) of the Strike Settlement Agreements, tofilenew employment' applications" as a condition ofemployment on and after January 1, 1961; requiring allstrikers : reinstated to a position in accordance withparagraph 4(b) of the Strike Settlement Agreements tosign waivers of their rights to be reinstated to theirprestrike positions; requiring all strikers returned tosome position, subsequent to the -strike to undergophysical examinations; terminating on January-1, 1961,the seniority rights and other benefits for all strikersrehired on and after January 1, 1961; and treating in adisparatemanner the female strikers at HamiltonStandard plants;(2)Failing and refusing since August 11-13, 1960, toreinstatestrikersto their former or substantiallyequivalent positions of employment pursuant to theterms,of the Strike Settlement Agreements, because saidemployees had joined or assisted Lodge 1746 and Lodge743- or engaged in other concerted activities for thepurpose of collective-bargaining or other mutual aid orprotection and/or had participated in the strike from onor about June 8, 1960, to on or about August 11, 1960;and(3) Since on or about August 13, 1960, refusing tobargain with the Union as exclusive representative of itsemployees' by unilaterally changing strikers' rights toreinstatement, seniority, and other terms and conditions-of employment; and by refusing to furnish to the Uniondata relating to the rights of strikers to reinstatementand the manner in which the Strike SettlementAgreements were being implemented by Respondent,and related matters,and byrefusing to submit acomplete seniority list of employees in the bargainingunit.It should be noted that neither this complaint filed onFebruary 7, 1963, nor the multiplicity of charges upon UNITED AIRCRAFT CORP.which it is based, allege or inanymanner refer to anymisconduct engaged in by the Respondent prior to May 21,1960, which date marked the end of the 6-month limitationperiod from the filing of the initial charge on November 21,1960, beyond which the Board, or any agent or agencydesignated by the Board is specifically denied the power orauthority toissue a complaintbased upon any unfair laborpractice occurring more than 6 months prior to the filing ofthe charge with the Board and the service of a copy thereofupon the person against whom such charge is made.The Respondent on March 8, 1963, filed an answer to thecomplaintof February 7, 1963,denying all allegations ofunfair labor practices, and at the same time it filed a motiontomake the complaint more specific. Meanwhile, thehearing originally scheduled for April 9, 1963, waspostponed at the request of counsel for the GeneralCounsel and the Charging Party. On April 11, 1963, theGeneral Counsel filed his-opposition and answer of counselfor GENERAL COUNSEL to RESPONDENT'S motiontomake complaint 'specific in whichhe made certainassertions, which are pertinent to the statute of limitationsherein, as follows:However, in order to facs—ilitate the joinder of issuesand to advise Respondent of General Counsel'sposition as to various allegations, respecting whichRespondent seeks specificity, and without retracting inany way the force of his objections to the propriety ofsuch a Motion just described, regarding such Motion asfalling into the approximate area comprised by a Bill ofParticulars, the General Counsel answers as follows:1.As to paragraph 1 of Respondent's motion:Strikers' right to reinstatement, etc., refer to the rightsgranted to economic strikers by the Act. The actsreferred to are as follows:(a)The exaction by Respondent of a waiverfrom all strikers on their return to work;(b)The imposition upon all strikers notreturned to work before January 1, 1961, of arequirement to apply anew, and the treatment ofall such strikers as new employees.ss*s2.As to paragraph 2 of Respondent's Motion: TheGeneral Counsel asserts that the strikers named inAppendix A of the complaint areeconomic strikers.(Emphasis added.) The failure to reinstate refers to afailure to reinstate them to their former or substantiallyequivalent positions of employment.3.As to paragraph 3 of-Respondent's Motion: TheGeneral Counsel asserts that Respondent failed toaccord to all those named in Appendix A of thecomplaint their rightsas economicstrikers.(Emphasisadded.) In the alternative, he asserts that betweenJanuary 1, 1961, and May 1, 1961, and continuingthereafter, all those _ named in Appendix A attachedhereto were, as applicants for employment, discrimina-torily denied employment.4214.As to paragraph 4 of Respondent's Motion: TheGeneral Counsel respectfully declines to divulge thenames of witnesses who were threatened,interrogatedand offered benefits, as requested by Respondent in itsMotion.In the opinion of the Trial Examiner, the foregoingassertionsand statements by counsel for the GeneralCounsel on April,l 1, 1963 concerning his position, confirmsa finding that none of the charges previously filed hereinand the original complaint based thereon do not allege anyviolation of the Act byRespondentprior to May 21, 1960,and that the General Counselin issuinghisoriginalcomplaint was conforming to the limitation of his powerand authority as defined in the proviso contained in Section10(b) of the Act. This position and finding is also confirmedby the Charging Parties on April 15, 1963, when -athirteenth amended charge to the same effect as previouscharges was filed by Grand Lodge Representative ClaudeW., Fairfieldagainstthe Pratt & Whitney Division in Case1-CA-3357 andagainst the Hamilton Standard Division inCase l-CA-3358,attaching thereto new lists of allegeddiscriminatees; and thereupon, the General Counsel onApril 16, 1963, issued an amendment to,the complaint thatdid not raise any materialnew issues; and again on May 6,1963, counsel for the General Counsel filed a motion tofurther amend the consolidated complaint to an extent thatdid not materially change the issues previously raised.Thereupon, the hearing opened at Hartford, Connecticut,on May 16, 1963,, and the Trial Examiner at intermittentsessions heard evidence pertaining to the issues raised bythe pleadings uiitil; Plato E.,Papps (General Counsel forIAM) on September 30, 1963, filed a fourteenth amendedcharge against the Respondent' alleging unfair laborpractices dating back to the year 1953 by deliberatelyconcealing from the exclusive bargining representative ofthe ' appropriate unit the fact that' Respondent's payrolldepartment procures through Respondent's data processinginstallation a bi-weekly seniority list showing, among otherthings, employee name, clock number, `plant, department,shift, job ` code, seniority date, weeks of service, rate,position, rating groups, occupational code, section, andlabor grade; and, by 'concealing and lying about theaforesaid information the Respondent denied to the Unionthe recognition as exclusive bargaining representative towhich it was entitled; and that the strike beginning on June8, 1960,was causedand prolonged by such unlawfulrepresentations, concealment of information, frustration ofcollective bargaining, and by a 'wide variety of otherunlawful acts and conduct of the Company- designed toretain for management unilateral control over wages,hours,and working conditions and administration of employeerelations in defiance of the employees' statutory right tojoint control through-collectivebargaining.Thereupon, the General. Counsel revised his complaint ofFebruary 7, 1963, to conform to the aforesaid FourteenthAmended Charges,and reissuedthe CONSOLIDATEDAMENDED COMPLAINT, INCLUDING ALLAMENDMENTS MADE AND MOTIONS GRANTEDBY TRIAL EXAMINER UP TO AND INCLUDINGMARCH 19, 1965, which is identified among the formal 422DECISIONSOF NATIONALLABOR RELATIONS BOARDpapers in these proceedings as G.C. Exh. 1(uuu). Whereas,all, charges, complaints, and amendments issued prior toSeptember 30, 1963, and notwithstanding the hearing andtrial ofissuesbeing conducted by the duly assigned-.TrialExaminer since May 16, 1963; counsel for the GeneralCounsel requested and obtained a recess of 30 days toinvestigate the new charges and to revise his,complaint. Thefinalconsolidated complaint, now allegesinter aliainparagraphs , 29 a, (1), (a), (b), (c), (d), ,and. (2) inclusiveadditional; unfair practices since on or about September 11,1953,, and continuing, to the inception and termination ofthe strike; by which it is alleged in paragraphs 38 and 41 ofthe complaint that the Respondent did engage in .and isengaging in unfair labor practices within the -meaning ofSection 8(a)(5) and. (1), of the Act; and it is alleged inparagraph 31 of the .final consolidated complaint- that thestrike from on or about June S, 1960, to on or about August11,'2960,was caused and prolonged by the unfair laborpractices of Respondent described above in Paragraph 29 a.It is entirely clear that no charge with respect'to unfairlabor practices' engaged in prior to die,-strike (1960)'wasfiled until the fourteenth amended charges were filed onSeptember 30, 1963; and fully recognizing that fact theGeneral `Counsel did not'allege in his complaint any illegalconduct by the Respondent prior to May 21,1960. Both theCharging Parties and counsel for the General' Counselrecognized -the strike (1960) 'as entirely 'economic 'incharacter;andfurthermore, from the historical backgroundof contract negotiations dating back to 19510 land the entirerecord in the case; I find no'substantial evidence to supportany finding `of unfair labor practices engaged'in by theRespondent prior to the beginning of the strike on June 8,1960, and consequently could not find that it was an unfairlabor practice strike. I find, therefore, that thisis a case inwhich the limiting proviso contained in Section 10(b) of theAct should and does apply with full force and effect,, and,that the Board or any agent or agency by reason of the Actitself iswithout authority to issue the complaint hereininsofar'' as' it is based upon any ,unfair labor practice1-_1occurringmore than ,6 months prior to the filing of theoriginal charge, and all subsequent charges herein with theBoard and the service of a copy thereof upon the personagainstwhom such charge is made. It is, therefore,recommended, that the final consolidated amended com-plaint (including all amendments: made and motionsgranted by Trial Examiner up to and including March 19,1965) introduced in evidence, herein, as G.C., Exh. 1 (uuu),insofar asit alleges unfair labor practices occuring prior to-May 21, 1960, be dismissed,-except to the extent that anyevidence appearing in the record will be considered asbackground evidence insofar 'as it,relatesto and explainsanyunfair labor practices found to have-occurred within 6months prior to the filing of the original charge herein filedon November 21, 1960, in Case 1-CA-3355(1-3).See:AxelsonMfg. 'Co.,88 _ NLRB 761;General Shoe, 192F.2d504 (C.A. 6);Food Fair. Stores,307 F.2d 3 (C.A.3); -StaffordTrucking, Inc.,154 'NLRB No. 99; andNews Printing Co.,116 NLRB 210.9The fourteenth amended charge upon which this allegation (29a) isbased was filed with the Board on September 30, 1963, approximately 5'E. " Refusal to BargainWithout regard to the proviso in Section 10(b) of the Actto the effect that no complaintshall issuebased upon anyunfair labor practice occurring more than 6 months prior tothe filing of the charge with the Board and the service of acopy thereof upon the person against whom such charge ismade, the General Counsel' by motion dated January 3,1964, added paragraph 29(a) to his consolidated amendedcomplaint for the firsttime alleging:29a.Since on or about September 11, ,1953, andcontinuing to ' the inception .'and' termination of thestrike, referred to in Paragraph 31 infra,, Respondentdid refuse and continues to refuse to bargain collective-ly in good faith with Lodge #°1746 and Lodge, #473(hereinafter jointly called theUnion) as exclusiverepresentative , of all the employees -in the ' unitsdescribed above in Paragraph 24, 24A, 25 and 26 byrefusing to furnish the Union information necessaryand relevant to its functionsas exclusiverepresentativein policing the contracts then and thereafter in'force, inserving and representing the employees insaid units, inbargaining collectively with Respondent and in other-relatedmatters, although`, Respondent has such infor-mation inits possessionand concealed such possessionand'such information from the Union and although theUnion had requested such -information on severaloccasions since September 11, 1953.9'TVs allegation (29a) on its face is barred by Section 10(b)of the Act, but the ' General Counsel contends that thealleged "concealing of unidentified information" referredto therein tolls the running of the statute of limitations,because such information was needed and desired by theUnion for the purposes aforesaid, and that under suchcircumstances it was it legaldutyofRespondent tovoluntarily without request furnish such` information to theUnion as an aid in collective- bargaining. Documentsalleged to have been concealed from the Union now appearin evidence `as G.C. Exh. 68, which is a data processingtabulation prepared semimonthly for the payroll section ofthe personnel department at the Pratt & Whitney Divisionlisting (1) all hourly paid employees, (2) the employee'splant, (3) department within the plant, (4) job code withinthe department, (5) rating in the merit rating system withineach job code, and (6) within the "ratings," the employeeslisted in order of seniority (G.C. Exh. 73), which isa similardata processing tabulation prepared ''monthly' :for thepayroll section at the Hamilton Standard Division. Thesetabulations are not permanent records-and correctness ofthe information therein can be relied upon for the limitedtime and purpose for which they are published. Eachcurrent issue is destroyed when the next semimonthly orthe form in which these.tabulations' were published ,'hasvaried, but it appears from the testimony of George Cope,business agent for Lodge 1746; that the Union` wasfurnished copy of a similar document by the Companyupon request on August 10, 1950 (Resp. Exh. 37), tending toshow that the Union knew that Respondent produced' andmonths after the hearing convened on May16, 1963, UNITED AIRCRAFTCORP.423used temporary records of this kind. Cope admitted that hehad in previous yearsseen"IBM run-offs" published by theRespondent Company, and had copied such lists madeavailable to the Union, and that suchlistscontainedsubstantially the same information contained in G.C. Exh.68, except possibly "military service and sex" of the listedemployees.. Cope also admitted that since 1951 the Unionkept in its office "a book five or six inches thick,containingthe names,clock numbers, job codes, labor grades andrating postionsof all hourly employees" represented byLodge 1746 at the Pratt & Whitney Division, and this bookwas laterintroduced in evidence as Resp. Exh. 36. Acomparison of Resp. Exh. 36 with Resp. Exh. 68 and Resp.Exh. ' 73, shows that each of these three documentscontained the same type of information until 1963, andthereafter the latter'two were supplemented with additionalinformationshowing (1) sex, (2) shift, (3) military service,(4) occupational code and seniority (weeks of seniority andseniority date), whereas Resp. Exh. 36 prepared in 1951 didnot containthe latter information. It thus appears that theRespondent did not and could not conceal this type ofrecord from the Union. In short, the allegations ofparagraph 29a do not allege fraud and there is nosubstantial evidence in the record to support a finding offraudulent concealment so vehemently argued bycounselfor the General Counsel and the Charging Parties. There isan old legal maximto the effect that he who claims fraudmust clearly allege and prove allelementsof it by cogentand convincing evidence. Consequently, I find theRespondentnot guilty herein of either fraud or fraudulentconcealment.There is no evidence in the, record to justify a finding thatthe Respondent has at any time made an outright refusal tofurnish information requested by the Union. The primarycomplaint of the Union is that Respondent has declined toanalyze its own records for the Union and at its ownexpense with its own clerical staffandoffice equipmentprepare and deliver to the Union massive tabulations andstatisticspertainingto its business and employees. Forpractical purposes, it appears that the Union wished to havein itsown office a counterpart of all Company personnelrecords in tabulated form for quick and ready reference inthe promotion and handling of grievances concerning thecontract or otherwise. Correspondence between the partiesdating back to 1950, and renewed at intervals thereafter.,includingthe period from 1963 to 1968 during the progressof the hearingherein,shows that the Union is seeking toobtain at Company expensea maximum ofinformationpertainingto, individual employees in the bargaining unit.Admittedly such information might be interesting anduseful forthe purpose of collective bargaining but notnecessarilyessentialor required for that purpose. TheRespondenthas never refused to make such informationavailable,but strenuously objects to analyzing andpreparing such statistical information at its own expense forthe benefit of the Unions with whom it must bargain atarm's lengthconcerning _ wages, hours, and workingconditions.Informationto be furnished to the Union has habituallybeen a subject of collective bargaining, and -pertinentprovisionswith respect thereto have been included in alllabor agreements negotiated between the parties since 1950.Pursuant to Article VI of the labor agreement, datedDecember 4, 1950, and by letter dated February -1, 1961(C.P. Exh. 63) the Respondent furnished Lodge1746copyof its hourly job rating plan including, (a) -detailed jobdescription sheets covering all hourly rated jobs included inthe bargaining unit,and (b) sample copiesof employeeperformance rating sheets together-with a description of thefactors, theweighing of the factors, and the ranges ofscoring points relating to the established rating steps.Several months thereafter by letter dated June 30, 1952,concerning the factors and point values - used in itsperformance rating system, - one of the local unionssubmitted to Respondent the factors and point values usedby it in a hypothetical case to determine whether the Unionwas correctly interpreting the company performance ratingsystem; and in reply thereto by letter dated July 2, 1952, theRespondent noti fied the Union that the scoring and ratingshad been correctly applied in the hypothetical casesubmitted. Thereafter, by letter dated September 11, 1953,(appearing.in the record as G.C. Exh. 99)supraLodge 1746requestedRespondent to furnish a tabulation for itsapproximately 17,000 employees at the East Hartford plantto individually show (1) the average straight-time hourlyearnings of all employees in the bargaining unit representedby Lodge 1746; (2) the average hourly earnings by laborgrade of the employees in the bargaining unit; (3) thenumber of employees in each labor grade; (4) the numberof employees at each rate, that is "Starting Rate, Job Rate,"etc.,of each labor grade; (5) a copy of the Company'sfinancial statement for the year 1952 and any financialstatement issued by the Company for any period in 1953;and (6) a copy of all existing pension plans coveringemployees of the Corporation. Respondent promptlyreplied by its letter dated September 21, 1953 (G.C. Exh.100,supra ),sending the Union its latest financial statementissued June 30, 1953, a copy of its pension plan foremployees represented by Lodge 1746, and notified theUnion that the information requested in the first four itemsof its letter was not available in the form requested, butcould be obtained by an analysis of company records thatwould require considerable time, effort, and expense; andinvited the Union to send in its own representatives to makesuch analysis it desired from records that would be madeavailable- for that purpose at, the plant offices; but theUnion did not presently accept Respondent's invitation toexamine company records. This reply of Respondent canonly be construed by the biased mentality of a unionrepresentative or.advocate to be a fraudulent concealmentof information to which a labor organization, is normallyentitled; and certainly it was not unreasonable for theRespondent to balk at theexpense,time,and effortnecessary to analyze, compute, and publish such massivestatistics on its own time and expense for the Union. TheRespondent clearly agreed to furnish and make availablethe only records from which this tabulation could be made.There is noreason tobelieve or find that G.C. Exh. 68 andG.C. Exh. 73 later discovered in 1963-would have satisfiedtheUnion's requests in prior years, because thosedocuments are certainly not in the form requested, and itwould be grossly unjust to find Respondent guilty of fraud 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor not suggesting the use of this type of temporary payrolldata to meet the ever increasing demands of the Union., Thecapabilities of Respondent to produce such statistics wasapparent, and it was recognized, by-all negotiating partiesthat -the, time and expense involved was the only stumblingblock. Consequently, new labor agreements were negotiat-ed providing again the type of information to be furnishedto the Union as an aid in administration of the contract.Respondent's labor agreements with Lodge 1746 custom-arily expired in the month of December, and those withLodge 743 usually, expired in,the month of April thereafter.Lodge 1746 customarily negotiated new or renewalcontracts in the,fall, followed in the spring by negotiationswith Lodge 7,43.. Several months prior to expiration, ofcontracts in 1955 and 1956, the Union by letter dated May27,1955 (G.C. Exh. 100,supra),requested 10 separate itemsof statistical information for each.of the approximately17,000 employees at the East Hartford plant plus (1) thenumber of employees in each labor grade; (2) the averagehourly rate of pay of employees in the unit for which Lodge1746 is the bargaining agent; and (3) information on costsof the medical insurance program, showing: (a) premiumspaid, (b) dividends, and/or rebates received by theCompany.10' In reply thereto by letter (in the record as G.C.Exh. 115,supra).Respondent renewed its invitation to theUnion to send representatives with suitable clericalassistance to offices of, the Company and obtain all desiredinformation from :original records showing the type ofinformation desired. For a second time the Respondenttook the position that ' it would furnish the -recordscontainingrequested information but denied any obliga-tion to analyze, and prepare such massive statisticaltabulations for the Union at its own expense. From all theevidence, facts, and circumstances I find no desire by theRespondent to ' deprive the Union of needed information,and it did not refuse to furnish such information within themeaning of Section 5 of the Act and policies of the NationalLabor Relations Board.The next request for information came by letter fromLodge 1746 dated September 25, 1958 (see G.C. Exh. 103,supra ),seeking an analytical tabulation of substantially' thesame information requested in its previous letter of May 27,1955 (G.C. 'Exh. 101,supra );Respondent's reply theretodoes not appear in the record but can reasonably bepresumed to be the same as its response to the formerrequest for similar information. Consequently; my rulingwould be- the same-that there was no refusal byRespondent to furnish information within the meaning ofSection 8(a)(5) of the Act.The final request by the Union for "information!' wasmade by letter to the Respondent (G.C. Exh. 104,supra )dated February 3, 1959, calling for "complete seniority andpayroll information for each employee in the unitsrepresented by Industrial Aircraft Lodge 1746, IAM, forthe period covered by the present contract as requested initems onethrough 10," previously set forth in its letters ofMay 27, 1955, November 3, 1955, and September 25, 1958.In reply thereto (see G.C. Exh. 105,supra), the Respondentcited article VII, section 6 of the current labor agreement,10Approximately 5 months later by letter dated November 1955, Lodge743 requested identical information with respect to all employees in thewhich would expire on December, 4, 1959, providing that 'alistwould be prepared showing the seniority of theemployees each 6 months and that a copy of such list wouldbe given to the Union; and article VI, section 14 of thecontract, obligating the Respondent Company "to makeavailable to the Union at quarterly intervals, recordsdisclosing the names of employees in the bargaining unitwho in the previous calendar quarter have received anincreasein the base rate as a result of performance rating,"which records would , "reveal , the, name, departmentnumber, job code, previous base rate, new base rate andrating of such employees"; and suggested that the Union"rely upon this information which is available to you underthe current contract or has been supplied to you in,thepast." It is not contended by the General Counsel thatRespondent, at any time has failed to furnish theinformation agreed to in successive contracts;and theseniority list referred to in article VII, section 6, therein hasbeen furnished'to the Union at 6-month intervals for manyyears, including the name, clock number, department, andweeks of service for each employee mil the bargaining unit.In the year 1955 the information given to the Union alsoincluded each employee's shift, occupational group,rjobcode, labor grade, rate per hour, merit rating classification,date of last merit increase, and amount of such increase (seeG.C. Exh. 122 and Tr. 7,194-7,216). Beginning in April1959, the Respondent again furnished to the Union thesame individual data concerning each emloyee in thebargaining unit as that furnished in 1955' to fill in theinformation called for on 3x5 inch cards prepared inadvance by clerical personnel of the Union. From ` theseniority list furnished by the Company pursuant to Section6,Article VII of the contract, the Union had prepared sucha card for each employee showing his name, clock number,,department and weeks of seniority; whereupon, theremaining-information was filled in by-clerks--of-the Uniontowhom, by request, it was given orally from companypersonnel records.The course 'of collective bargaining between the partieswith respect to information to be furnished to the Unionshows ' that' the parties frequently discussed, reachedagreement on various listings of tabulated employee data,and thereupon incorporated such agreements in the laboragreement consummated in 1950 and in succeedingcontracts with Lodge 1746 and Lodge 743, including- thestrikesettlement agreements of 1960. Provisions Withrespect to such data and information usually 'appears inArticles IV,V, VI, and VII of the Pratt & Whitneyagreements, and similar provisions also appear in theHamilton Standardagreements;all of which were intro=duced herein as exhibits by counsel, for the ChargingParties. In my opinion, these various collective-bargainingagreements and Respondent's- responsesthroughouttheyears to union demands for information, demonstrate goodfaith in ^ollective bargaining rather than fraud andfraudulent concealment of company records, from theUnion. In any event, G.C. Exh. 68 and G.C. Exh: 73 are notcompany records in a form that would satisfy the demandsof the Union for complete seniority and payroll informa-unitrepresented at theWindsor Locks plant of the Hamilton StandardDivision. UNITED AIRCRAFTCORP.425tion for each employee in the bargaining unit, including theaverage hourly rate of pay for each employee in each laborgrade in the bargaining unit,and including the 10categories set forth in its letters of May 27, 1955, andFebruary 3, 1959. It was no lie and not fraudulentconcealment when the Respondent said that informationwas not available in the form requested and offered to makeavailable the necessary company records from which totabulate and compute the desired information, much ofwhich had been previously furnished to the Union in avariety of forms. Furthermore, the listing shown in G.C.Exh. 68 and G.C. Exh. 73 was not limited to employees inthebargainingunitand did not include historicalinformation requested by the Union such as 'averagestraight-time hourly earnings, average hourly earnings bylaborgrade,number and rate of employees in each laborgrade,date and amount of last merit raise,date of hire,seniorityarea,positionofeach employee to otheremployees in occupational groups in each seniority area,date each employee began working inhis classification,-thenumber of lead en assigned to each job classification orclassificationgroup, and theaveragehourly rate of pay ofeach employee in the bargaining unit. Had such listingsbeen suggestedby either party at thetime aforesaidrequests were made, it is highly probable that neither ofthem would recognize or accept such temporary documentsas a timely compliance with the union demands forcomplete and permanent information for use as a basis forreopening and renegotiating expiringlaboragreements, asindicated by the timely request for such information. Thecry of fraud and fraudulent concealment by counsel for theCharging Parties in the fourteenth amended charge adecade later, thereby procuring a redrafting of thecomplaint-by counsel for the General Counsel severalmonths after the opening of the hearing in 1963, appears tobe extremely clever strategy to suspend the statute oflimitationsand obtain legal sanction to change anunfavorable economic strike to an unfair labor practicestrike with more favorable aspects towards the Union. Anyunfair labor practices engaged in after June 8, 1960, couldnot be the cause of strike,but at most could only prolong it.I find,therefore,that the strike beginning June 8,1960, wasnot caused by unfair labor practices of the Respondent. Ialso find of course that the alleged violations set forth inparagraph 29a of the complaint are barred by thelimitations of Section 10(b) of the Act.-Other allegations were added to the complaint by motionof the General Counsel filed on August 18, 1964, andgranted on March 19,1965,bringing into question certainbargaining positionstaken by theRespondent duringcontract negotiations between the parties on and prior toDecember,3, 1959,when the respective bargaining commit-tees reached agreement on terms and conditions of the newlabor agreement to be submitted for ratification to a vote ofthemembership, which was thereupon rejected. Thesematters were never covered byanycharge filed by theUnion,and their inclusion in the complaint appears to bean afterthought of counsel for the General Counsel and theCharging Parties after the hearing had been in session formore than1year.In substance it is now alleged asparagraph 29a(l) that since on or about October 29, 1959,Respondent refused to bargain in good faithwith Lodge1746 by (a) on or about December 3,1959,May 27, 1960,June 6,1960,July21,1960 and August 5, 1960,conditioning all!counterproposals to the Union NegotiatingCommittee upon submission to the Union membershipwith their recommendation of acceptance and ratification;(b) insisting on an agreement that the services of a stewardwould not be furnished to process a grievance unlessmanagement considered it subject to the grievanceprocedureof the contract;(c) insistingthatRespondenthave the unqualified right to assign work and jobs to"employees or other persons"; (d) insisting that thedefinition of "employee"as used in'the contract not include"trainees";and in paragraph 29a(2)it is alleged that byinsisting on such illegal conditions,Respondent failed andrefused tomake any validand legal counterproposal to theunion bargaining committee.On their face these allegationssimply recall unpleasant features of negotiations betweenthe parties that resulted in agreed proposals for submissionto ratification by the union members,and are barred by thelimitations of Section10(b).Very littleevidence on thesubject was offered at the hearing, and the issues raisedthereby (if any) seem too puerile and farfetched to warrantserious consideration.The Respondent could,hardly beblamed for hesitating to make a proposal binding uponitselfwith no assurance that the duly authorized bargainingcommittee for the Union would make any recommenda-tions to its constituents.Submission to the membership instony silence without some explanation or recommendationfrom the bargaining committee would make a, mockery ofcollective bargaining.No company should be expected tomake proposals to a bargaining committee withoutauthorityto either accept or recommendacceptance by theprincipalthey are purportedlyrepresenting.I am sure thatsuch one-sided bargaining by an employer representativehas been and would now be found to be arefusal to bargainin violationof Section 8(aX5) ofthe Act.The same shoe fitsa labor organization in an impartial administration of theAct. Againitcould hardly be an unfair labor practice torequest some provision in the contract to limit the activitiesof union stewards in promoting the processing of griev-ances on company time at company expense, which in thiscase had become burdensome and expensive for theRespondent during working hours,and was also detrimen-tal to the working efficiencyof bothemployees and theirstewards.With respect to assignment of work, an effort toretain and preserve what was and is usually regarded as aprerogative of management should not be considered anunfair labor practice when insistence is made to includesuch provisions in a labor agreement;and finally, it hardlysounds plausible to contend that Respondent engaged in anunfair labor practice when contending and seeking acontract provision to exempt specially selected persons intraining for supervisory jobs from the bargaining,unit, notas a compulsion but as a matter of individual choice,because even a supervisor can become a member of anylabor organization of his own choosing if otherwise eligible.I find, therefore,thatRespondent did not engage in arefusal to bargain within the meaning of Section 8(aX5) bythe activities alleged in paragraphs 29a(l)(a)(b)(c)(d) of thecomplaint;and the same ruling follows as to the allegation 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDof paragraph 29a(2).I also find of course that all allegationsof paragraphs 29a(l) and 29a(2) are barred by the,aforesaidstatute of limitations;and substantive evidence sufficient tojustify a finding of violations of Section 8(a)(5) by theRespondent during the 1959 negotiations cannot be foundin the record.By further amendment of his complaint on January 3,1964,the General Counsel added paragraph 29b, alleging:29b.Sinceon or about October 13, 1960, andcontinuing to date,Respondent did refuse and contin-ues to refuse to bargain collectively in good faith withtheUnion as the exclusive representative of all-theemployees in, the units described above in Paragraphs24, 24A,25, and 26 by refusing to furnish to the Uniondata relating to the rights of strikers to reinstatementand the manner in which the Strike SettlementAgreements, referred to in Paragraph 32,inwerebeing implemented by Respondent,and in relatedmatter, thereby repudiating totally its obligation tobargain collectively in good faith and by refusing sincethe termination of the strike referred to in Paragraph 31,infra,to furnishthUnioncomplete seniority, lists orcomplete seniorityormation of the employees in theunits described ab6v despite requests renewed by theUnion on or about October 13,''1960,October 14, 1960,November 11, 1960,November 25, 1960,April 10, 1961and continuing to date.The evidence with respect to this allegation appears inlengthy'correspondence'initiated by the Union with theRespondent in an exchange of letters beginning on October13, 1960(G.C. Exh.'2 and G.C. Exh.3), and ending on June7, 1961. The entire exchange of letters consists of G.C.Exhibits 2 thru 14,inclusive.By identical letters dated October 13 and 14, respectively,Lodges 1746 and '743 requested for its bargaining unittabulated lists,as follows: 111.Employees whose jobs were filled by replace-ment during the period from June 8th to the'signing ofthe Settlement Agreement on August 11, 1`960.2.Employees who were returned to their originaljobs.3.Employees who were recalled under paragraph 4-b' of the Strike Settlement Agreement showing theirseniority status.4.Employees who are recalled under paragraph 4-cof ` the Strike Settlement Agreement showing theseniority status of such employees.5.Employees awaiting recall by Preferred HiringList under the Strike Settlement showing their senioritystatus in their occupational group and seniority area.The' Respondent on October 21, 1960,posted identicalreplies to the foregoing letters, as follows:You now have in' your possession the names of allstriking employees who registered their desire to returnto work,pursuant to the terms of this agreement-suchinformation having been furnished to you by theCompany in accordance with the request you madesome time ago. No formal listings showing theinformation requested in your letter of October 13, areiiUnion representatives were present throughout the registration of4,535 strikers'and had the same opportunity as the Respondent to compilemaintained by the Company.However,such data maybe obtained through,inspectionof certain basicpersonnel records which are kept bythe Company andthecorrelationof information so obtained withinformation already furnished by the Company. Itwould,be necessary,therefore,for us to inspect andanalyze these records to compile and list the,informa-tion you seek.This,of course,would require time andeffort and a considerable expense on our part.If you believe that the-information which you haverequested is of sufficient value to warrant the expendi-ture of the time and effort involved,we shall be glad tomake the appropriate records which we normallymaintain available to you at our offices for yourinspection so that you may compile the data which you,have requested.By reason of the extensive research and clerical personnelrequired to compile the aforesaid information in the formrequested, I find it entirely reasonable for Respondent tomake available its records from which thesestatisticsmustb6 obtained without furnishing at its own expense clericalassistance to perform the job.In the position taken by the'fUnion,I find an effort to obtain from the Respondent freeclericalassistance rather than a bona fide request foressential information.No doubt, the same information wasalso available to the Union from records in its own officeand by consultation with its own members. I find no refusalby theRespondent,to furnish information within themeaning of Section 8(aX5) of the Act.Instead of accepting Respondent's'offer to make itsrecords available for the desired compilations,Lodge 1746and Lodge 743, on November 11 and 25, 1960,respectively,by accusatory letters threatened to'file charges for allegedviolations of Sections 8(a)(1), (3), and (5)of the Act and atthe same time demanded additional statistical`informationin different form, as follows:(1) A list of names of all employees in the bargainingunit hired since the expiration date of the contract,togetherwith their respective dates'of hire, clock'numbers, classifications, job code,wage'rates, shiftassignments, departmental assignments,the respectiveseniority, either departmental or by occupational groupor by seniority areas as the case maybe.(2) A list of employees in the bargaining unit hired bythe Company with the attendant information requestedin paragraph(1) above since 1960.(3)A seniority list as of November 1, 1960 of allemployees in the bargaining unit together with theinformation requestedin paragraph numbered- (1)above.(4) A list of all employees in the bargaining unit whoregistered in the"preferred hiring list"under the termsof the Strike Settlement;Agreement of August 11, 1960,together with information as to their standing for recallpurposes in classification,date of seniority, andoccupational groups and seniority areas.(5)A list of all employees in the bargaining unit hiredby the Company during the strike or since the strikewhose names do not appear on the"preferred hiringlistsatthe conclusion of the strike,and, thereafter upon request,Respondent furnished the registration list to Lodge 1746. UNITED AIRCRAFT CORP.427list" or the strike settlement agreement under date ofAugust 11, 1960, together with the attendant informa-tion requested in paragraph numbered (1) above.The Respondent replied to the above on November 18,1960, denying the numerous accusations contained thereinand with respect to the additional lists of employees statedas follows:If you do not have sufficient information upon whichtobase an informal judgment as to whether theCompany is complying with the terms of our laboragreements, it is only because your Union has ignoredour -repeated offers to make available to the uniondetailed information concerning all employees in thebargaining unit.We will not, as we have told youbefore, undertake the clerical work and analyses ofrecords necessary to furnish you with such detailedinformation as you requested in your letter ofNovember 11, 1960 and as you requested many times inthe past.We believe that this union should use its ownclerical personnel for this task.Concurrently with these accusatory letters of November11 and 25, 1960, the Union filed initial charges with theNational Labor Relations Board, after having been recentlynotified by Respondent that it would not perform themassive clerical work required, but would make necessaryrecords available. Consequently, the Union's request forsimilarand ambiguous additional informational listsappears to be an effort to create and augment self-servicingevidence to support the charges being filed rather than abona fide request for essential information. I unhesitantlyfind, therefore, that on this occasion the Respondent didnot refuse to furnish information within the meaning ofSection 8(a)(5) of the Act. Once again the Union declinedRespondent's offer to make the necessary records availableand thereby furnish the desired information. In my opiniontheUnion was and is trying under duress to forceRespondent to perform an expensive clerical servicewithout regard to the value or necessity of such informationas an aid to collective bargaining. The latest contract signedon August 9, 1960, provided that a seniority list would befurnished each 6 months, was not due until on or aboutFebruary 9, 1961, and contained an additional provision, asfollows:The Company agrees to make available to the Unionat quarterly intervals records disclosing the names ofemployees in the bargaining unit who in the previouscalendar quarter have received an increase in the baserate as a result of a performance rating. Such recordsshall reveal the name, department number, job code,previous base rate, new base rate and rating of suchemployees. (C.P. Exh. 222, Art. VII, Sec. 6).In accordance with the foregoing provisions of thecurrent contract, Respondent provided said seniority list onFebruary 4, 1961, and thereafter on April 10, 1961, Lodge1746 addressed another letter to Respondent, saying:Lodge 1746 has examined the February 1, 1961SeniorityRoster which the Union received from thePratt& Whitney Division showing the name, clocknumber, weeks of seniority and department of bargain-ing unit employees of the Division.This Seniority Roster does not permit us to determinethe seniority of employees in their occupational groupin the seniority areas in which such seniority is held.Referring you to' our letter of November 11, 1960 inwhich this information is requested, may we again askthat we be provided with a Seniority Roster that willshow the seniority in the occupational group, andseniority area of the bargaining unit employees, forwithout such a roster we are unable to police the currentagreements.The Company responded by noting that the February 4,1961 seniority was similar in all respects to seniority listsfurnished to the Union for more than 10 previous years andreferred to its letter of November 18, 1960, to answer therenewed requests for the Company to compile informationor lists for the Union. As late as May 5, 1961, Lodge 743requestedRespondent to supply it with a copy of thepreferred hiring list showing the order of recall ofemployees to their jobs in the various areas and depart-ments of two plants in the Hamilton Standard Division;and Respondent by letter dated May 26, 1961, replied asfollows:The Company has no `Preferred Hiring List' such asyou request. It would, of course, be possible for theCompany by research through a great many reoords tomake a comprehensive report showing the manner inwhich it complied with its obligations under the StrikeSettlement Agreement covering the plants in question.Such a report, however, would be extremely lengthy andinvolved, and would cover a myriad of events coveringa period of nearly six months. The Company has nooccasion for its own purposes to construct such a reportwhich would, in effect, comprise an entire history of theCompany's compliance with its obligations under theStrike Settlement Agreement.The Board and the courts have consistently held that anemployer is not necessarily required to furnish informationin the exact form requested by a labor organization-that itissufficient if the information is made available in amanner not so burdensome or time consuming as to impedethe progress of bargaining-that a union does not have theright to arbitrarily impose its own terms and conditionsupon which such information must be furnished, becausethat is a subject of collective bargaining; and good-faithbargaining requires only that such information be madeavailable at a reasonable time and in a reasonable placewith an opportunity for the Union to make a copy of suchinformation if it so desires.12 When and if the Union shouldreimburseRespondent for the expense of making thedesired compilations from its records or bodily assume thatclerical task which is equally burdensome and expensive tothe Respondent, it could reasonably expect the cooperationof Respondent in making the necessary records available ata suitable time and place for performance of what appearstobe a massive statistical undertaking. Beyond suchcooperation with respect to information to which the Boardand courts' have held the Union to be entitled, I cannot hold12CincinnatiSteel Castings Co.,86 NLRB 592; 24 LRRM 1657 (1949).LaskoMetal Products, Inc.,148NLRB 976, enfd.- 363F.2d529.Proctor & Gamble Mfg. Co.,160 NLRB No. 36 (1966). 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent is required to foresee the needs of alabor organization, or to keep it informed as to whatinformation is available, or to volunteer, such information.Simple-, failure to keep the union informed or to volunteerinformation, in the absence of gross fraudulent misrepre-sentationof facts (1) made with intent to deceive, (2) madewith knowledge of their falsity, (3) calculated to defraud,(4)which actually does defraud, and (5) which results ininjury to the person deceived, does not legally constitutefraud or, fraudulent concealment. Simplymisleadinganother even to the extent of making an untrue statementor telling a he is not fraud in a legal sense,unless all ofabove elements are present.By motion dated June 5, 1964, when the hearing had beenin sessionfor more than a year, the General Counsel addedparagraph 29c to the complaint, alleging:29c.Sinceon or -about February 5, 1964 andcontinuing to date, Respondent,Hamilton;StandardDivision located in Windsor Locks and Broad Brook,Connecticut, and Pratt & Whitney Division, located inEast Hartford and Manchester, Connecticut, refusedand is refusingto bargain collectively in good faith withLodge# 1746 and Lodge #743 as the exclusuvebargaining representatives of the employees in the, unitsdescribed above in Paragraphs 24, 24a, 25 and 26 in thatRespondent refused and failed to furnish the Unionswith the following information, documents and recordsnecessary and relevant to their functions as exclusivecollective bargaining representatives of said units:(1)Biweekly "employee service record" atPratt & Whitney;(2)Monthly "personnel data listing" atHamilton Standard;(3) "Put-on records";(4) Change of status records;(5) Termination slips;(6) Lay off lists;(7)"Employee classification records" (alsoknown as wage and salary master card);(8) "Employee ranking list" together with acopy of the "employee performance rating" ofeach employee on such list;(9) "Physical demands record" for each job inthe bargaining unit;(10) "Functional capacity record" of eachemployee in the bargaining unit.At the hearing herein throughout presentation of the caseof the General Counsel from the opening session on May16, 1963, until he rested on March 19, 1965, the Respondentwas requiredby subpoenas daces tecumto produce allpersonal records pertaining to the thousands of employeesconstituting working complements at the East Hartfordplant of the Pratt & Whitney Division and the WindsorLocks and Broad Brook plants of the Hamilton StandardDivision. For a considerable length of time, by request ofcounselfor the General Counsel and Charging Parties, theTrialExaminer placed these voluminous documents incharge of the Official Reporter and impounded them underlock and key in an abandoned cell block adjacent to the oldU. S. District Courtroom on third floor of the U. S. PostOffice Building in Hartford, Connecticut, where they weremade available for examination and research by counsel forall parties. It was stated by counsel for the General Counselthat he proposed to expose from these records a pattern ofdiscrimination againstthe strikers registered for recall towork pursuant to the strikeSettlementAgreements for thepriod ending December 31, 1960, and a further statutorydiscrimination for the 4-month period from January 1,1961, through April 30, 1961. All records consideredpertinent to this case were introduced in evidence,reproductions of which in the form of photostatic copies arenow a part of the record in this proceeding. Counsel for theCharging Parties participated in this presentation andbecame familiar with documents not theretofore requestedby the Union for informational purposes. At any rate, inthe fall of 1963 the Union, apart from the hearing inprogress, initiated self-serving correspondence with theRespondentmaking demandsformany of the recordsalready impounded by the Trial Examiner and laterintroduced as evidence in this case. Letters addressed to theRespondent on September 9 and 25, 1963, were clearly aprelude to filing shortly thereafter on September 30, 1963,the fourteenth amended charge against Respondent andpersuading counsel for the General Counsel to amend hiscomplaint to such an extent that the entire nature of thecase was changed and a new theory of procedure wasadopted.In itsletter to Respondent dated September 9,1963, Lodge 1746 devoted five typewritten lines to a requestfor an up-to-date copy of the "Supervisors EmployeeRelationsManual," which had already been admitted inevidence on August 23, 1963, demanding that the Union benotified in advance of any proposed changes therein oradditions thereto in the future., The remainder of fivetypewritten pageswere repletewith accusations andrecriminations against the Respondent.13Respondent replied to this letter and tried to explain theinnocuousnature of such a document pertaining to internalmanagement affairs and called attention to the fact that theissues offurnishing such information to the Union waspresently in litigation in this case before the National LaborRelations Board. Shortly thereafter, Respondent receivedanother letter on the subject dated September 25, 1963,revealing the same argumentative capabilities of a legalexpert and also accusing Respondent of carefully anddeliberately concealing from the Union a seniority list ofhourly employees prepared biweekly' for its personneldepartment and demanding that, contemporaneously withthe preparation of such lists, the Union hereafter befurnisheda copy of such seniority lasts. Again theRespondent replied on October 10, 1063, calling attentionto articleVII; sections 5 and, 6, of the current laboragreement defining the different types of employee liststhat Respondent is, required by contract to furnish (o theUnion. Thesameexpert draftsman in the name'of Lodge1746 replied on October 21, 1963, with further argumenta-tive accusations against the Respondent. Concurrentlytherewith, the hearing was temporarily adjourned to await13 It is obvious that this letter is the handiwork of expert counsel rathersignature is attached thereto.than the composition of the President of Lodge 1746(a layman),whose UNITED AIRCRAFT CORP.an investigation of the new charges dated September 30,1963, contained in the fourteenth amended charges.Similarletters addressed to Respondent by Lodge 1746on February 5, 1964 (G.C. Exh. 111), and by Lodge 743 onFebruary 11, 1964 (G.C. Exh. 116), eloquently portray theunreasonable position now being taken by the Union andconfirms my earlier-observation that this labor organizationwill be satisfied with nothinglessthan establishment, atRespondent's expense-in its own office, a counterpart of allpersonnel records maintained by United Aircraft Corpora-tionand keeping them up to date with current data tofurnish a complete history of every employee relationshipwith the Employer and its supervisors. I hesitate toreproduce here such a lengthy document but find itnecessary to explain the current feud that has continuedand been extended throughout this hearing for the past 6years.The Union's letter to Respondent on February 5,1964, to Pratt & Whitney Division (substantially the sametoHamilton Standard on February 11, 1964) reads asfollows:Dear Mr. Morse:On Monday, January 20, 1964, upon demand ofcounsel for the General Counsel, you produced in theNLRB hearing room the ledger-type document thosewho prepare it in your data processing installationdescribe as a'bi-weekly seniority list. Upon examina-tion, itwas noted that this document is entitled"Employee Service Record" and that it features boththe "Seniority Factor," by means of which seniority istranslated into weeks, and the date to which, for thepurposes of the list; seniority was computed. On the list,employees considered comparably situated, i.e., in thesame plant, department, job and wage rate, are ranked,in relation to each other, in order of seniority.Your denial that this document is a "seniority list" isapplicable only as an antic with semantics, characteris-ticof the deception by which the Company hashistorically kept from the Union the informational toolsindispensable to effective policing and bargaining andthereby frustrated performance of the Union's statutoryfunctions and responsibilities.Your admission that these lists are prepared bi-weekly for use by the Wage and Salary Section of thePersonnelDepartment, and by thePersonnelAdvisors,aptly characterized Company stewards, confirms whatthe document on its face shows, that it is not only usedfor the purpose of administering and reviewingadministration of the Company's obligations under thecollectivebargaining contract but that it is theindispensable basic tool. Certainly, as you admit, the listyou furnished the'Union everysix months"showing theseniority of the employees" could not possibly suffice,for on that list the names of all of the employeescovered by the agreement appear in clock numberorder, and it would not only be impractical from a timeand cost standpoint, but actually impossible, from thatlist, to arrange in order of seniority in relation to eachother employees who are comparably situated.The need for such arrangement in policing adminis-trationof the contract is too plain for extensive429elaboration.Seniority is controlling in layoffs andrecalls,and relevant in promotions and transfers.Consequently, an accurate,up-to-date,picture of therelative seniority of employees comparably situated istheprerequisite for judging compliance, with thecontract in every such case.Without such a picture, theUnion is,as -helpless as a personnel advisor would be todetermine whether a promotion,transfer,layoff orrecall does or does not comply with the contract.As this ultra-sophisticatedCompany is,and hasalways been,well aware,the exclusive bargaining agentneeds,and is therefore legally entitled to have, thepicture of relative seniority provided by the bi-weeklylistsnot only in connection with grievances but forinformational purposes; to be able to advise employeeswho may seek a transfer,or be hopeful of promotion orfearful of possible layoff what their chances might be. Ifthe Company'spersonnel advisors have this informa-tion but the Union does not, the status and function ofthe exclusive bargaining agent is diminished and theUnion is degraded in the eyes of the employees.Moreover,it is not enough for the Union to beprovidedwith such information when a specificgrievance arises. It is the Union's statutory function andresponsibility to determine whether each and everychange of status conforms with the contract and, if in itsopinion it does not,to so advise the employee oremployees it considers adversely affected,so that he orthey may file a grievance. Without a copy of the bi-weekly seniority list the Union obviously cannot evenbegin to perform this task. Accordingly, withholding thelistfrom the Union must have been intended toaccomplish exactly what it did-insulate the Company'sadministrationof the agreement from effectivechallenge.By thus reducing the Union- to impotency,the Companyrobbed collective bargaining of substanceand transformed it into a meaningless ritual.We therefore request that you furnish to the Union.promptly upon receipt of each bi-weekly"EmployeeServiceRecord,"a copy thereof, omitting from theUnion'scopy if you choose,employees outside thebargainingunit.The cost of preparing such anadditional copy is obviously negligible and, in anyevent,in our opinion,must be part of the burdenimposed upon employers by Congress since withoutsuch copy, in a unit as large as this,a bargaining agentcannot perform its bargaining and policing responsibili-ties to its constituents.However,lest our opinion on thispoint not prevail,we offer to pay the fair andreasonable cost of the extra copy,until this issue isadjudicated.While the bi-weekly seniority list will open the doorto performance of the Union's policing function, it isnot, of course,of itself sufficient.Thus, to keep the listcurrent and accurate,to determine whether the contractprovisions covering such matters as promotion transfer,discrimination,loss of seniority, layoffand recall arebeing observed or arguably violated, the Union must bepromptly furnished a copy of each put on, change ofstatus and termination slip.We therefore request thatsuch copybe furnished us, beginning with the date you DECISIONS OF430NATIONALLABOR RELATIONS BOARDfirst supply us a copy of the bi-weekly "servicerecord."Since those are now prepared in multi-form, little, ifany, additional expense is involved.This request is not to be taken as in any waysuperseding or relieving the Company of its obligationto furnish us semi-annually the, traditional , clocknumber list and to make available the layoff list beforelayoffs.The clock number, list is, of course, vital forlocation and identification of employees known only byclock number or by clock number and name, and istherefore essential both in processing grievances and asan index to the bi-weekly seniority list. The lay off list isessential to apprise the Union of the Company's plans.All are indispensable tools for policing the contract.But the tools referred to above are by no means allthat are required. As you know, the contract historicallyprovides that, the "basic Employee Performance RatingPlan now in effect will be continued during the life ofthis agreement." Improper ratings may be challengedthrough the grievance procedure. Performance ratingsare, of course, the key to rates of pay.Possession of thebi-weekly seniority list will, for the first time, open thedoor to effective policing of the Company's administra-tion of the, performance rating plan by laying bare thestandards foremen and their reviewers use in ratingemployees similarly situated, and enabling determina-tion whether such standards are uniformly or discrimi-natorily applied, and whether ratings are reasonable orarbitrary.The "service record" is the basic tool herebecause it groups employees in the same job anddepartment, who are rated together by the same raterand reviewer. Thus, it allows comparison of thetreatment accorded each employee in relation to. theothers and thereby provides material for objectiveanalysis and judgment.Of course, the "service record" is not the onlydocument of value in this connection. Once theappropriategrouping of employees is ascertainedthrough the "service record" mote intensive examina-tionand evaluation of rating standards and theirapplicationbecome possible. Thus, the "employeeclassification record" reveals the rating given, on eachelement,not merely the over all rating, as does the"service record." " And, since the "classification record"carries historical data, it permits comparative examina-tion of the treatment the same employees received inprior rating periods. Such comparison almost certainlywould cast powerful light on the reasonableness orunreasonableness of current ratings. Of course, the keyto such examination is identification of the employeesin the same rating group, and for that the bi-weekly"service record" is indispensable.Self-evidentas it is, the vital importance ofcomparison of the ratings assigned to employeessimilarly situated is confirmed by the Company's use ofthe-"Employee Ranking List" in the rating ' process.That these lists, like the bi-weekly seniority lists, havebeen treated as "private" and thrown away, instead offurnished to the Union, demonstrates the Company'sintention to' frustrate effective Union policing of theCompany's administration of the merit rating 'plan.Again,we repeat,theUnion's function in the, meritrating program does not begin with the filing of agrievance. It has the responsibility to investigate for thepurpose of unearthing violations or potential violationswhich may turn into grievances.Withholding from the Union materials and informa-tion in the Company's possession essential to establishwhat the standards used by rating officers and reviewersare, and how those standards are applied, has had itsintended and inevitable effect:merit rating grievancesare few- and far between. Thus, although the Companyisbound by contract to rate employees fairly inaccordance with the Performance Rating Plan, theCompany made that obligation illusory by concealingthe criteria on which performance can be judged.Redress through the grievance procedure is a promise tothe ear, broken to the hope. The Company did notmerely disparage the Union in the eyes of theemployees; it reduced the Union to a caricature of anexclusive bargaining agent.Instead of removing thefeeling on the part of the worker that he is a mere pawnsubject to the arbitrary power of the employer, theCompany intensified it.The consequence of withholding,themerit ratingdata discussed above is notlimited to administration ofthemerit plan;italso defeats effective policing andthereby,in effect,.nullifies the contract provision onpromotions. The contract provides that promotions tojobs within the bargaining unit "shall be made on thebasisof seniority, ability, and the fitness of theemployee." You testified that the Company administersthis provision as if seniority is irrelevant unless abilityand fitness are equal. Thus, if the Union is cut off fromanalysis of, the Company's appraisal of relative ability, itcannot possibly police administration of this provision.Again,what is ostensibly a binding contractualobligation of the Company is, by the strategem ofwithholding tools essential for policing, made illusory.To enable the Union to perform its statutoryfunction, we therefore request that upon furnishing us acopy of the--bi-weekly employee service record, youconcurrently supply us also (1) a copy of the "EmployeeClassificationRecord" (or, if you prefer your "inhouse" jargon, "wage and salary master card"), forevery employee currently in the bargaining unit and (2)every"employee ranking list" thereafter prepared,together with a copy of the "employee performancerating" of every employee listed thereon.Moreover,since"fitness"of the employee is a factorwe request that you also' furnish us a copy of the"Physical Demands Record" for every job within' thebargaining unit and a copy of the "Functional CapacityRecord" of every employee in-the bargaining unit;Observation of the bi-weekly seniority list confirms,furthermore, that by concealing and withholding it theCompany not only prevented effective policing ofexisting contracts but defeated the Union's .rightintelligently to negotiate new contracts as well. As youacknowledged in your testimony, the lists, which showthe actual rate of pay of each employee, also carry totalswhich permit easy computation' of average rates by UNITED AIRCRAFT CORP.431department,by job code,and in a variety of other ways.This information`is so obviously essential to intelligentnegotiation and bargaining that the Union requested itrepeatedly over the years.The Union considered it sovital that it finally even accepted your invitation toengage in what you knew would be, and intendedshould be,a futile effort to- compile the informationfrom your "basic personnel records,"i.e.,change ofstatus slips and the like.Compelling the Union to resortto"basicpersonnel records"when the Companyactually had the information in summary form not onlydemeaned the Union and rendered it ineffectual, itmade a mockery of the process of negotiation uponwhich Congress relied to-produce understanding themeaningful agreement and to avoid provocation forresort to strikes.When it receives the bi-weekly seniority lists theUnion will,be able to determine and to keep track ofdifferences and changes in average rates of pay withinand among departments;itwill for the first time be in aposition intelligently to formulate and support wagedemands and to evaluate and debate intelligentlystatements made and positions taken by the Companyin wage negotiations.For this reason, also, we requestthat you commence immediately to supply us with thebi-weekly.seniority list.Finally,I should comment'on the assertion in yourletter of October 10, 1963, that by requesting toolswhich are indispensable to effective contract policingand bargaining the Union is somehow attempting toalter or amend the contract.The fact is,of course,that itisyou who are attempting to alter and amend thecontract.Nowhere does the contract say that the Unionshall not,during the life of the contract,demand, orwaives its right to demand, a copy of the bi-weeklyseniority list.-Explanation of the absence,,of course, is simple: youcarefully concealed from the Union the very existenceof the list.If the Union had known of it,not only wouldthe Union have demanded a copy, as it did promptlyupon discovery,and as it once again does now, theUnion would not, and could not, forany consideration,have waived that demand.Any waiver the Companycould conceivably have exacted by coercion or bypurchase would have been illegal,for without a copy ofthe list,intelligentpolicing and bargaining in thismammouth unit is, as you very well know,impossible,and the Union cannot legally agree with the Companyto refrain from exercising its bargaining rights.Consequently,you resorted to concealment for thepurpose of evading your statutory duty to recognize andbargain collectivelywith the Union.Concealmentenabled you to defeat the substance of your obligationwhile ostensibly complying in form.Concealmentenabled you plausibly to pretend that your "basicpersonnel records'-'were the only source of theinformation you knew the Union was seeking.,Ifwholesale unilateral action on subjects whereagreement is required betrays wilful contempt for thepractice and procedure of collective bargaining, yourconduct bespeaks such contempt much more eloquent-ly.For youhave cloaked retention of unilateral controlby surreptitious concealment under the guise ofsubmitting to negotiation and policing.As youknow,Congress passed the Act to enhancethe bargaining power and the dignity of, employees byreducing the area' of arbitrary employer power.Effectuation of Congress'objective requires constant,searching and creative questioning by the exclusivebargaining agent of management decisions and actionswhich affect the terms and conditions of employment ofemployees.Without timely access to the data andcompilations,which reflect and upon which manage-nient bases such decisions and actions,the exclusivebargaining agent is incapable of providing the chal-lenges which are the essence of the system.That is whythe law requires employers to supply to the bargainingagent data and computations which are the tools ofcontest.Now that the barrier erected by concealmenthas finally been stripped away we demand that youcomply withthe law.The reply letter dated February 26, 1964,from Respon-dent to Lodge 1746(in substance the same to Lodge 743 onsame date)reads as follows:Dear Mr. Muise:Reference is made to your letter dated February 5,1964, addressed to Mr.N. B. Morse, concerning mattersrelated to employee data and information.Your letterclosely parallels a similar letter datedFebruary 11,1964, toMr. J. E.Vandervoort,PersonnelManager,Hamilton Standard Division,from the President ofLodge 743,International Association of Machinists.Your lengthyletter appears to comprise substantiallythe same unfounded charges,accusations, and argu-ments which you have previously expressed and which,as you know,are present the subject of extensivelitigation before the NationalLaborRelations Board ona complaint issued by the General Counsel of the Boardat your instigation. Inasmuch as our differences inconnection with these matters are in the process ofbeing defined and adjudicated in that proceeding, nouseful-purpose will be servedby ourdebating thesematters in correspondence, and we decline to do so.We realize,however, that,during the period while theextensive- and protracted litigation on which you haveinstigated is being tried our employees have currentproblems which are affected'by the laboragreementsbetween theCompany and your Union. Therefore, inthe interests of these employees(and for.your futureguidance),we wish to make the following observations.ArticleVII,Section 6, of our current contractprovidesthat the Companywill prepare and provide toyourUnioneach six months"a list showing theseniority of the employees covered by this agreement."This provision of the contract has been in effect formany years,and the Companyhas heretofore fulfilledits obligations under this provision and will continue todo so.Your letter appears to state that the list which theCompany hasprovided under this contract provision isinadequate--although it does,of course, show the 432DECISIONSOF NATIONALLABOR RELATIONS BOARDseniorityof, everyemployeecoveredby theagreement-and"you indicate that the bi-monthly listwhich the Company prepares for its' own use would bemore useful to you.Our recollection is that the seniority list heretoforeprepared by the Company and furnished to youpursuant to Article VII, Section 6, of the contract hasbeen in the form which your Union has agreed upon asappropriate. However, if you wish this `list to be in adifferent order, we will be glad to discuss with you thequestion of the order in which you may desire this list tobe -furnished you.We willnot,however, at this timediscussamending the current agreement so as toobligate the Company, to prepare and furnish the Union,more,than one seniority list at intervals less than sixmonths.Your letter demands "a copy of the `FunctionalCapacity Record' of every employee in the bargainingunit." "This record comprises a report, by medicalexaminers,based on their physical examination of theindividual employee, of the employee's physical capaci-ties.Such physical examination is conducted only afterthe employeeconsentsthereto under an understandingthat the examination is made by the Companyphysicians only for the purpose of enabling theCompany to determine whether the employee maysafely beassignedto a particular job. The informationon the "Functional Capacity Record", is therefore, thephysicians' diagnostic findings and judgment, based onthe physical examination of the employee, of theemployee's physical capacities.As such it' is notinformation which the employee has authorized theCompany to make public to the Union or his fellowemployees. Accordingly,.withoutand express authoriza-tion from the individual involved, the Company will not'release the information contained thereon as you haverequested.Where such express authorization. is ob-tained, we will be glad to make such report available toyou.The Company, at each of its divisions,maintains apersonneldepartmentasameansofefficientlyoperating its business. The staff, of the personneldepartment performs many functions-including deal-ing with your Union in day-to-day matters and assistingthe Company to comply with its obligations under itslabor agreements. In performing such functions, theCompany expendsconsiderable amounts of money forsalaries,materials, etc. to maintain records; analyze andcorrelatedata;prepare statistics, arguments, andsummaries;and -in general to provide itself with' thefacilities necessary to carry out its many functions.The Union also has functions and duties to performand-as you state-among these is the duty to representemployees who have designated it as their representa-tive. To perform its functions; the Union presumptivelymaintainsoffices;holdsmeetings; elects and 'trainsstewards, committeemen, and other' officers; publishesnewspapers, fliers, and other documents to inform itsmembers' and officials; keeps' records; analyzes andcorrelatesdata; `prepares statistics, arguments andsummaries;and provides itself with the best availabletoolswithwhich to -operate.Undoubtedly, thesefunctionsof, theUnion-like similar -ones of theCompany's personnel department-are, expensive.Presumably,'it is expenses-such as these--for salaries,materials, and other operatingneeds--which justify themonthly dues collected from the Union members.The National Labor Relations Act has alwaysprohibited an employer from contributing "financial orother support" to any labor organization., The clearimport of this provision of the Act is that expenses forunion functions shall be borne by the Union rather thanby an employer lest the union become dependent uponsuch "financial or other 'support" and thus in noposition to act as'a fiduciary'when employee interestsrun counter to the employer's.While prohibiting an employer from contributing"financial or other support" 'to a union, the 'National.Labor 'Relations Act; through 'numerous decisions ofthe Board and the courts, has operated to insure thatunions shall have access to data concerning the wages,hours' and working conditions of the employees whomthe union represents. The clear and often expressedpurpose of this doctrine istoinsure that unions have theinformation necessary to bargain for the employeesthey represent and to administer on their behalfagreements entered into with their employers.The problem of the Company, or ofanyemployer, inaccommodating these two basic policies of the Act isobvious. On the one hand, the employer is prohibitedfrom 'extending to the union "financial or othersupport." On the other hand, the employer must notwithhold from the union employee data necessary forthe union to represent employees. This Company hasattempted through- the years to solve this problem in asimple manner, i.e., "by making available" to the Unioninformation concerning the employees' wages, hoursand working conditions, , while, at the same ' time,refusing to expend its own funds-whether it be'in theform of administrative expense, clerical - expense,materialsexpense,rent, light, heat, equipment' rental,etc.-to assist -the union in gathering, analyzing,correlating, or otherwise treating such information.It is true that the Company has' agreedin someinstancesto perform services for the Union which are"financialassistanceor support" to the Union. In thecase of collecting dues, from our employees for theUnion through check-off arrangements, and in the caseof paying wages to 'Union stewards and other Unionofficers for time spent in discussing grievances withCompany representatives, the Company's "assistance"to the Union is specifically authorized by the Act. Ourcooperation with the Union, therefore, in-these areas isneither' required or prohibited by the Act but is a matterfor negotiation'and judgment. ''-In other instances,' we have assisted the Unionwhere-at least arguably-we should not have done so.Thus, to prepare and provide Your Union with a' listshowing the seniority of all employees whom yourUnion represents, is an expenditure on the part of theCompany for clerical help, equipment, and material,without recompense by the Union, which literally is UNITED AIRCRAFT CORP.433forbidden by the Act because it comprises "financialassistance and support."We have agreed to do thisgratuitously,however, in a spirit of cooperation topromote -good labor relations. Certainly we have notextended this assistance because we were compelled todo so or, as you suggest, because it is our obligation todo so.Accordingly, we reject the several demands that youhave made that the Company expend its funds-formaterials or salaries for clerical and administrativeemployees-to prepare various lists or provide docu-ments (or copies thereof) to enable the Union toperform its functions beyond the extent to which theCompany has obligated itself in the current laboragreement.We will, of course, continue to makerelevant employee data available to your Union whichitmay analyze, or treat in the manner suitable to itsvarious needs.It is apparent from your letter that your Union hasrejected any thought that the considerable financialassistanceand support which the Company hasheretofore extended to you was made in a spirit ofcooperation. This is regrettable. Such cooperation wasextended in the best interests of the many thousands ofour employees.However, in this same spirit ofcooperation, the- Company will be glad to discuss withyou the offer contained in this letter.In a letter to Lodge 1746 dated June 18, 1964, theRespondent further explained its position with respect tothe documents described in paragraph 29c of the complaintas follows:Dear Mr. Muise:In conversation on June 15, 1964, with the GeneralCounsel of the National Labor Relations Board, ourcounsel learned that your Union has represented to theGeneral Counsel- (or to his office) that the Companyseeks to deprive the Union of relevant factualinformation concerning employees it represents, andthat the Company contends that it has no duty underthe law to divulge employee information to the Union.For many years, the Company's position has beenthat,while the Union is entitled to informationconcerning the wages, hours and working conditions ofemployees who are represented by the Union, theCompany isnotunder any general legal obligation toassemble, analyze, compute, list, or study such employ-ee data upon demand by the Union so as to give, theUnion such employee data in the form the Uniondesires to have it. Quite simply, the Company's positionis that it will make available to the Union by reasonablemethods the requested information concerning each of,part of, or all of its several thousands of employeesrepresented by the Union, but leave it to the Union toassemble, analyze, compute, list, or study such data atits own expense.On the other hand, from voluminous correspondencewith the Union, from innumerable conversations withUnion representatives, and from many comments of itscounsel in various legal proceedings, it is our under-standingthat the, Union disputes this policy andcontends that the Company's statutory obligationincludes furnishing the Union withcopies of records orwritten listsof employeedata in the exactform and orderrequested by the Union whether or not the compilation ofsuch written material involves expenditures of time andmoney by the Company for which no reimbursement by theUnion is offered or can be expectedWe did not consider that your letter of February 5,1964 represented any retreat from the above-describedposition which the Union has so often asserted. Indeed,the next to the last sentence of that letter reiterates yourposition that "the law requires employers to supply tothe bargaining agent dataand computationswhich arethe tools of contest."Further,yourletter,in toto,wasinterpreted by the Company to, state that the lawrequires the Company,whenever for its own purposes itmaintains records or makes any written listings,compilations,computations,oranalysesof basicemployee data, to advise the Union that it has done soand to supply copies of such written documents to theUnion upon demand.Perhaps, however, we should more carefully haveseparated certain details of your letter from the lengthyarguments contained therein. In any event the principalpurpose of this letter is to remedy any possiblemisunderstanding which may exist,and (we hope)explore the areas in which our basic differences ofopinion are of no practical importance to either party.To this end,we submit the following:(1)Your request that the Company `furnish to theUnion, promptly upon receipt of each , bi-weekly`Employee Service Record, a copy thereof,omittingfrom the Union's copy-, employeesoutside thebargaining unit."This "bi-weekly Employee Service Record" is a bi-weekly report which compiles data concerning plants,departments, and individual employees not representedby your Union.For example, it contains dataconcerning the Pratt & Whitney Division plant at NorthHaven,Connecticut and other plants where theemployees are represented by other unions. According-ly, the sections of this report relating to these plants areirrelevant to any legitimate purpose your Union hasexpressed.The remainder of this bi-weekly report (which relatesto the East Hartford plant of the Company) lists allemployees who are hourly paid and who work at theEast Hartford plant. Your Union, however, does notrepresent all hourly paid employees at this plant. Forexample, as set forth in our current labor agreement,your Union does not represent employees such as"timekeepers,""technicalemployees,""laboratorytechnicians," "foremen's clerks," "medical departmentemployees," "firstaid employees," "plant protectionemployees," "group supervisors,"and "watch engi-neers,"allof whom are hourly paid and,therefore,included in the section of this bi-weekly report relatedto the East Hartford plant. Here again the date includedin the bi-weekly report concerning these employees are 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDdata with respect to which your Union has no legitimateconcern.You propose that the Company furnish you promptlywith a copy of each such bi-weekly report but appear toconcede that the Company properly may omit from theUnion's copy, all data related to persons other thanthose represented by the Union. You do not suggest themanner inwhich the Company should prepare a copyof the bi-weekly report which omits this irrelevantinformation, butmerely comment that the cost ofpreparing such a copy is "obviously negligible" and "inany, event,-must be part of the burden imposed uponemployers by Congress-."The Company does not agree that Congress hasplaced' upon employers any such financial burden asyou suggest, or that it is in this instance "negligible."However, you also state that, "lest our [the -Union's ]opinion on this point not prevail, we [the Union] offerto pay the fair' and reasonable cost" of`the bi-weeklyreport' (modified to delete all data concerning non-bargaining unit employees) "until this issue is adjudicat-ed."-Th'e' bi-weekly report encompasses all Connecticutplants of ' the Division and (for each plant, includingEastHartford) all hourly paid employees ' and wasdesigned to do so in order to meet the Company'sparticular need for such a report.The need would notbe satisfied by a report covering merely bargaining unithourly employees. The preparation of a similar bi-weekly report covering only bargaining unit employeeswould involve considerable cost to the Company, and,in any event,you do not appear to suggest such aprocedure. Rather you appear to suggest that an extracopy of the bi-weekly report be made by the Companybut that all data concerning non-bargaining unitemployees be deleted from it before it is delivered to theUnion.The Company can every,two weeks run off an extracopy-, of the biweekly report. Further it would bepossible to , assign an employee of the personneldepartment to the task of modifying the report by handto, block out (or cut out) all data therein concerningnon-bargaining unit employees.Finally, the Companywould have no objection to giving the Union such acopy of .,,the report as so modifiedprovided, the Unionobligates itself to pay the cost of the preparation thereof.We have never, of course, performed such an operation,-and therefore, can give you no reliable estimate of thecost thereof.We would, however, expect the Union topay actual costs,includingwages of employeesnecessarilyassignedto prepare the extracopyof thereport, materials, etc.We ignored your "offer" to, pay the "obviously,negligible"costs containedin your letter of February 5,1964,,because we believed that this "offer" was merelyan offer to pay the "few cents"which your counsel, Mr.,Ratner, had indicated would be the cost of the paper inan extra copy of the report. The General Counsel,appears to have some information leading him to theconclusion that you would be willing to pay actualcosts.If this is a correct assessmentof yourposition,thismattercan be resolvedpending a final determina-tion of our basic differences.(2)Your request that the Company supply the Unionwith copies of all future put-on slips, change,ofstatus slips,and termination slips.On each occasion when a new employee commenceswork,a "put-on slip"is filled out to record that fact andother data concerning the employee and the job to,which he is assigned.The put-on slip is a -form which isspecially printed,and assembled for the Company's useand consists of several duplicate sheets pasted'togetherfor ease in handling.In a year,-several thousandemployees may be hired and "put-on slips" filled out for-each of them,-A "change of status slip" is filled, out for eachemployee each time his employee status is altered; forexample,when his pay is increased,when he istransferred, promoted,demoted, etc. The change ofstatus slip is also a specially printed and assembled formdesigned for the Company's use, and consists of severalcopies pasted together at the top for ease in handling.There are approximately 16,000 employees in thebargaining unit and as manyas40 or 50 thousand changesin status may be processed each year.Termination slips are similar to the slips referred toabove and,of course, are used whenever employees areterminated,resign,die, are laid off, or retire.Here againseveral thousand terminationslipsmay be processed eachyear.We have no objection,as we have repeatedly stated,to furnishing the Union information concerning thehiring of new employees,their subsequent changes ofstatus,or their termination.The dispute between us hasbeen related,as we understandit,solelyto the manner inwhich such information shall be transmitted to the-Union.We cannot agree thattheCompanyisobligated totransmit such information by preparing and giving to theUnion copiesof its records--the method which your letterinsists befollowedHowever, there are several alternatemethods' by which theinformation contained on theserecords can be furnished to the Union.For example, wehave no objection to making these records available to theUnion so that it may micro photograph them or otherwiseduplicate them at its own expense at any reasonable timesat the'Company's offices.(3)Yourrequest that the Company supply the Unionwith a copy of the "Employee ClassificationRecord"for every employeein the bargaining unit,The individual "Employee Classification Record" or`,`Wage 1 and SalaryMaster card"is a 5"by 8" cardprepared for each employee to record thereon hisoriginal employment and, from time to time, eachchange of status which occurs to him during hisemployment.These cards are prepared, to show incompact form the up-to-date personnel history of eachemployee.Only one copy of this record is prepared andmaintained.The entire file of these records for currentemployees consists of approximately 32,000,cards with UNITED AIRCRAFT CORP.435notations onbothsides of the cards.Your Union inlitigation now pending in the United States District Courthas made photographic copies of these cards for about 500employees. If you wish to make copies for each of theapproximately 16,000 employees involved at your ownexpense, we will make them available to you.(4)Your demand for `every `employee ranking list'""tobe prepared do the future, "together with a copyof the 'employee performance rating' of everyemployee listed thereon."The Company does not retain "employee rankinglists" as a normal part of its permanent system. We dohave a form which supervision uses to facilitate meritrating each employee. This form is known as the"employee ranking list." After the form has been used itdoes not become a part of the permanent file, but isregarded as a tool which is discarded because retainingitwould serve no purpose.Your demand in this instanceis not merely that we make available to you copies of ourrecords kept in the normal course of business, but ratherthat we institute a new program requiring us to create andmaintaina new record system for the sole use of yourUnion.Perhaps we misinterpret your demand in this respect.If we do, will you kindly clarify your request.(5)Your demand for a copy of the "PhysicalDemands Record" for every job within the bargainingunitand a copy of the "Functional Capacity Record"of every employee in the bargaining unit.Your demand in this instance is that we take fromour files "Physical Demands Records" for each of manyjobs in the bargaining unit and individual"FunctionalCapacityRecords"for the approximately 16,000employees in the bargaining unit, copy them, andtransmit them to the Union.Inasmuch as physicaldemands for jobs frequently change, and physicalcapacitiesof individualemployees also are subject tochange,yourasserted requirements would, in addition,require the Company in the future to supply you withcopies of such changed records.We do think that the actual physical disabilities andinfirmities of employees discovered by a physician in apersonalphysicalexamination ought not to be broad-cast without the employee's permission unless and untilthat individual'sphysicalcapacities become relevant tosome particular problem. We do not, however, under-stand your assertion in your letter of March 10, 1964,that we have"the notion that an employer is entitled tomake secrecy`deals'with employees, by which theUnion is bound."Surely you do not suggest that it isimproper to assure employees who are asked to undergoa personal physical examination that the results of theexamination will be'used only where it is necessary todetermine their physical capacity to fill a particular job,or that such assurance is properly described as a"secrecy deal."We do not suggest,of course,ifan employee isdenied a promotion or a transfer by the Company onthe grounds that he lacks physical fitness, that hisFunctional Capacity Record will not be made availableathis request. In such case, his argument (andpresumably the Union's) would be that, to the contrary,he was physically capable, and he could have no validobjection to his physical records being brought into thedispute (as in fact has been done in the handling ofgrievances on such matters in the past).We have no objection, of course, to the Union havinginformation concerning the physical demands for eachjob in the bargaining unit. Again, our only dispute hereappears to concern the manner in which the Union is toobtain the information.We have understood that it isyour position that we must prepare copies of the PhysicalDemands Records at our expense and transmit them toyou. You do not state that you are willing to make copiesyourself at your expense. If, however, you are willing to doso,, the Company will make them available for copying,photographing, etc., at reasonable times at its offices.The request for copies of personnel records con.,tamed in your letter of February 5, 1964 is hardly amodest one. Thus, in addition to the bi-weekly"Employee Service Record", you propose that wefurnish copies of put-on slips (from 2,000 to 4,000 ayear); copies of change of status slips (40,000 to 50,000 ayear); termination slips (from 2,000 to 4,000 a year);Employee Classification Records (initially about 16,000recordsconsistingof about 32,000 cards, and the 2,to4,000 such records created each year as newemployees are hired); "employeerankinglists" (morethan 32,000 per year); Physical Demands Records(about 2,200 initially and about 1,500 each year as jobchangesare made); and Functional Capacity Records(initially about 16,000 and 8,000 to 10,000 each yearthereafter). In total,some169,000 to 187,000 items.The Company could, of course, employ additionaladministrative and clerical personneland,' by alteringpresent record keeping procedures and by extensive useof duplicating processes, create and maintain an extraset of these personnelrecords fortheUnion. By thesame token, theUnion canmake copies of thesepersonnel records and utilize its own administrativestaff to create and maintain its set of these records. Theresult would be identical whichever method is employedexcept that in the first instance the Company worldbear the costs whereas in the second instance the c.ostsswould be borne by the Union.You assert that such a burden of costs is a burdenwhich "Congress has placed upon employers." Ykalsostate, however, that "lest our [the Union's] opiniontinthis point not prevail, we [the Union]offerto pay thefair and reasonable cost" of the bi-weekly employeeclassification record until our dispute is adjudicated.You appear to carefully refrain from stating, however,that you would be willing to pay the actual cost ofcreating and maintaining the extra set of personnelrecords described above pending adjudication of theissue.We have made no estimate of the actual cost whichwould be involved were the Company to embark on theproject of creating and maintaining for the Union a 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDduplicate set of the above-mentioned personnel records,because, in any event, you appear unwilling to pay, suchcosts.Obviously such costs would beverysubstantial.However, if you, in fact, would desire to underwritesuch costs, we will" be glad to discuss the matter withyou.MRM:laVery truly yours,Morgan R. MooneyPersonnelDirectorNotwithstanding the foregoing explanations, the GeneralCounsel at behest of the Union proceeded with Section10(j) proceedings in the U.S. District Court, and that casewas settledbyan agreed stipulation,pendente lite,(G.C.Exh. 148D) under which Respondent furnished specifieddocumentsat its,own expense upon condition that theUnion would obtain and maintain a surety bond to coverthe costs of preparing and furnishing such material notexceeding$17,000 for the first year and $10,000 for thesecond year. Evidence shown in the record-(Tr, 29,901)shows without contradiction that the actual cost ofsupplying this information to the Union pursuant to theDistrict Court Stipulation from August 17, 1964, throughthe first quarter of 1968 was $46,667.51 to the PrattWhitneyDivision,and to the Hamilton Standard Divisionwas $$5,460.51. Thus it appears that surety bonds posted bythe Unionare grossly inadequateto reimburse Respondentfor the continuing costs of meetingdemands made by theUnion;and theproprietyof furnishingmuch of thedemanded information is notyet resolved. Issues as tofurnishing informationnot consented to by Respondentmust be determined when such occasions arise.The original complaintissued by the General Counsel onFebruary 7, 1963,containedparagraph 30, which nowappears tobe inconsistent,vague, and incomprehensible inthe light of facts allegedin original paragraph 32 and inparagraph29b addedas an amendmenton January 3, 1964.Paragraph 32 alleges that the strikers made an offer toreturntowork pursuant to the terms of the strike settlementagreementsentered into between Respondent and theUnion with the ratification of its membership, andparagraph 29b alleges refusal tobargain by refusing tofurnish information relatingto'the implimentation of thoseagreements.The agreements were'not unilateral action, andany changing of strikers' rights, seniority, and other termsand conditions of employment resulting therefrom shouldand has already been considered herein as discriminationor breach of contract, which is not a subject for collectivebargaining.It is,therefore, recommended that paragraph3,0 of the complaint be consolidated with paragraph 29b ordismissed.By motion dated January 7, 1965,counsel forthe General.Counsel addedparagraph 30A and 37K to his complaint, asfollows:30A.Since on or about January 28, 1963 and at alltimes thereafterto date, Respondent refused and isrefusingto bargain with Lodge1746, 743 and 700 asthe exclusive representatives of all employees; in theunits described above Paragraphs 24, 24A, 25, 26 and26A byrefusing certainof such employees the servicesof a union steward upon proper request made by thoseemployees.37K.On or about January 28,1963,and continuing todate,refuse the services of a union steward to certainemployees in the bargaining unit described in Para-graphs 24,25,26 and 26A, above, upon a proper requestbeing made.Based upon identical evidence,the former alleges a refusalto bargain in violation of Section 8(a)(5), and the latteralleges an independent violation of Section 8(a)(1) of theAct, therebyseeking two separate adjudications of unfairlabor practices rather than a derivative violation of Section8(a)(1) and(5).Both of these allegations are also closelyrelated to bargaining negotiations between the parties fromOctober 29, 1959, thru August 4, 1960, as alleged inparagraph 29a(l)(b) of the complaint to the effect thatRespondent refused to bargain by insisting that employeesnot be furnished the services of a union steward oncompany time in processing a grievance unless manage-ment considered the subject matter thereof a grievanceunder the contract. Having failed to reachan agreementwith the Union in that respect,, it does not, follow thatRespondent is required to call in a steward at its own timeand expense during working hours whenever a disgruntledemployee wishes to contest instructions received from hisforeman or other supervisor on the job., The currentcollective-bargainingagreement does not require theemployer to do that. Having found,supra,that there was norefusal to bargain with respect to paragraph 29a(l)(b) of thecomplaint and further finding that there is 'not sufficientevidence in the record to justify'a finding of refusal tobargain in that respect at any time since October 29, 1959, Ishall recommend that paragraphs 29a(l)(b), 30A, and 37Kof the complaintbe dismissed.By motion dated January 7, 1965, counsel for the GeneralCounsel also added duplicating paragraphs 30B and 37L tothe complaint, as follows;30B.RespondentrefusedtobargainwithLodge1746 as the exclusive collective bargaining represent-ativeof the employees in the unit described inParagraph 24, above, by unilaterally and without priorconsultation with Lodge1746, removing certain workfrom the bargaining unit described above in Paragraph24.37L. In or about September 1963 unilaterally removecertainwork from the bargaining unit described inParagraph 24, above.In view of the failure and refusal of the General Counsel toclarify theissues raisedthereby or to producesufficientevidence to justify a finding thereon, I find both of theseallegations ambiguous, vague, and too obscure to furnishinformation as to time, place, and substance sufficient toapprise Respondent or the Trial Examiner concerning thenature of the alleged offense or to enable the'Respondent toprepare a defense with respect to any unfair labor practicesalleged therein. I find in the record no substantial evidenceof a refusal to bargain in violation of Section 8(a)(5) or anindependent violation of Section 8(a)(1) of the Act and,therefore, recommend that paragraphs 30B and 37L of thecomplaintbe dismissed.By motion dated January 3,1964,counselfor the General UNITED AIRCRAFT CORP.437Counsel revised paragraph 31 of the complaint to read asfollows:31.From on or about June 8,19,60, to on or aboutAugust 11,1960, certain employees of Pratt & Whitneyand Hamilton Standard employed at the East Hartford,Windsor Locks and Broad Brook plants ceased workconcertedly and went out on strike.Said strike wascaused and prolonged by the unfair labor practices ofRespondent described above in Paragraph 29a.Having carefully reviewed all of the evidence pertaining toallegations of refusal to bargain in paragraph 29a of thecomplaint,I find no substantial evidenceto justifya findingthat the strike 'was caused or prolonged by any unfair laborpractices engaged in by the Respondent either prior to thestrike beginning on June 8, 1960,or during the strike endingon or about August 11, 1960. I further find that all of theallegationsof 29a of the complaint refer to activitiesengaged in prior to May 21, 1960, which marks the limitingdate provided in Section 10(b) of the Act; -that theRespondent did not engage in fraud or fraudulentconcealment of information from the Unions as alleged inthe complaint; and that the complaint is in that respectbarred from issuance by Section 10(b) of the Act. TheRespondent contends that the strike was caused by theUnions engaging in bad faith bargaining tactics in violationof Section 8(b)(1)(A) and (3) of the Act, as to which it filedcharges with the'National Labor Relations Board, but theGeneral Counsel refused to issue a complaint; and that theUnion's planning and execution' of the strike -on June 8,1960;was so marked with violence and violations of Section8(b)(1)(A) that participation by individual strikers becamean illegal and unprotected act for which they were subjectto discharge as an entire group without regard to individualacts of misconduct;but the Board on appeal from rulings oftheTrial Examiner limited-the evidence with respect tostrike-related violence-and as to violations by the Unions ofSection 8(b)(1)(A) afterthe beginning of the strike to either(1) the cases of 50 strikers subject to special arbitrationagreements concerning their alleged misconduct,or unless(2)Respondent could show that there was a "specific"agreement as a part ofthe UnityProgram to use violenceand mass picketing. It should be noted,however, that theRespondent in its answer to the complaint asserted such anaffirmative defense only with respect to the aforesaid 50strikerswhose conduct was submitted to arbitration as apart of the strike settlement agreements but had agreed torecall all other registered strikers to work pursuant to theterms of the Strike Settlement Agreements.In theopinion of this -Trial Examiner both theRespondent and the Unions are bound by the terms of thestrike settlement agreements except to the extent that it befound that they restrict the statutory rights of economicstrikers to recall at the end of the strike or thereafter to theirformer positions. Having found that the strike was notcaused by unfair labor practices of the Respondent, it is notnecessary at this time to inquire further into the real causesthereof,and the Trial Examiner will now proceed with adetermination of theissues with respect todiscriminationherein against registered strikers by the Respondent infailing to carry out the terms of the strike settlementagreements and/or by infringement upon their statutoryrights to reinstatement as economic strikers.F.DiscriminationIt is alleged in the final consolidated amended complaint(paragraph 32) that on or about August 11-13, 1969, thestriker named therein made anunconditionaloffer to returnto their former or substantially equivalent positions ofemployment,pursuant to the terms of the strike settlementagreements and (paragraph 33) that the Respondentdiscriminated by failing and refusing to reinstate saidemployees for the reasons(paragraph 34) that they hadjoined orassistedLodge #1746 and. Lodge #743 orengaged in other protected activities and had participatedin the strike; and it is further alleged in paragraph 35(subparagraphs a-f) that since on or about August 13, 1960,Respondent discriminated against said employees asfollows: (a) By requiring all strikers not reinstated prior toDecember 31, 1960, to file new employment applications asa condition of employment on and after January 1, 1961;(b) By requiring all strikers returned to other available jobsto file waivers of their rights to be reinstated to theirprestrike positions; (c) By requiring strikers being returnedto some positions to undergo physical examinations; (d) Byfailing to reinstate female strikers;(e)By altering theseniorityand vacation rights, and other benefits andprivileges previously enjoyed by all strikers rehired on andafter January 1, 1961; and (f) By delayingthe reinstatementof strikers until after January 1, 1961, by operating with areduced labor force and working excessive overtime duringthemonths of September,October,November, -andDecember, 1960.Notwithstanding this scattershot fashion of the foregoingallegations of the complaint, the. primary real issue withrespect to discrimination is "whether the Respondent, fromthe end of the strike on August 11, 1960, through April 30,196 1, engaged in unfair labor practicesviolativeof Section8(a)(3) of the Act by failing or refusing to recall registeredstrikers to jobs held by them prior to the strike. For the sakeof clarity,this issue will be analyzed and discussed as itpertains (1) to the period ending December 31, 1960, and(2)as it pertains to the period January April 1961,inclusive.The situation herein is entirely different from cases suchas theNew Orleans RooseveltHotelcase, 132 NLRB 248,and I do not agreewithcontentions of counselfortheGeneral Counsel and Charging Party that the burden isupon Respondent to prove as an affirmative defense thatthe jobs of economic strikers herein were abolished or filledby permanent replacements prior to the end of the strike.No such affirmative defense has been alleged in its answerto the complaint,nor is it contended by Respondent thatsuch was the case in all instances as to the jobs previouslyheld by individual strikers.We have here the administrationofnegotiated settlement agreements including (1) thestrikerrecallagreements, (2) new labor agreementsconcerning grievances,wages, rates of pay, hours ofemployment, and conditions of work, and (3) thearbitration agreement with respect to Respondent's refusalto recall 50strikerscharged with gross misconduct duringthe strike.Recall of strikers.pursuant to these agreements, 438DECISIONS OF NATIONALLABOR RELATIONS BOARDinmy-opinion, cannot be found discriminatory within themeaning of Section 8(a)(3) unless the treatment accorded tostrikers thereunder deprived them individually or collec-tively of some right guaranteed to them by law or underprovisions of the National Labor Relations Act. The rightof economic strikers to reinstatement upon an uncondition-al offer to return to work is based upon Section 13 of theAct, providing that "Nothing in this Act, except asspecifically provided for herein, shall be construed so aseither to interfere with or impede or diminish in any waythe right to strike, or to affect the limitations orqualifications on that right"; but I find nothing in thestatute to augment the constitutional right to strike or toprovide a guarantee of reinstatement to a former position ifwork in that particular job is being performed by anotheron a permanent basis or is no longer economically neededor desired. The most that a striker is entitled to or canexpect from the employer is to be recalled withoutdiscrimination when such work in his particular formerposition has not been deactivated by the employer. In thatrespect the striker recall agreements herein guaranteedrecall to the job immediately, if available, which in myopinion constituted full compliance with the Act; and theRespondent, further agreed therein to recall registeredstrikers to other available jobs for which they might bequalifiedwithin their occupational groups and seniorityareas (or departments) pursuant to Article VII of the newlabor agreements being ratified and signed at that time. It isclear, therefore, that this offer of other available jobsaugmented the rights guaranteed to economic strikersunder the Act; but the further provisions of paragraph 4(c)limiting the recall of strikers on the preferred list to jobopenings which develop at any time prior to January 1,1961, before new employees are hired, restricted the rightsof the strikers by failing to provide or preserve anypreferential' recall to their former positions after December31, 1960, and also failed to preserve the seniority and otherrights and privileges of employment previously enjoyed bythem. I'am, therefore, (except as to 50 strikers submitted toarbitration) constrained to find that Respondent on andafter January 1, 1961, discriminated against unidentified,registered strikers by abandoning the preferred hiring listprovided by the strike settlement agreements and by hiringboth strikers and other job applicants only as newemployees without credit for seniority or other rights andprivileges of previous employment, as alleged in paragraphs35a and 35e of the complaint.14 I find that all availableregistered strikers not recalled to work by December 31,1960, pursuant to the strike settlement agreements, and,therefore, remaining on the preferred hiring list thereinprovided, are now entitled to reinstatement according toseniority in positions corresponding to their respectiveprestrike job code, department, and shift that developedand were activated during the period January-April 1961,including those jobs in the same category that were filled bytransfers or promotions within the operating organizationprior to January 1, 1961, for which registered strikers wereavailable and eligible under terms of the strike ^ settlementagreements. Unless the General Counsel can now identifythe aforesaid discriminatees by name, clock number, job14 See:The Laidlaw Corp.,171 NLRB No. 175.code, department, and shift, and the corresponding jobopeningsthat developed on and after January 1, 1961, itwill be- necessaryto reopen this caseto obtain the requiredidentification. It should be noted that during the hearing atpage11,786 of the transcript,counselfor the GeneralCounsel refused to offer evidenceof-discrimination againstindividual strikers, saying that he wouldrest his caseentirely upon proof of a pattern of discrimination. TheTrial Examiner finds, however, that,the evidence offered bythe General Counsel and ChargingParties is insufficient tofind a pattern of discriminationagainst all employeesnamed and listed in the complaint.With respect to the contractualrecallperiod from the endof the strike through December 31, 1960, counsel for theGeneral Counsel and the Charging Party offered before thisTrial Examiner identical evidence offered by the Union inits suit for damages under TitleIII, Section301, of theNational Labor Relations Act in the U.S. District Courtbefore Jude Clarie in Civil Actions Nos. 9084 and 9085;and have requested the TrialExaminerto take judicialnoticeof the entire record in those civilcases. Incontending before the TrialExaminerthatRespondentdiscriminated against registeredstrikers,counsel for theGeneral Counsel and the Charging Party rely upon, thissame evidence to prove herein unfair labor practices, thatwas presented in the U.S. District Court to show breach ofcontract. In an overall consideration of the contracts and amasterly analysis of all the facts and circumstances of thesituation, the Court found that the Respondent carried outitsobligations under the strike settlementagreements ingood faith except in the two categories of transfers andpromotions.Whenever a registered striker from thepreferred list was offered employment in a job code andlabor grade less than that previously held before,the strike,butwithin his occupational code, seniorityarea,ordepartment, he was permitted to sign a waiver indicatinghis election to wait for a vacancy that might occur in hisformer job code prior to January 1, 1961; and thereupon,the next less senior striker was offered the job opportunityto become an active member of the work complement.Thereafter,when the higher job grade vacancy in hisprestrike position became available, the latter employeewas promoted to his former status even though it also be theformer, position of the striker, who signed the waiver; andthis, also applied to any transfer of a less senior employeeinto the same job code, department,, and shift of a strikerwho had signed a waiver. From uncontradicted evidenceherein, the Trial Examiner concurs in this ruling of theCourt, and finds that such action by the Respondent alsoconstituted discrimination within the meaning of Section8(a)(3)' of the Act, because the individual striker signingsuch a waiver had not lost the statutory right of aneconomic striker to be recalled to his former position in thesame job code, department, and shift when it becameavailable.Since such strikers cannot be individuallyidentified from the record, and in the absence ofidentification by agreement between the parties, I shallalternatively recommend that the identification of thosestrikers by the Court be adopted, or that such' identification UNITED AIRCRAFTCORP. '439be established at a reopening of the hearing in the instantcase.Except as set forth above, and reserving for furtherfindings the arbitration agreement with respect to 50strikers, I find no merit in the contentions of the GeneralCounsel and Charging Parties that Respondent otherwisediscriminated against employees to discourage membershipin a labor organization within the meaning of Section8(aX3)`of the Act.'It is difficult to comprehend the position taken bycounsel for the prosecution with respect to 50 of the strikersto whom Respondent denied reinstatement because of theirparticipation in violence and malicious damage to propertyduring the strike. In negotiations for a settlement of thestrike, the Union insisted that such strikers be accorded thesame rights to recall as other economic strikers. Finally, asa part of the settlementagreements,General Counsel Pappsfor the Union and Attorney Wells for the Respondent,agreed-to arbitrate the matter as follows:SUBMISSIONIndustrialAircraftLodge 1746, and Lodge 743,International Association of Machinists, unincorporat-ed labor organizations hereinafter "referred to as the"Unions," from on or about June 8, 1960, conductedand engaged in a strike or concerted stoppage of workamong employees of United Aircraft Corporation,herein called the "Company," working at the Compa-ny's plants located at the towns of East Hartford,Manchester,Windsor Locks, and Broad Brook, Con-necticut. On or about August 11, 1960, the Unions andthe Company entered into agreements in settlement ofthe strike, copies of which agreements are attachedhereto and made a part hereof as Exhibits A and B. Thesaid strike settlement agreements finally disposed of theissues with respect to the reinstatement and recall ofstriking employees except 'with respect to an issueconcerning the reinstatement rights of 50 employeeswho had participated in the strike and whose names areattached hereto as Exhibit C.With respect to the said employees whose names arelisted on Exhibit C, the Company declines and refusesto accord them the rights and privileges with respect toreinstatement to the Company's active employmentwhich are accorded to other striking employees underthe strike settlement agreements because of the conductof these employees during the strike.The Unions allege and declare that the strikingemployees whose names are listed on Exhibit C hereto,have not engaged in conduct which warrants saidemployees being accorded reinstatement /rights anydifferent from, or less than, those accorded any otheremployees who participated in the strike until the endthereof, and contends affirmatively that the employeeswhose names are listed -on Exhibit C attached heretoshould be accorded reinstatement rights and privilegesto the same extent as other' striking employees who15By request of all parties, Governor Ribicoff a thorized Chief JusticeRaymond E. Baldwin to appoint the boardof arbitratorsconsisting ofreinstatement rights are set forth in the strike settlementagreements attached hereto as Exhibits A and B.To resolve this issue as set forth in the two precedingparagraphs, finally and completely, andwithoutrecourse whatsoever to any appeal or review under anyStateorFederal laws by the Unions, or by theCompany, or by any individual employee whose nameis listed on Exhibit C attached hereto, the Unions(acting for and on behalf of themselves and in theircapacity as representatives of the - said individualemployees so listed) and the Company agree as follows:1.The Honorable Raymond E. Baldwin, ChiefJustice of the Supreme Court of Errors for the State ofConnecticut, may appoint, and is hereby requested toappoint, a panel of three retired judges of the said Court(including a fourth judge to act as an alternate in thismatter) to sit as an impartial board of arbitration tohear and decide finally and completely the aforesaidissue concerning the reinstatement rights of each of thestriking employees whose names are listed on Exhibit C.2.This panel of judges shall decide and determinethe issue with respect to each employee in accordancewith recognized principles of equity and law by thedecision of a majority of the three (3) judges who shallhear evidence on the facts concerning such issue. In thisconnection, the panel shall not be required to makespecific findings of fact, and its decision on the issuewith respect to each employee may be in whateverwritten form the panel shall deem to be appropriate.3.The Union and the Company will present to thepanel evidence concerning the facts relevant to suchissue which shall be heard and considered by the panelswithout prohibitions or limitations arising from or outof formal rules of evidence or procedure.4.The panel shall have no jurisdiction or authorityto award backpay to any employee involved in thismatter, or to assess against any of the parties anymonetary award or penalty, but shall- have full,complete and final, jurisdiction and authority todetermine and decide whether any individual whosename is listed on Exhibit'C attached hereto should,under all of the circumstances, be accorded all, or anypart, or none of the rights and privileges accorded otherstriking employees under the strike settlement agree-ments attachedhereto as Exhibits A and B.5.. . . (provides for compensation of the panel)(Duly signed)The foregoing- submission to arbitration included bynames and clock numbers 44 strikers at the East Hartfordplant of the Pratt & Whitney Division, 1 striker at theManchester plant; and from the Hamilton StandardDivision it included 2 strikers at the Windsor Locks plantand 3 strikers at the Board Brook plant. The board- ofarbitration(herein called the Baldwin Panel)15 heldextensive individual hearings at which all parties, includingthe accused individuals themselves, personally appearedand were represented by counsel; and thereupon (inretired justices from the Supreme Court of Errors for the State ofConnecticut. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober-November 1960) issued final and binding awardsin 31 ofthe 45 Pratt and Whitneycases(tr. 22,560) and inall of-the 5 HamiltonStandard cases. As to 14 of the strikersat -Pratt & Whitney, consisting of Earl P. Belton, RobertBlack,William Condel, Donald L. Jakubiak, Joseph W.Kaminsky,Jr.,_Eleanor, Murphy,Walter Reilly, Roy E.Russell,Donald J.Scanlon,Theodore U. Sherman, Lee W.Tracy, Robert J. Wagner, Thomas A. White, and Robert J.Zukas,the Baldwin Panel found each of them guilty ascharged andnot `entitled to further employment by theRespondent.Thereupon, the Respondent terminated theaforesaid14 strikers.As to two other strikers at Pratt & Whitney, the BaldwinPanel foundFernando Abreu and Richard R. Pinette guiltyofmisconductand decreed that they be placed at thebottom of the seniority roster within their respectiveseniority areas andoccupational groups for reinstatementwhen reached in that position. With a notation to thateffect, the Respondent placed them on the preferred hiringlist along withthe other economic strikers pursuant to thestrike settlementagreements (tr. 22,561; Resp. Exh. 72(G)).Abreu was' thereafter rehired on December 5, 1960, in hisformerjob code and labor grade, but on the second shiftinsteadof the first shift on which he worked prior to thestrike(tr. 22,561-562; Resp. Exh. 150(A), p. 2).' Since thattime hehad been promoted, put back on the first shift,receivedvarious meritincreases,and, in 1967, received anhourlywage rateof $3.22, whereas his prestrike rate was$2.36. Richard R. Pinette returned to work on December 6,1960, at his old job code and labor grade on the second shiftrather than on the first shift where he worked prior to thestrike.Sincethat time he has been promoted two laborgrades,received several meritincreasesin pay, and, in' 1967,receivedan hourly rate of $3.08, whereas his prestrike ratewas $2.70 an hour (Tr. 22,565).With respect to six other Pratt & Whitney strikers, theBaldwin Panelfound Joseph R. A. Blair, Elmer JamesHicks,Jr.,Lymon G.Kelly,JeanB. Senecal, ,Fred IsascStevens, and Eugene E.Taylor guilty of misconduct anddecreed thatthey be placed at the bottom of their respectiveseniority, areas andoccupational groups for reinstatementwhen reached, in that position on the preferred hiring listestablished pursuant tothe strike settlement agreements. Inthat positionthey were not reached by December 31, 1960(tr.22,566-567).Consequently, I find that these sixemployeesshouldremain onthe preferred hiring list in thepositiondecreed by the Board of Arbitration and recalledalongwith other registered strikers hereinafter found to beentitled to, job openings developed during the periodJanuary-April 1961.Pratt & Whitney employee Anthony S. Rakiewicz wasfound guilty as charged, and the Panel decreed that he bereduced 1year on the seniority roster and reinstated fromthat positionon the preferred hiring list, but he was not putback to work prior to expiration of the strike settlementagreementson December 31, 1960. Consequently, I findthat he remainson the preferred hiring list for recallaccordingto his seniority along with other registeredstrikersherein found to be entitled to job openingsdeveloped and activated during the period January-April1961.Pratt& Whitney strikers, Frederick R. Moody,=andGeorge Roman, were found guilty as charged, and thePanel decreed that they. be reduced 2 years in seniority andplaced on the preferred hiring list. Thereafter,GeorgeRoman returned to work on December 5, 1960, pursuant tothe strike settlement,agreements,and in 1967 was receivingan hourly wage rate of $3.40, whereas his -rate, prior to thestrike was $2.75. Frederick R. Moody was not recalled priorto expiration of the strike settlement period; and I find thathe remains on the preferred hiring,list for recall accordingto his decreed seniority status along with other registeredstrikers herein found entitled to job openings developedand activated during the period January April 1961,inclusive.Two other Pratt & Whitney strikers, George J. Gudaus-kas and FrederickW. Pettingill, were found guilty ascharged, and the Panel decreed that they-be reduced 3 yearson the seniority roster, and placed on the preferred hiringlist(tr. '22,572;Resp. Exh. 72). Neither of them wasrecalled prior to expiration of the strike settlement periodon December 31, 1960. Consequently, I find that theyremain on the preferred hiring list for recall according totheir decreed seniority status along with other registeredstrikers herein found entitled to job openings developedand activated during the period January-April 1961.With respect to the remaining 4 of the 31 decisionsrendered by the Baldwin Panel between October 19, 1960,and November 23, 1960 (Resp. Exh. 72), Pratt & WhitneystrikersRichard E. Fairbanks, Edward J. Fitzsimmons,Vinal E, Moore, and Lawrence A. Powell were found notguiltyofmisconduct during the strike and placedimmediately on the preferred hiring list. All were reinstatedin their, prestrike positions prior to December 31, 1960;Fairbanks, Fitzsimmons, and Moore returned to work onDecember 5, 1960, and Powell returned on December 8,1960.In addition to the 31 cases adjudicated at Pratt &Whitney by the Baldwin Panel, the Respondent withdrewallcharges against 4 , , of the strikers (Josiah N. Collins,Joseph O. W. Chapman, Arthur L. Fournier, and Francis P.Molloy), and ' placed them on the preferred hiring list (tr.22,576-582). Chapman returned to his prestrike position onOctober, 19, 1960, and since that time has received severalmerit increases and promotions to the effect that in 1967 hishourly wagerate was $3.87, whereas his prestrike rate'wasapproximately $2.80. Fournier returned to his prestrikeposition on December 12, 1960, and thereafter receivedmerit increases and promotions to theeffect that in 1967 hewas holding a salary exempt job at_'$668.00'per month (tr.22,584).Molloy returned to his prestrike position onDecember 5_1960,and since that time has received at, leastone merit increase and promotion (tr. 22,584). Josiah N.Collins was not recalled prior to expiration of. the strikesettlementperiod on,December 31, 1960, ,because, hisseniority bracket was not reached. 'Consequently, I find thathe, remains on the preferred, hiring list of registered—strikershereinafter found entitled, to job openings developed andactivated during theperiod January-April 1961, inclusive.The Union withdrew from the Arbitration submission thecases of'six strikers at- Pratt & Shitney CharlesE. Beam,Francis Borkowski, Richard U. Dubuc, Zora M. Fraser, UNITEDAIRCRAFT CORP.441Bernard M.McGuinness, and William Washington (tr.22,576); and four other strikers, Raymond N. Cason,Thomas Finnie, Malcolm J. Mattison, and Arthur M.Moyen (tr. 22,577), voluntarily resigned from employmentwith, the Respondent and thereby withdrew their ownnames fromthe Arbitration submission.Having shown disposition of 45 cases at the Pratt &Whitney Division from the original list of 50 strikerssubmitted to arbitration, the recordstillshows that the-Baldwin'Panel found 2 strikers at the Hamilton StandardDivision (Joseph Janiak, Jr. and J. F. Siana) not'guilty ofstrikemisconduct (Resp. Exh. 69 and 74); two others(Guarino Tranghese and Jerome J. Morin) were foundguilty as charged and reduced to the bottom of theirrespective seniority groups (Resp. Elh. 68 and 73); and oneother (Warren Currie) was found guilty as charged and notentitled tofurther employment (Resp. Exh. 72). Janiak,Siana,Tranghese, and Morin were not recalled prior toexpirationof `the strike settlement period on December 31,1960.Consequently, I find that they remain on thepreferred hiring list forrecallalong with registered strikersherein found entitled to job openings developed andactivated during the period January-April 1961, inclusive.It should also be taken into rnsideration that Janiak washired by, the Respondent as a new employee at some timeafter January 1, 1961, and must be restored to his prestrikeseniority and other rights and privileges previously enjoyedby him.No complaint or exception has ever been raised by theUnion or by any of the 50 strikers whose cases weresubmitted to the Board of Arbitration. From all of theevidence herein, the Trial Examiner finds that the entirearbitration proceeding was conducted by learned eminentjuristsof the State of Connecticut with the utmost patience,thoroughness, and fairness usually accorded an accused ontrialbefore State , and Federal Courts. Eminent unionattorneys were present and representing each of the strikersthroughout the hearing of this case. Records of theproceeding and the decrees rendered by the Baldwin Panelrevealthat great leniency was accorded these strikers,especially in the cases of those to whom a reduction inseniority was awarded instead of dismissal. Only 14 of the50 were denied reinstatement by reason of the gravity oftheir misconduct during the strike.The National Labor Relations Board is not bound "as amatter of law" by voluntary arbitration of issues betweenthe parties, nor by solemn binding agreement or contractbetween the parties in collective bargaining, but inSpielbergMfg. Co.,112 NLRB 1080;International Harvest-erCo.,138NLRB 51, LRRM 1155 (1962), and otherdecisionsthe Board established a policy of encouraging thevoluntarysettlementof labor disputes by the recognition ofarbitration awards not clearly repugnant to the purposesand policiesof the Act. Consequently, I recommend thatthe awards and decrees of the Baldwin Panel be recognizedand accepted by the Board in this case.Notwithstanding acceptance and compliance with suchdecrees in1960, counsel for the General Counsel includedthese 50 strikersas alleged discriminatees in the complaintherein on the theory that notwithstanding the ,misconductfound by theBaldwin Panel,which was not denied, the realreason for refusal by the Respondent to recall was part of apatternofdiscrimination practiced against all of itsemployees. Consequently, counsel for the General Counseland Charging Parties failed and refused to call any one ofthese 50 strikers to deny, explain, or defend himself againstcharges of misconduct alleged by the Respondent in itsanswer to the complaint. Thereby, the Respondent at greatexpense to itself and by greatly prolonginng this hearing wasrequired to again produce the motion pictures andwitnessespreviously introduced during the extendedhearings before the Baldwin Panel in the fall of 1960, whileattorneys for both General Counsel and the ChargingParties continually tried by captious objections on theground of relevancy to rulings of the Trial Examiner, afterthey were recorded on the record, to prevent introductionof this same evidence for consideration of the Board.While showing the motion pictures on the screen and alsoindividual photographs of the individual strikers con-cerned, witnesses identified on the record before the TrialExaminer each of the strikers found guilty by the BaldwinPanel actually engaging in violent conduct towards personsentering and leaving the premises of Respondent Company,including in many instances damage to automobiles inwhich they were riding. Without rehearsing all of theevidence shown by the motion pictures and by thetestimony of numerous witnesses on -the record, I find thatthe findings and decrees of the Baldwin Panel are amplyjustified by overwhelming evidence now appearing in therecord herein. Based thereon, I further find that each ofthose strikers found guilty by the Baldwin Panel from everystandpoint of fairness and justice is not entitled to furtheremployment for reinstatement by the Respondent except tothe extent hereinafter provided for those remaining on thepreferred hiring list and herein found entitled to jobopenings developed and activated during the periodJanuary-April 1961, inclusive.G.Independent Violations of Section 8(a)(1)Paragraph37 of the last amended complaint consists of12 subparagraphs concerning isolated incidents allegingthat Respondent by and through its agents, representatives,and supervisors interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act. By reason of the multiplicity ofpersonsand the variety of conduct involved, eachsubparagraph will be separetely analyzed and discussed.Subparagraph 37aalleges that Respondent threatened itsemployees with econon.' . reprisal for engaging in union orother protected activities.With respect to 22 supervisorsalleged in this subparagraph to have threatened employeeswith economic reprisals, I can find no evidence whatsoever;and for that reason I shall dismiss this allegation as toRobert Sweeney, George Lawrence, Frank Slusarz, Leo-nardWelles, Frank Desjardins, John Carpenter, GeorgeMcCready, Jack' Baker, John Ruff, L. Davis, HaroldWalsh,O.Hervey. S. Matova, Henry Ritter, EdwardErbow, N. B. Morse, Foremen Postum, Foreman Tutt,Foreman Radovick, Charles Hurd, Foreman AndrewBirch, and- Foremen Joseph Slaffenhoffer. In some casesthe individual named could not even be identified as arepresentative- or supervisor of the Respondent. It was 442DECISIONSOF NATIONALLABOR RELATIONS BOARDapparent from the outset that such allegations werewantonly made without description or proof, by reason ofwhich theRespondentjustly complained and moved todismissparagraph 37 of the complaint in its entirety forvagueness'and failure tomake allegationsclear enough forRespondent to prepare a defense. Ruling on that motionwas deferred, but the Trial Examiner requested counsel forthe General Counsel to stop long enough to inquire into thevalidity,of remaining allegationsand to clarifyhis 8(a)(l)allegationsfor the benefit of Respondent and the TrialExaminer,and to comply with the requirements of theBoard'sRules and Regulations,Section 102.15(2). This heautocratically refused to do, and the Trial Examinerpermitted him to proceed rather than create furtherdissensionin the already overheated atmosphere.(a)ForemanCubbs (Cribbs) ,Adolph Konistestified that he had been a union stewardfor a period of 6 months, while employed at HamiltonStandard for a period of 6 years, and went out on strike inJune 1960; that approximately 2 weeks before the strike,Foreman Bill Cribbs (William F. Cribbs) said: "What areyou going to do during the strike? Yes, there,is going to be astrike,and if you guys go out, you are going to be sorry,because the Company is out to break the Union"; thatapproximately 2 weeks before the end of the strike,Foreman Cribbs called him by telephone, and said: "Al,when are you coming back to work' ; that he told theForeman that.he would be back when the strike was over,and Cribbs said: "You don't want to wait until then. Youmight get hurt. After all it is dog eat dog."Foreman William F. Cribbscredibly testified that therewas a lot of talk and rumors in the plant about the comingstrike,but he had no discussion with individual employeesand made no speeches to groups about these rumors-thathe does not recallanyconversation with Konis prior to thestrike and certainly did not say: "If you guys go out, you'regoing to be sorry, because the Company is out to break theUnion." Cribbs credibly testified further that, pursuant toinstructions from his General Foreman, he called employ-ees duringthe strike requesting that they return to work butnever atanytime promised any reward nor threatenedthem in any way; that he called Konisfromhis office in theplant and asked him to come in to work; that I£onis saidthat he would not cross the picket line; that he did not sayto .Donis: "You don't have to wait until then. You might behurt. After all, it is dog eat dog."Having carefully observed the demeanor on the witnessstand of Adolph Konis and William F. Cribbs, withouthesitation I discredit the testimony of Donis as to anyalleged threats made to him by his Foreman William F.Cribbs and to the contrary give full faith and credit to thedenial of William F. Cribbs that he made any of theaforesaid threatening statements attributed to ' him byAdolph Konis. Consequently, I find that Respondent didnot violate Section 8(a)(I) of the Act by reason of anystatementsmade to Adolph Konis either before or duringthe strike.(b)ForemanWilliam Robinson-Edna Thomentestified that approximately 2 days beforethe strike Foreman William Robinson said to her:- "Youdon't want to go out. You want to stay here and work, withus," that I couldn't afford not to work because L had tosupport my family. -Finding no semblance of a threat in the foregoingstatements alleged to have been made to Edna Thomen,,, Ifind no violation of Section 8(a)(1) in that respect by theRespondent.(c) Leonard Willis (Welles)Joseph 0. Fourniertestified that he was a leadman on firstshift in Department 817 at Pratt & Whitney; thatihe,hasbeen a member of Lodge 1746,since1945, served asTreasurer from 1946 to 1956, frequently, acted as_ shopcommitteeman, and was a member of, the, negotiatingcommittee; that shortly before the strike in June 11960Foreman Leonard Welles from department 816 inquired ofhim whether he had heard anything about the contractnegotiations or thought there would be any change in theinsurance, and thereupon said, "Confidentially I'll tell youthis,but I won't ever repeat this anywheres, but watchyourself.You're being watched-we have meetings up-stairs, and your foreman Ted wasrkeeping an eye on you,and if anybody goes out on strike keep your nose,, cleanbecause who knows what may happen, whether it be a job, Idon't know."The foregoing testimony of Fournier was not contradict-ed, and the approach of Respondent's foreman to him as arepresentativeof the Union indicated that his unionactivitieswere being kept under surveillance, and' that hewould lose his job if the employees went out on strike.Under all the circumstances, I am constrained to'find thatthe statements of'Foreman Leonard Welles were a threat orwarning of economic reprisal, and that the ' Respondentthereby engaged in interference, restraint, and coercion ofemployees in the exercise of the -rights guaranteed inSection 7of the Act.Mrs.Grace Sheatestified that at the appointed timeemployees were walking but on strike when.her ForemanLeonardWellescameintohisdepartment 816 andinquired, "Where is Helen Zavisky." Thereuponsomeonein the group replied, "Well, she hasgone-she has left theplant,"and Foreman Welles said, "Gee, /that's toobad--she was my best worker-I hateto loseher but she isfired."Mrs. Shea testified 'further that shewas not amember of the Union, but, after the walkout started, shewent on strike for the duration, joined the Union, andworked at the Union Hall doing paperwork and later in thesummer 1963 volunteered to be a witness for the Union inresponse to a newspaper advertisement soliciting witnessesconcerning the' 'strike.Mrs. Shea also testified that HelenZavisky went back to work in her former position.Mrs.Shea further testified that they were getting readyto walk out when Foreman Wellesannouncedthat HelenZavisky was fired, that one 'girl next to her (namedWaslaski) became hysterical aud`eried out that she did notwant tolose herjob, that 'she couldn't go out because ' herdaughterwas sick,and that she herself was adivorcee UNITED AIRCRAFT CORP.without anyone to work for her and could not afford to loseher job.The foregoing testimony of Mrs. Shea was not contradict-ed and shows that the statement of Foreman Welles wasinterpreted by employees to whom it was made to be athreat that they too would be fired if they went out onstrike. I find, therefore, that Respondent by and throughForeman LeonardWelles threatened, in violation ofSection 8(a)(1) of the Act, to fire its employees indepartment 816 if they walked out on strike, and therebyinterfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.(d)CharlesHurdMrs.Mildred Lillian Davistestified that prior to the strikeshe performed assembly work in Department 425 under thesupervisionof Foreman Charles Hurd; that Foreman Hurdcameto her work bench approximately 2 days before thestrikestarted, and in the presence of Mary Webber andAnn Webber stated that if she went out on strike, she wouldnot be coming back. Thereafter, on the day the strikestarted,Foreman hurd inquired whether her husband wasgoing outon strike,- and said, "A lot of people are going toget hurt and a lot of people won't be coming back."Mary Ruth Webberwas called as a witness for theGeneral Counsel but did not mention the statementsalleged tohave been-made in her presence by ForemanHurd; Mrs. Webber testified that prior to the strike she wasworking inthe assembly of manifold clusters under thesupervisionof Foreman Charlie Hurd, when he inquiredwhat she wasgoing, to do if there was a strike, and shereplied, "I will be on the picketline"; and he said, "Ha, youprobably can hold the -line down by yourself." " Thereafter,she went toForeman Hurd on the day the strike started andsaid, "I am goingout for a while. Are yougoing to missme?" Thereupon, Foreman Hurd said, "You can go homeandstay, and I hope you never get back."Robert Nelsontestified that prior to the strike he wasperforming'assemblywork under the supervision ofForeman Charles Hurd and talked with him several times;that Foreman Hurd said, "The first week most of you willbe out;and during the second week they will trickle back;and the third week probably the majority of them will beback; and if you are not back by then, you are nevercoming back." Nelson testified that thereafter he made apracticewhenever he,saw Foreman Hurd to say, "When amI coming back";and ForemanHurd said, "You elected to'stay out on strike. I don't care if you ever come back, andthat goes forthe rest of you, especially Joe Chamanski. Helet me down."In the foregoing statementsalleged to have been made byForeman HurdtoMrs. Davis, Mrs. Webber, and RobertNelson, 'the foreman appears tobe expresssing his ownpersonal feelings abouthow he was being treated by'employees in his department, but I find therein no threatsof economical reprisal that could be attributed to theRespondentCompany. I find, therefore, that Respondentengaged inno independent violation of Section8(a)(1)through the conduct of Foreman Charles Hurd.443(e)Roger HallMrs. Anna Palmertestified that prior to the strike sheworked as an electronic assembler at Hamilton Standardunder the supervision of Foreman Roger Hall; that, whileleaving the plant on the day before the strike, she said tohim, "Good night, and I will be seeing you. If we go onstrike,we will see you after the strike." Foreman Halllooked up and said, "Not if I can help it, you won't beseeing me." Mrs. Palmer further testified that approximate-ly 2 months prior to the strike she talked to the foremanabout a merit rating grievance, and he said, "Ann you aretoo unionized and not enough company-wise, and someday you will pay for it."The latterstatement is too remote to be considered hereinand is also barred by the statute of limitations. The formerstatement is ambiguous, and in the opinion of the TrialExaminer neither of these remarks contain any threat ofeconomical reprisal. Furthermore, I credit the denial ofForeman Hall rather than the testimony of AnnaPalmer.Roger A. Hallcredibly testified that he was not at work orpresent inthe plant during the week immediatelypreceding-the strike that started on June 8, 1960; 'that he, left the jobon Friday, June 3, 1960, and did not return until June 13,1960; that on June 6, 1960, he received a death call to visithis father-in-law at Clinton, Iowa, and was there when hedied on June 7, 1960, which was the same day as the allegeddiscussion with Anna Palmer' in Hartford, Connecticut,more than 1,000 miles from where he actually was on thatdate.Hall swore positively that he never at any time madesuch statements to Mrs. Palmer; and, from observation ofthese two witnesses and from all the circumstancesinvolved, I credit his testimony and find that Respondentdid not therebyinterferewith, restrain, or coerce itsemployees in the exercise of the rights guaranteed inSection'7 of the Act.(f)Daniel TaftRobert H. Richardsontestified that he was employed as aleadman at Pratt & Whitney in department 42 under thesupervision of Foreman Daniel Taft; that approximately 2weeks before the strike started, Foreman Taft said, "Youbelong to the Union. If you go out on strike you won't havea job."JaneMcLachlantestified that she worked as a tool-expediter under the supervision of Foreman Daniel Taft;that approximately 1 week prior to the strike, "Mi. Taftsaid if we took part in this strike,we would be apt to loseour jobs. Our insurance would be gone. The Companywould set up cameras to record activities on the picket line.The Union would reduce our benefits from $35 to $10 aweek."DanielWarren Taftcrediblytestified that he was aforeman in department 42 at the Pratt & Whitney EastHartford Plant in 1960, with 28 to 30 employees workingunder his supervision;thathe never discussed thepossibilities of a strike with any individual employee, butabout one week before the strike he called his entire groupof employees together following their lunch period and toldthem that Pratt & Whitney wouldcontinue to operate theplant by hiring other people to fill jobs left vacant by 444DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDstrikers, and that strikers coming back to work might findtheir jobs filled by someone else; that it was strictly up tothem whether they went out on strike, and that they wouldhave to makeup their own minds about that.Foreman Taft further testified that he did not engage inany individual conversation with Robert H. Richardsonand positively did not make the statement attributed to himby Richardson.Foreman Taft further testified that he did not engage inany individual conversation with Jane McLachlan and didnot-make the statements attributedto him by her; and that,furthermore, he had had no knowledge whatsoever withrespect to strike benefits to be paid by the Union orinsurance provided for employees by the Company or plansto use cameras on the picket line.From my observation of these witnesses, I creditForeman Taft's version of statements made by him toemployees and discredit the testimony of Richardson andMcLachlan as a biased interpretation and augmentation ofremarks made by this foreman at the group meeting. I findfrom all the evidence and circumstances that statementsmade by Foreman Daniel Taft did not constituteinterference,-restraint, and coercion of employees in, theexercise-of the rights guaranteed in Section 7 of the Act,and that Respondent did not thereby engage in anindependentviolation of Section 8(a)(1) of the Act.(g) Albert Paul Leone (Jr.)Alex A. Newelltestified that he was working as a tool-expediter in Department 97 at Pratt & Whitney whereinAlbert Paul Leone was a general foreman; that a few daysprior,,, to the strike, Leone said to him, "I'll tell yousomething. If you go out on strike, you will never work inthis department as expediter,"Approximately 2 years later,after his reemployment by the Respondent,when he wassummoned as a witness in the instant hearing, he showedthe subpoena to General ForemanLeone, whoat first saidthat the subpoena was not legal because it had not beenserved upon him by the sheriff but later came back andasked to see it. Thereupon,Leone took the subpoena to theoffice of the plant superintendentand, shortly thereafterbrought it back and said, "You can honor it. We'll let yougo, but be careful whay you say-Remember you weremisled once."Albert Paul Leone,Sr.,credibly testified that he is ageneral foreman of semiproduction in department 97 at thePratt&Whitney EastHartfordPlant and was acquaintedwith Alex A. Newell (tool-expediter), but Newell did notwork under his supervision and as general foreman he didnot hire the tool-expediters or have any control over theirassignments towork.-General ForemanLeone positively denied making thestatementsattributed to him by Alex A. Newell butadmittedthatNewell -approached him with the allegedsubpoenain his hand and requested time off from work toattend,this hearing;that he might have expressed somedoubt of its legality before making an examination of thedocument, and might have taken it to the personneldepartmentfor instructions then brought it back to Newell,told him thatitwas a legalsubpoena, and that he shouldcomply with it.General Foreman Leone furthertestifiedthat prior to thestrike there were a lot ofrumors,but he neverdiscussed itwith any employee and did not attend any, ,personnelmeetings where it was discussed; that he wasnot interestedin the Union one way or the other, and it made nodifference with him; and that he did-not tell any employeethat he would never work in- the plantagain if he went outon strike.From my observation of the demeanor of theaforesaidtwo witnesses, I find fromall the circumstances and theentire record in the case that the testimony -of GeneralForeman Leone is more compatible with the truth of thesituation, and I discredit the testimony of Alex A. Newell.I find, therefore, that Respondent did not by the conductofGeneralForeman AlbertPaul Leone engage ininterference, restraintor coercionof employees - in theexerciseof the rightsguaranteed in Section7 of the-Act orany independent violationof Section 8(a)(1).(h)Marcus MoriarityMrs.Hilda'Adamczyktestified that prior to the strike in1960, she was working as a braser in department 1221; thatinMay 1960 her foreman,'Moriarity, held a meeting in thedepartment and told'his employees that they would-have towork until the quitting bell rang and could not clock, outahead of quitting'time; ,that theremust'not' be anydiscussion of union activities on company time and nogrouping together'for little chats.Moriarity said; '"I don'tcare for so much mess and fuss. Get it'over with, and getthis'thing settled one way or the other. Get it over with, getthe thing settled,get settled down. When you come back in;we can check and work who we want to work."Foreman Marcus Moriaritycredibly testified,,that it'wasnormal procedure to hold monthly or'bimonthlymeetingsof his employees,and that he probably held such a meetinginMay 1960; that he toldthese employees that there mustbe no discussion of union activitieson companytime andproperty,-and that there could be no clocking in early,before thine for work butdoes not recall` telling them to getit over soon, if they go out on strike; and that he-positivelydid not make the statements attributed to' him'by Mrs.Adamczyic concerning employees coming back' to work orselecting those that the Company wanted.'Moriarity furthertestified that approximately 40 people worked, under hissupervision including'Hilda Adaniczyk`and 'or 5' otherbrasers, but all'hiring of his employees was handled by thepersonnel department.I find no threat of,reprisal in the statements alleged byAdamczyk; and frommy observation of these witnessesand from all the circumstances and record in the case givefull faith and credit to^ Foreman Moriarity's version of whathe said atthe meeting The testimony of Mrs. Addamczyl ,was not corroborated by any otherwitness,although therecord indicates that approximately 35 or` 4il people werepresent atthismeeting. I find,therefore, no interference,restraint,or coercion of employees by reason of statementsmade by Foreman Marcus Moriarity and thereby noindependent violation,of Section 8(a)(1). UNITED AIRCRAFTCORP.445(i)Tracey Page,Wilhemina-Wilcoxtestified that in June 1960 she wasworking at Hamilton Standard and went out on strike forthe duration;that approximately 1 week prior to the strike,one Tracey Page from the personnel department spoke toher at the"burr bench"and said,"Billy, don't go out onstrike,because ifyou do, you will be sorry."Such, a statement could just as properly have been madeby a member of Mrs. Wilcox's family, her best friend, orany" well wishing associate,rather than a supervisor of theRespondent.It contains no threat of reprisalby anyone,and the record fails to show whether Tracey Page held anysupervisorypositionwith the Company. I find nointerference,restraint,or coercion and no independentviolation of Section 8(a)(1) by reason of such statement byWilheminaWilcox.conversation directlywith him or making any statement toRosa or anyone else to the effect that he would personallysee that anyonewalking out of here would never walk backinto Hamilton Standard.The testimony of Gerald Rosawas not corroborated byany otherwitness;and from my observation of thedemeanor of the two witnesses,and from all thecircumstances of the case,I credit the testimony of MichaelReardon rather than that of GeraldRosa.From apreponderance of theevidence,I find that Respondent bythe conduct of GeneralForeman Reardon did not interferewith, restrain,or coerceemployeesin the exercise of therightsguaranteed in Section7 of the Actor engage in anyviolation of Section8(a)(1).(1)Carl Edward McAllister,(j)George SabiskyGuy De Mascolotestified that in June 1960 he wasworking,iii Department 957 at Pratt & Whitney under, thesupervision of Foreman George Sabisky; that approximate-ly 1 week prior to the strike Sabisky said to him in thepresence of two other employees (Allen Alimone and JohnMcCullen),"In a few days the employees may go out onstrike-that we may go out on strike,but we better not bethe last ones in."Neither Allen Alimone nor John McCullen were called tocorroborate the witness De Mascolo,and I find no threat ofeconomic reprisal by the Respondent in the aforesaidstatement.Furthermore,frommy observation of thedemeanor of this witness and from all the circumstancesallegedly surround this incident I cannot credit histestimony by finding a preponderance of evidence tosupport any finding of an independent violation of Section8(a)(1) by the Respondent.(k)MichaelReardonGerald Rosatestified that in June 1960 he was a unionsteward working as a prop-assemblerat Hamilton Stand-ard,' and he was designated as the union representative togive the signal'in department 213 to walk out at 10:40 a.m.on June 8,1960; that General Foreman Reardon askedhim, as he was leaving,if he was walking out on strike andsaid,"Onc°e you walk out of here, I will personally see to itthat you never walk back into Hamilton Standard."Michael Reardoncredibly testified that in June 1960 hewas a general foreman of departments13 and 213 at theWindsor Locks plant of Hamilton Standard, in a workingarea separated from the rest of thefactory bya wire fence,with the timeclocks situated immediately outside theentrance to this fenced area.Reardon testified that thewalkout caused much commotion and milling aroundwithin this fenced area,because some employees wouldclock out and then come back in, thereby interfering withothers still at work,so he approached a group of the strikersand said,"If, you are going out, go ahead-don't keepcoming back into the area."When making this statement tothe strikers,General-Foreman Reardon does not recallseeingGerald Rosa but positively denied having anyFrank Lombardotestifiedthat prior to thestrike in 1960he was working as an electricianhelper in department 27 atPratt & Whitney underthe supervision of Foreman RedBarnes andfrequentlymade announcementsfor the Unionover RadioStationWINF,where he related thereon whathe observed; that approximately1 to 2 weeks after thestrike started he went tothe home of General Foreman CarlMcAllister to talkto him about the strike,and during theirconversationMcAllistersaid: "What are you,some kind ofnut, goingon the radioand shoutingyour mouth off. Youwill neverget a job back at Pratt & Whitney."Carl Edward McAllistercrediblytestified that in June1960 he was ageneral foreman in area 4 at the EastHartford plant of Pratt & Whitney buthad no jurisdictionover Frank Lombardo; thatin the evening of June 1'0; 1960,hisChevroletstation wagon was badly damaged by themob while driving throughthe picket line leaving the plant,and when he gothome that night, ' Frank Lombardo,Ronnie Nevison, and anotheremployee bythe name ofDugganwere outside in the driveway.Thereupon, FrankLombardo said, "I see they give you a rough timewhen youcome throughthe picketline tonight.You've gota bustedwindow.Better luck next time-maybe they'llbreak yourwind shield."Thereupon,McAllisterlatchedon toLombardo, and the othertwo fellows took off.The onlything he said tohim was "that I'd help break the windshield,as he suggestedthat theymight do next time; anddid not say anythingto the effectthat he wouldnever get ajob back at Pratt & Whitney."GeneralForeman McAllister positivelydenied underoath thathe made the statements attributedto him byFrank Lombardo, and no otherwitness was called tocorroborate Lombardo's testimony.From my observationof thesetwo men andtheir demeanor on the stand, I givefull faith and credit to McAllisterand do not believe thetestimonyof Lombardo. From a preponderance of theevidence, and, all thecircumstances of the case, I find thatby the conductofGeneral Foreman McAllister when sobrashly approached,on his own premisesat home byLombardo and otherstrikers on the night of June 10, 1960,Respondent did notinterferewith,restrain, or coerceemployeesin the exercise of the rights guaranteed inSection7 of the Act orengagein any-independentviolationof Section 8(a)(1). 446DECISIONSOF NATIONAL LABORRELATIONS BOARD(m) Raymond PelletierEvo Lazzerinitestified that he worked several, years as ascraper and fitter for Pratt & Whitney at East, Hartford,Connecticut, but was absent on personal business with theVeterans Administration at time of the strike in 1960 andnever returned to work. However, he engaged in picketingand at the plant gate saw and heard General ForemanPellitier say that "if we came in he would terminate us."Thereupon, he walked across the street to face the generalforeman on the sidewalk, and Pelletier said, "Boy; if youcome inI'll terminateyou"; that later during the strike,General Foreman Pelletier called him by telephone, andsaid: "I'd appreciate it if you get some of the boys togetherand come in (to work)"; but "I told him that I would takemy chances to stay out, because I did not care to be a scab.Prior to that Pelletier had asked me to come back to workacross the picket line. When I went in to register after thestrike,General Foreman Pelletier said, `it may not do youany good'; and I said, `Well, let Pratt & Whitney be thejudge of that'; but when I received a letter from theCompany about January 6, 1961, I notified them that I didnot care to go back into Industry, and wanted something a`littlemore soft."'John Telesmanictestified that during the 4th or 5th weekof : the , strike,General Foreman Pelletier called him bytelephone, requested him to come back to work,, and said,"You can come inanytime hk- the morning, work as manyhours as you want," i.e. overtime.The finding of the Trial Examiner is that the foregoingconduct alleged by John Telesmanic does not constitute athreat .of economic reprisal, and is not an independentviolation of 8(axl).Andrew Kalafuttestified that he had been employed in avariety of jobs at Pratt & Whitney since 1934 and wasassigned to light work after incurring a disfiguring injury, tohis hand in,line of duty about 4 years prior to the strike, andthat whileengaged inpicketing during the fourth or fifthweek of the strike alongside the East Hartford plant onWillow Street next to the fence he heard General ForemanPelletier say, "Come on in, I'll terminate the whole bunchof you."Dominick Rubbotestified that during the third week ofthe strike, he received a telephone call from GeneralForeman Pelletier saying that he would terminate me if Idid not come ' back to work; and I told him that he had a lotof -nerve calling my house to threaten me,about my job.Thereafter,about the sixth week of the strike, whileengaged inpicketing atWillow Street, he saw GeneralForemanPelletier and heardhim yell at the pickets, "Comeon in and I will terminate you."Herve Desriusseauxtestifiedthat on oneoccasion duringthe strike he was in a group of strikers on the picket line atGate #3 and spoke to General Foreman Pelletier who wasjust-inside the fence on company premises; thatPelletierheard him call somebody "a scab," and invited him to comein--that he would terminate him. He saw Pelletier again atWillow street on the registration, day for strikers,, andPelletier said,"Herve,you look good after being out onstrike."General Foreman Raymond Pelletier died sometime in1966, thereby ' depriving the Respondent of the only witnessthat could answer the testimony of witnesses for theGeneral Counsel and Charging Party. Prior to his deaththere was no opportunity to obtain his disposition,. becausethe allegation concerning him in Paragraph 37(a) recitesthefollowinginformation:"RaymondPelletier-sometime June-August 1960.",There- is a verywholesome rule of evidence that evidence concerningconversations and transactions with a dead, man.are notadmissible, especially where he had no,opportunity prior tohis death to deny or explain his version of the transaction.The testimony of Lazzerini, Kalafut, Rubbo, and Desrius-seaux is suspect in the emphasis placed, on the wordterminate, indicating that they - had been - instructedconcerning the importance of this word to prove a threat ofeconomic reprisal by the Respondent. Furthermore, themanner and occasion on which it is alleged, to have beenused in yelling at strikers walking a picket line wasambiguous, because it was not at all necessary to get thestrikers to come inside the plant to be terminated.Termination is either voluntary or involuntary, and ifRespondent,wished to terminate strikers it could easily doso unilaterally, and normal procedure would be zto followthat course rather, than publicly proclaim -such an intentfrom the housetops for all to hear.-The Trial Examiner will therefore invoke the rule ofevidence to disquality testimony against a dead man, andalso find that the statements alleged are too ambiguous, toconstitute a threat of economic reprisal by Respondentagainst its employees already on the picket lines Therefore,Respondent did not engage in an independent violation ofSection 8(a)(1)by the alleged statements of GeneralForeman Raymond Pelletier (deceased).-(n)Charles KalerEvo Lazzerinitestified that in 1960 he was working underthe supervision of Foreman Charles Kaler,but was absentwhen the strike started;that sometime during the strike,Foreman Kaler called him by telephone at home andrequested him to get some of the boys together at his housefor a conference,but he refused to hold such a meeting,athis home, and suggested that such a meeting; beheld at theUnion Hall.' Foreman Kaler did not like that suggestion,and said,When thisstrike ends up,,you maybe one of thefellows outside looking in."He told ForemanKaler that hewould take his chances on that.Foreman Kesler told him to"get four or five scrapers and call him or Mr. Pelletier-thatthey would be glad to come to my house and talk,to us";also Kaler told him about Torin and Getz putting a nail intheir coffin, but did not explain what he meant.Dominick 'Rubbotestified that prior,to the "strike heworked as a precision scraperin department,133 atPratt ,,&Whitney under the supervisionof Foreman Charles-Kaler.Rubbo, further testified,"During the fifth or'six th week ofthe strike, Foreman Kaler called me by telephone and said,`if youscrapers don't come back we are going to take thiswork and ship it out to different factories,and you won'thave nojob.' I told him that Y was on strike,and that he hadno business calling my house."Foreman Charles Kalertestified that he was foreman inthe machine repair department #33 at Pratt& Whitneywith'25 to 30 employees under his supervision."'He was UNITED AIRCRAFT CORP.instructed by General Foreman Raymond Pelletier duringthe strike to call employees and request them to return towork but not to threaten them in any manner whatsoever.So, he testified, he called-many of them, and may havesuggested that they talk it over among themselves, butnever requested a meeting for him to talk with them; and hedid not tell Lazzerini or any other employee that "if hefailed to come in, you might find him on the outside lookingin when the strike was over"; and did not mention PaulTongrin in any conversation with Lazzerini. He calledRubbo by telephone, told him that "we had work to bedone, and requested him to come back," but did not tellRubbo that his work would be sent out if he did not returnto work and did not tell any employees that their workwould be taken by a replacement if they didn't come backto work.From my observation of the demeanor of these witnessesI am persuaded that Foreman Kaler's testimony should becredited to the effect that he did not threaten employees bytelling Lazzerini that when the strike ended he might be oneof the fellows outside looking in, or by telling Rubbo that ifthe scrapers don't come back they would not have a job.The testimony of Evo Lazzerini and Dominick Rubbo wasnot corroborated by any other witness. It is the veracity ofone man against another in each instance, and I amconvinced that Foreman Kaler was telling the truth whileLazzerini and Rubbo by deliberate misinterpretation oraddition of a few extra words tried to change honestpersuasion of employees to voluntarily return to work intoinducement by threats of economic reprisal to returninvoluntarily to work. I find, therefore, that there was noindependent violation of Section 8(axl) in the conduct ofForeman Charles Kaler.(o)Foreman Ackerberg (George Ecabert)ValenteGalluccitestified that in June 1960 he wasemployed as a carpenter and maintenance worker indepartment 39 under the supervision of Foreman GeorgeEcab'ert and shortly prior to the strike had a conversationwith this foreman concerning overtime, whereupon,Foreman Ecabert said, "Why do you want to be atroublemaker? You caused all this trouble." This incidentoccurred at the second step of the contractual grievanceprocedure,following two previous grievances aboutovertime.This witness testified further that during thestrike Foreman Ecabert called him by telephone and said,"If you don't come back we are going to put somebody inyour -place."He also testified that, "At a later date aboutOctober 1, 1960, I had a talk with Foreman Ecabert, and hesaid that I should have returned to work when he calledme."From the foregoing testimony of Gallucci it is apparentthat this supervisor was simply interested in persuading hisemployee to come back to, work and made no threat ofeconomical reprisal whatsoever. Telling an employee thathe would be replaced if he failed to report to work is simplythe expression of the legal right to obtain permanent ortemporary replacements for striking employees, which inthe absence of discrimination within the meaning ofSection 8(a)(3) does not constitute an independent violationof Section 8(a)(1). I find, therefore, that Respondent did not447thereby interfere with, restrain, or coerce employees in theexercise of the rights guaranteed in Section 7 of the Act.(p)William DwyerEarl C. Martintestified that prior to the 1960 strike hewas working as a blade inspector in department 7 atHamilton Standard, and that his experience was limited toapproximately 12 of approximately 1,500 component partscontained in a propeller blade; -that by reason of anewspaper advertisement in April 1961, he called PersonnelAdvisorWilliam Dwyer about one of those jobs and wastold by Dwyer that those ads were for inspector jobs forwhich he was not qualified; and that about 2 months laterhe again called Dwyer about jobs advertised for in thenewspaper, and Dwyer said, "Well, they are not for you.They are for men of different experience. By the way,weren't you one of the 200 who signed a statement againstthe Company?"William F. Dwyercredibly testified that he was seniorpersonnel advisor at theWindsor Locks plant of theHamilton Standard Division and recalled telephone callsreceived by him from Earl C. Martin during the spring of1961; that Martin was inquiring about the prospect of beingrehired at Hamilton Standard and referred to advertise-ments seen in the newspapers. Thereupon, he told Martinthat he was not qualified for the particular positionsavailable at that time. Dwyer further'testified'that he hadno knowledge or information that 200 employees hadsigned any statement against the Company, and positivelydid not mention that subject or say, "By the way, weren'tyou one of the 200 who signed a statement against theCompany."From my observation of the witnesses (Martin andDwyer), I discredit the testimony of Martin and give fullfaithand credit to - Dwyer's denial of the aforesaidstatement attributed to him about Martin signing anystatement against the Company. Consequently, I findthereinno independent violation of Section 8(a)(1) byRespondent. The allegations of Paragraph 37(a) of thecomplaint pertain only to independent-violations of 8(a)(1);and discrimination against-all employees is covered in otherallegations in the complaint as to violations of Section8(a)(3), including any derivative violations of 8(a)(1).Milford Dearborntestified that prior to the 1960 strike hewas working as "chip man," shoveling metal chips into a 3-wheel cart or wheelbarrow and dumping them into ahopper, having been removed from office maintenancework when it was discovered that he had a hernia. Hestated, "After the strike about January 1, 1961,1 was calledto the plant and offered a job as office janitor, and sent tothe Medical Department for a physical examination. There,my hernia was discovered, and I was requested to sign awaiver similar to one previously signed prior to the strike;and thereupon,.I was given a card with which to report toDepartment #39. Thereupon, I was called in to see BillDwyer; and he said that they could not use me on accountof my hernia because this new job required the lifting ofweights beyond the limits permitted by the doctor; and alsosaid: `If I hadn't gone out on strike, they would have keptme on the job-but seeing I had gone on strike-they wouldhave to let me go because of my hernia."' 448DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDWilliam F. Dwyertestified under oath that he did notrecall talking to Milford Dearborn in January 1961 andcertainly did not tell Dearborn or any other employee thathe would have been kept on the job if he had not gone outon strike and did not say that "since they had gone onstrike, I'd have to let him go because of some physicaldefect."From my observation of the demeanor of the twowitnesses (Dearborn andDwyer) and from -all thecircumstances of the case, I discredit the testimony ofMilford Dearborn and give, full faith and credit to thedenial of William F. Dwyer that he made the statementsattributed to him as being the"reason for the Respondentrefusing to rehire Dearborn in January 1961. I find noindependent violation of ' Section 8(a)(1), as alleged inParagraph 37(a) of the complaint; and discriminationagainst Dearborn, if any, is covered by other allegationswith respect to violations of Section 8(a)(3) includingderivative violations of Section 8(a)(1).JosephMotykatestified that prior to the 1960 strike heworked as an 0.13-grinder in the toolroom in Department219 at Hamilton Standard and a union steward for a periodof 3 years from' 1955 through 1958; that he went on strikefor the,duration and thereafter registered under the strikesettlement agreements and also filed new applications foremployment-in January 1961; that he discussed the matterwith Bill Dwyer in August 1962, and Dwyer said that hewould do everything humanly possible for him because hiswife was hospitalized-that he would rather employ theolder help that went out on strike by reason of theirexperience-that it would be much better all,, around thanhiring new employees.It does not appear necessary to make.a credibility findingbetween the testimony of Joseph Motyka, and William, F.Dwyer because on its face this evidence does not support afinding that such statements constitute threats of economicreprisalor any other act of interference, restraint, orcoercion of employees in the exercise of the rightsguaranteed in Section 7 of -the Act. Dwyer did notremember any such conversation with Motyka andappeared unable to recall the identity .of the man. If anydiscrimination againstMotyka is claimed by the GeneralCounsel and, Charging Party it is covered by otherallegations of the complaint, but as to, the allegation inparagraph 37(a), I find there was no independent violationof Section,8(a)(1) by the Respondent.Gerald Rosatestified that he was engaged in picketing atthe main gate, that Bill Dwyermade a practice of comingthere each day at 9:00 a.m., and that on one occasion hecalled him over to his position and inquired, "When are youfellows going to give up? Don't you know you are beat?Don't you see the new faces coming in the gate?" Thiswitness further testified that during the registration ofstrikers,BillDwyer looked over his application forreinstatement and said, "Oh Hell, Rosa it is'you. You mightas well leave. We don't have anything for you."William F. Dwyercredibly 'testified under' oath that hecould not recall any discussion with Gerald Rosa during the1960 ' strike, and he positively denied making any suchstatement attributed to him about the strikers giving up andaccepting defeat. Dwyer also testified that he could notrecallhaving any conversation with Rosa during theregistration of strikers at the end of the strike, and hepositively denied making any such-statement attributed tohim at that time. Dwyer credibly testified further quite tothe contrary that he at-all times publicized the fact that they,were requesting these strikers to come in on two particulardates to register under terms of the strike settlementagreement, and on all occasions the union representativessatatadjoining tables to insure a fair and:: properregistration of all strikers participating therein.From my observation of these two witnesses (Rosa andDwyer) on the witness stand, and from the entire record inthe case, and in the absence of other -corroboratingwitnesses, I discredit the- testimony of Gerald Rosa, give fullfaith and credit to the denial of William F. Dwyer, and findthat a preponderance of the evidence fails to show thatRespondent, engaged in interference, restraint, or-coercionof employees by reason of the, statements attributed toSenior Personnel Advisor William F. Dwyer. I find thereinno independent violation of Section 8(a)(1), as alleged inParagraph 37(a) of the complaint.Francis M. McCanntestified that he formerly held officialpositions in the Union as steward, committeeman, memberof the negotiating committee, chairman of the organizingcommittee, and assistant strike chairman in charge ofpicket duty; that during the second week of the strike in aconversation at the' main office gate, he'made a remark tothe effect that it was a beautiful summer day and in replytheretoWilliam- F. Dwyer said, "'it might be a long cold-winter before you get back in:"`The foregoing incident could not be recalled by WilliamF. Dwyer, and he testified under oath that he never madesuch a statement to McCann or to any other' employee.Some timid and sensitive souls might discern, in such astatement some element of interference, restraint, orcoercion, but I fail to find it and see no necessity for makinga credibility finding between the testimony of these, twowitnesses. The statement, if made and correctly interpreted,is too ambiguous, and lacking in, the elements of a threat ofeconomic reprisal to justify a finding of interference,restraint, or coercion of the strike leader, on the picket lineon this alleged occasion; and the preponderance of theevidence is to the contrary. No witness was, called tocorroborate the testimony of McCann,, and the burden is ontheGeneralCounsel to prove . his allegation by apreponderance of evidence. Having failed to do, so, I findthat Respondent did not thereby engage in an independentviolation of Section 8(aXl), as-alleged in Paragraph 37(a) ofthe complaint.(q)George BentleyRobert H. Richardson`testified that in June 1960 he wasworking as a leadman in department 42 at Pratt & Whitneyunder the supervision of Foreman Daniel Taft,'and GeorgeBentley was the general foreman; that on the morning ofJune 8, 1960, he walked out on strike'and passedwithin 14feet of Taft and Bentley standing together, and in passinghe heard General Foreman Bentley say to Foreman Taft,"You won't see them "any more." Richardson testifiedfurther that in September 1960, he called General Foreman UNITED AIRCRAFT CORP.Bentley about going back to work, and Bentley said, "Wedon't intend to call you back."George R. Bentleycredibly testified that he was a generalforeman in department 42 at the Pratt & Whitney EastHartford plant, and on the morning of June 8, 1960,Foreman Taft reported to him by telephone that hisemployees were milling around the plant. He reported thissituationtothepersonneldepartment and 'receivedinstructions to tell these people to either clock out or go towork. Thereupon, he and Foreman Taft stood in the centerof-the department area and told them just that; whereuponsome of the employees clocked out on strike, and somewent back to work, but he did not talk individually to anyof the employees leaving the plant and did not discuss thematter any further with Foreman Taft. Bentley sworepositively that he' did not make any such statement toForeman Taft or to anyone else as that attributed to him byRichardson. Bentley further testified that Richardson didthereafter call him by telephone in September 1960 fromsomeplacewhere jazzmusiccould be heard in thebackground, making it hard to understand what Richard-son was saying over the telephone, but he understood thatRichardson was inquiringabout coming back to work. Hetold Richardson that it would be necessary for him to checkwith the employment office, and he also reported thisconversationto the, personnel department nextmorning.Bentleyswore positively that he did not tell Richardsonthat they did not intend to call him back. Furthermore, hedid not know what had happened to Richardson's job anddid not have a list or schedule of strikers being recalled towork, but he knew that Richardson could contact thepersonneldepartment about the matter.In my opinionthe statement(even if true) alleged to havebeen privatelymadeto Foreman Taft by General ForemanBentley, and overheard by an employee, does not constitutea violationof Section8(a)(1). The testimony of Richardsonwas not corroborated by any other testimony or evidence.From my observationof these two witnessesand all thecircumstances of the case,Idiscredit the testimony ofRobert H.Richardson and give fullfaith and credit to thedenial ofGeneralForeman George R. Bentley;and sincethe burdenof proof restsupon the General Counsel, Icannot,in any event, find from a preponderance of theevidencethatBentley madeany suchstatement.I find,therefore,that Respondentdid not thereby interfere with,restrain,or coerce employeesin the exerciseof the rightsguaranteed in Section7 of the Actor engage in anyindependent violation of Section 8(a)(1) as alleged inParagraph 37(a) of 'the complaint.Withrespect to astatement in September1960 to theeffect that"they did notintend to take themback," the testimonyislikewisediscreditedand full faith and credit givento the denialthereof by General Foreman Bentley; andsince there wasno corroboration of Richardson's -testimony, I cannot, inany event, find from a preponderance of the evidence thatBentley madeany such statement or that the Respondentthereby interfered with, restrained, or coerced employees inthe exerciseof their rights under Section 7 of the Act orthereby engaged in any independent-violation of Section8(a)(1) as allegedin Paragraph 37(a) of the complaint.449(r)William Slaffenhaffer (William Schladenhaufen)JosephHecktestified that in 1960 he-was working as avertical turret operator at Pratt & Whitney under thesupervision of Foreman Joe Smith, but sometime prior tothat time he had worked under the supervision of ForemanBillSchladenhaufen in department 97. He went out onstrike for the duration, and thereafter in September 1960went to the plant in company with Walter Wolczak to turnin his badge. They conversed with Foreman Schladenhau-fen at his desk in department 97, and inquired aboutcoming back to work, whereupon Foreman Schladenhau-fen said, "If you fellows ever come back to Pratt &Whitney, it won't-be in Department 97. It willbe in someother area."--WalterWolczaktestifiedthathe was also working as avertical turret lathe operator at Pratt & Whitney when,hewent out on strike June 8,1960 forthe duration andthereafterregisteredinAugust1960 for reinstatement,under the terms of thestrike settlement agreements.Thereafter, in company with Joseph Heck, he went into theplant in September1960,got his toolbox, turned in hisbadge to Foreman Joe- Smith,and then went in to seeForeman Schladenhaufen and askedhim if there was anychance of coming back to work;whereupon ForemanSchladenhaufen said that,"ifwe evergot back we wouldnot get back to that department."William Schladenhaufencredibly testified that in 1960 hewas a foreman indepartment 97 at Pratt & Whitney, andthat Joseph Heck and Walter Wolczak wereworking underhis supervisionwhen theywent out onstrikeon June 8,1960. After the strikethese twoemployeescamein the planttogetherin September 1960 to turn in their toolboxes. Theyinquired why they could not go backto work and were toldthat, "their ^ jobs had' been permanently filled with eithertrainees or transfereesand no longer existed; that theycould apply for another job at the EmploymentOffice; andI recommendedthat they go overthere anddo so at once.Thereafter,Wolczak came back to workin the latter part of1960, and is still at work in department 96 where he hadformerly beenemployed. When theyapplied in September1960,my departmenthad a full complement,and therewere no openings to be filled."The testimonyofHeck and Wolczak appears morepertinent to the discrimination section of this case ratherthan to an independent violation of Section 8(aX1); andthisTrialExaminer should be requiredto adjudicateaforesaid incident'only as alleged discrimination inviolation of Section8(aX3) and derivativeviolation ofSection 8(a)(1) and not as duplicate adjudication as anindependent violation. The Trial Examiner hasalreadyfound discriminationby the,Respondent with respect tounidentifiedtransfers, promotionsprior to January 1, 1961,and hiringnew employees duringthe period January -April1961, inclusive,and has recommended a method ofidentificationin the absence of an agreed identification bythe parties.In any event,from my observation of A hewitnessesand from allthe circumstances of the case, Icredit Foreman Schladenhaufen's version ofrwhat he toldHeck and Wolczak when they came, to see him inSeptember1960, rather than the misinterpreted andambiguous, version imposed upon this conversationby self- 450DECISIONSOF NATIONALLABOR RELATIONS BOARDinterested witnesses testifying as to their recollection morethan 5 years after it occurred.Ifind,therefore, thatRespondent did not thereby interfere with,restrain,orcoerce itsemployeesin the exercise of the rights guaranteedin Section7 of the Actand did not thereby engage in anindependent violation of Section 8(a)(1).(s)Foreman Postum(WilliamE.Postal)Joseph Shemanskitestified that he was working as aleadman(labor grade 6)in the fuel manifold department atPratt& Whitney when he went out on strike for theduration on June 8, 1960;and that he was recalled to workon the first shift in labor grade 8 on October 31, 1960.Thereafter,in February 1961, he asked General ForemanWilliam E.Postal why he had been bypassed by givinganother man his former job as leadman on the third shiftand was told"thatPostal said that I had beenconsidered that either I was company or I was union, andthat management takes the position of promoting loyalcompany men." Shemanski further testified that severaldays later he asked General Foreman Postal howpromotions were made,and he stated"that they were madeby seniority,ability, and proven loyalty-that he never sawa check issued by the Union-itwas always signed by theCompany-that I did a good job keeping the people out onstrike--that it was a proven fact,if the leadman came back,90 percent of the people would follow-that they had apoor showing in my department during the strike-that itwas a known fact that I ate lunch with'a striker."Thereafter;inMay 1961,Shemanski was promoted toleadman,labor grade5,in the same job held by him prior tothe strike,except it was one grade higher than before.William E. Postalcredibly testified that in 1960 he wasgeneral foreman for departments 424, 425,and 651 at theEast Hartford plant of Pratt & Whitney and is presentlyDivision Superintendent for area 4 at that plant.Prior tothe 1960 strike,Joseph Shemanski worked as a leadman indepartment 425. Shortly after the strike Shemanski wentback to work as a manifold assembler;but, Postal testified" it was reported to me by his foreman that Shemanski wasuncooperative and was frequently warned and reprimand-ed concerning his poor attitude on the job-that he refusedto work with employees unless they were strikers, and,partly for that reason,Shemanski was not promoted back toleadman at that time.In February 1961, Shemanskiapproached me on 2 successive days, aggressively inquiringwhy he had not been given consideration for promotion tothe job of leadman,and trying to get me to commitmyself.In the first conversation,I told him that he had been givenconsideration,but was not selected,because from hisattitude on the job we did not find him capable at that timeof doing a real leadman's job.I told him that in general, wepromoted people on the basis of-seniority and demonstrat-ed ability and skill.Then he came back to my office nextday, and inquired whether I felt that he had the necessaryskill for the leadman job. Thereupon,I told him that hiscraftsmanship was excellent, but that his attitude onthe jobwas such that I just couldn't see him being put in a positionwhere he would have to deal with a new group of peoplefroffi various backgrounds,some of whom had been out onstrike,and some who had not-that it was very obvious thathe would notassociatewith or talkto thosewho had, notjoined the strike, and that he could not do a jobrequiringcommunicationwitha group in which there were only a fewindividuals that he would talk to-thatunder thesecircumstances,Icould notuse him as a leadman.Shemanski,had been aleadman under my jurisdiction for aperiod of several years prior to thestrike;and approximate-ly 3 months after theaforesaid conversations,he was againpromotedto a leadman's job in Department 425 in a higherlabor grade." General ForemanPostal further testifiedunder oath that he did notmakeany such statement as thatattributed to him byShemanski to the effect that he waseither company or union, andthat management takes thepositionof promoting loyalcompany men;and he did notinclude "proven loyalty"in his,statementto the effect thatthe basis of, promotions in generalwas seniority anddemonstratedabilityand skill.The foregoing testimony of JosephShemanski appearsmore pertinentto the discriminationsection of this case,includinga derivativeviolation of Section 8(axl), and aduplicated adjudicationthereon as an independent viola-tion of 8(a)(1) wouldbe entirelyimproper in the opinion ofthisTrial Examiner.However,from my observation ofthese two witnesses (Shemanski and Postal),I discredit theversion placedupon his conversationswiththis generalforeman,and give full faith andcredit to the denial ofWilliam E. Postal thathe made the statementattributed tohim. I find,therefore,thatRespondentdid not thereby-interfere,with,restrain,or coerce employees in the exerciseof the rightsguaranteed in Section7 of the Actor engage inany independent'violationof Section 8(a)(I).(t)Robert BackusWilliamWallacetestified that in June 1960 he wasemployed as an experimental inspector in department 207atHamilton Standard and went out on strike for theduration; that on the dayafter the picket line was reducedby an order of Court atthe endof the firstweek of thestrike,Foreman Robert Backus called him by telephoneand said,"We have reduced the number of people on thepicket line. I would like to have you come in to work. Youshouldn't haveany trouble.Well, I think you would besmart if you came in now."In the above,testimonyofWilliamWallace, I find noelement of interference,restraint,or coercion of employeesin the exercise of the rights guaranteed.in_Section 7 of theAct, andI therefore find that Respondent did not, therebythreaten employeeswitheconomic reprisal, for engaging inunion or other protected activitiesand didnot therebyengage in any independent violation of Section,8(axl) asalleged in Paragraph 37(a) of the complaint.(u)ForemanHajak (Frank Hejuk)'Lucian LaRosetestified that in 1960 he was working as aleadman in department 19 at Hamilton Standard on thefirst shift and went out on strike for the duration;that morethan a month later Foreman Hejuk called him by telephoneand said,"You fellows seem to be keeping the rest of thesetupmen[out]" and"Why don'tyou get the bunchtogether and walk in tomorrow";and he further testified UNITED AIRCRAFTCORP.451that he was told "that I would lose my job, because theyhad tohire someoneto take it."I find in the above testimony of Lucian LaRose no threatof economic reprisal forengagingin union or otherprotected activities,as allegedin Paragraph 37(a) of thecomplaint.Such astatement, if made by Foreman Hejukwas no morethan a plea for this employee to return to workcoupled,-with a true statement of Respondent's legal right tohire a,permanent replacement in his job. I find, therefore,that Respondent did not- thereby interfere with, restrain, orcoerce employees in the exercise of the rights guaranteed inSection 7 of the Act or engage in any independent violationof Section8(a)(1), as allegedin Paragraph 37(a) of thecomplaint.(v)William GrennanLucian LaRosefurther testified that about the end of thesecond or third week of the strike General ForemanWilliam Grennan called him by telephone and said that"I'd better come to work, becausenowthey would have tohire someone to take my place. I'd think it over if I wasyou." (emphasis added)In the foregoing testimony of Lucian LaRose, I find nothreat of economic, reprisal &u: engaging in union or otherprotected activities, as alleged in Paragraph 37(a)` of thecomplaint, and, therefore, find that Respondent did notthereby interfere with, restrain, or coerce employees in theexercise of the rights guaranteed in Section7 of the Act anddid not therebyengage inany independent violation ofSection 8(a)(1) of the, Act.Howard F. Peterstestified that in 1960 he was employedas a toolmaker in department 219 at Hamilton Standardand 'went out on strike for the duration; that sometimethereafter, in July 1960, he called General ForemanWilliam Grennan by telephone to inquire about the strikesituation and Grennan said, "All I can say, if you do not getback, here very very shortly, your job will be-eliminated."In the foregoing testimony of Howard F. Peters, I find nothreat of economic reprisal for engaging in union or otherprotected activities,as allegedin "Paragraph 37(a) of thecomplaint, and find, therefore, that Respondent did notthereby interfere with, restrain, or coerce employees in theexerciseof the rights guaranteed in Section 7 of the Act anddid not therebyengagein any, independent violation ofSection 8(a)(1).William Francis Grennancredibly testified that prior toJanuary 1, 1960, he was a general foreman in departments219 and 237 at the Windsor, Locks plant of HamiltonStandard; and that at that time and place Howard F. Petersworked as a toolmaker under his supervision. Then he wastransferred to departments 19 and 37 in another buildingand General Foreman Henry Stokes took over his previousjob and all personnel, working therein. When the strikestarted on June -8, 1960, Peters was not working under hisjurisdiction, but Lucian LaRose was working as a leadmanin his department 19. After the strike had continued for 2 or3 weeks, he called LaRose by telephone and requestedhimto come back to work; he told him that "we were hiringreplacements," and said, "I would think about it, Louis, if Iwere you,"but did not threaten him in any manner or usethe words attributed to me in his testimony. He was callingLaRose and other cutter-grinders on behalf of the, CutterForeman Frank Hejuk, who was absent sick at home forapproximately 2-1/2 months during theentireperiod of thestrike.He was authorized by Superintendent LouisHorvath to request employees to come back to work, butHornath "specifically instructed me to tell them the truthand not to threaten themin anyway whatsoever; and Ifollowed these instructions to the letter."This witness testified further that, about I month after thestrike ended, Howard F. Peters called him by telephone andinquired whether there were any jobs open, whereupon hetold Peters that he was trying to take care of the employeesin his own departments under the' terms of the strikesettlementagreements, explained to Peters that he wasunder the jurisdiction of another general ;foreman -andshould get in touch with him, but did not make thestatementattributed to him in the testimony of Peters.A preponderance of the evidence herein fails to provethat General Foreman Grennan threatened employees witheconomic reprisal forengagingin union or other protectedactivities, and I find, therefore, that Respondent did notthereby interfere with, restrain, or coerce its employees inthe exercise of their rights under Section 7 of the Actorengage inany independent violation of Section8(a)(1).-(w) Superintendent Howatt (Louis Horvath)Lucian LaRosefurther testified that sometime during thestrike Superintendent Louis Horvath stopped his car-at thepicket line and said to him, "You'd better hang on to thatsign you are carrying.You're going to need it to heat yourhome this coming winter."There appears to be no connection between the aboveremark and the employment of this witness, because he didnot work under the supervision of Louis Horvath and didnot furnish sufficient identification to enable the GeneralCounsel to spell his name correctly in the complaint. I findin this testimony a simple banter of-a picket in passing withno threat of economic reprisal'whatsoever for engaging inunion or other protected activities.The incident is tooisolated and frivolous to warrant a finding of any violationof the Act.Ifind,therefore,thatRespondent did not therebyinterferewith,restrain,or coerce its employees in theexercise of the.rights guaranteed in Section7 of the Act orengage in any independent violation of Section 8(a)(1). Theonly response from the picketing employee was, a smile, atleast showing in a bad situation a sense of humor on thepart of both LaRose and Horvath,and no display of temperwhatsoever.(x)Foreman Chenier(Eugene Chenier)Michael Martohuetestified that he was working as a latheoperator in department 31 at Hamilton Standard when hewent out on strike in June 1960; that approximately 1 weekprior thereto, Foreman Eugene Chenier told him that hewould have a lot to lose if he went out on strike.I find in the foregoing testimonyonlythe isolated remarkof a foreman interested in the mutual - welfare of hisemployer and its employees containing no threat whatsoev-er of economic reprisal for engaging in union or other 452 `DECISIONS OF NAIIVNAL LABOR ItLAIIONS BOARDprotected activities. I find, therefore, that Respondent didnot thereby interfere with, restrain, or coerce its employeesin the,exerciseof the right's, guaranteed in Section 7 of theAct or engage in any independent violation of Section8(a)(1).(y)Foreman Gus Holderman (Gus Oldermman)Mrs. Stephanie Bakulski,testified that she worked on the"burr. bench"' in department 203 at Hamilton Standard andwent out on strike in June 1960— and, thereafter about thefourth week of the strike her foreman,, Gus Olderman,called her at home byttelephone, whereupon a conversationensued ,as, follows: "He said 'Have you got your houseworkdone?' I said `No,' He said -`Hurry, up and do it. We needyou in here.,,This' is ,Cass [Gus ] Uldermann [Olderman].'Well, I, kind of hemmed and hawed. I told him our driverwasn't in.He said ,there was other workers and if I neededprotection.` not to be' afraid to come in, so he. says, `Youknow, :we are counting on cutting down, and if you don'tcome in, you might find yourself out,of a job.' I says,'! needthe job. Lwouldn'twant' to lose my job,' and he says, `Well,I wouldn'twant to have it on my conscience that I didn't letyou know."I find in the aforesaid testimony no threatof economicreprisal for engaging in union or other protected activities.It portrays the,desire of a friendly foreman trying, to protectboth the interests of his employer and also the-rights, of anemployee,to be,pioteeted from violence, if she desired towork, and by,affording,her an opportunity to prevent lossof her job by legal replacement or elimination.I cannotdetect-in this conversationany threat, effort, or desire bythis foreman to punish, penalize, or, inflict economicreprisal,of any kind upon this or any other employee, andsurely underrthe.circumstances surrounding this conversa-tionno, ulterior,motive,, should be imputed to theRespondent Corporation.I find,therefore,thatRespon-dent did not-engage in any independent violation of Section8(a)(1),, as alleged in Paragraph 37(a) of the complaint.(z)Foreman Maxwell(James Maxwell)StanleyT.Zubecktestified that he was employed- atHamiltonStandard and went out `on strike in June 1960;that about -2 'weeks- laterForeman Maxwell 'called him bytelephone-and said, "If you want your job, you got to comeback to work."In the foregoingtestimony F find thealleged statement ofForeman Maxwellinsufficient to threaten employees witheconomic reprisalfor engaging in union or other protectedactivities, as allegedin Paragraph 37(a) of the complaint. Itiswellestablished that an employer has the legal right tohire a temporary or permanent replacement for strikingemployeesin order to-keep his business in operation, or-hemay `Tor justifiable 'bu`sines reasonsfree of discriminationabolish- such ^ jobs. Therefore, 'the warning of a foreman,interestedin preserving the'-jobs of his employees And'maintaining'bperations Within his jurisdiction, that a jobmay' be lost by permanent, replacement or elimination doesnot in the absence of other supporting evidence constitute athreat of economical reprisal,and the burden is on theGeneral Counsel to prove the violation by a preponderanceof the evidence.JamesW.Maxwellcredibly 'testified'that-he was aforeman in department 23 at the Windsor Locks plant ofHamilton Standard during the 1960 strike;that he wasinstructedby hissuperiors,General Foreman Clark andSuperintendent McIntosh,to call-and encourage employeesto come back to work,but not to threaten or promise themin any manner whatsoever.When-he called individualemployees,most of them would forthwith inquire about thesituation at the plant and who had returned to work,and,allof his conversations with them were on a very friendlybasis.Among others,he called Stanley S. Zubek from hisdesk in the plant, reviewed the situation,told him who wasback at work, and encouraged him to return to work; but hedid not say"If you want your job, you'd better come back."In talking to these employees he never mentioned wages,overtime,shifts,or anything like that and never told anyemployees they would lose 'their jobs.From my,observation of the witnesses,Zubeck andMaxwell,and from all the circumstancesbf' the case Idiscredit the testimony of Stanley T. Zubeck With respect tothe statement attributed to the foreman,and I give full faithand credit to the testimony of Foreman-James Maxwell andhis version as to what-was said in his conversation withZubeck. Therefore,I cannot find from a preponderance ofthe evidence' in union or other protected activities, asalleged' in Paragraph 37(a) of the complaint; `and' conse-quently find no independent violation of Section 8(a)(1).(aa)Foreman Robert Hewell (Robert Hewell)John Rauzatestified that he performed bench work andoperated' various machines in department 3 at ' HamiltonStandard under the supervision of Foreman Robert Newelland went out on strike in June 1960 for the duration.' Laterduring the strike on a Friday, Foreman Hewell called himby telephone and "said that he was going to start up the`line' on Monday, and would like 'for me to come back tooperate the machines. Thereupon, I'objectedto crossing-thepicket line, and Foreman Hewell said: `You can cross it.You don't have to be afraid of anything. I would like tostart up Monday. If you don't, I will have to replace youwith another man.' So I said `All right,' I will see youMonday'; but later decided to stay out."'In the foregoing testimony of JohnRauza,I find nothreat of econonuc' reprisal to employees for engaging inunion or other protected activities,as allegedin Paragraph37(a) of the complaint. It follows, therefore,' and I find thatRespondent -did not thereby' interfere with,restrain,' orcoerce employees in the exercise of the rights guaranteed inSection 7 of the Act.(bb)Foreman Phalen (John,'Phalen)William P. Reilly'testified that he was employed atHamilton Standard under the supervision of Foreman John-Phalen, had been a timekeeper about 2 years, and Went outon strike for the duration in June 1960; that during" thestrike he talked to Foreman John Phalen several times andall statements made to himby his foreman wereto the sameeffect. Phalen said "Iam' in a crisis"; and told him that UNITED AIRCRAFT 'CORP.453some of the timekeepers had already,come back to work,and' he couldn't understand why Reilly didn't comeback-"that I would be liable to lose my job, if I did notcome back to work."The foregoing witness does not even contend that anythreats were made to him during the, several conversationshad with Foreman Phalen. The alleged statements were nomore than a plea to help his foreman in the apparent crisiscaused in his department by reason of the strike,-'andanysuch statement about losing his job if he did not return towork,under the circumstances,merely referred to effortsbeing made to continue operations to the extent of hiringreplacementsifpossible. _ I find therein no threat ofeconomical reprisal for engaging in- union or otherprotected activities, as alleged in Paragraph 37(a) of thecomplaint- It follows, therefore, and I find that Respondentdid not thereby interfere with, restrain, or coerce itsemployees or engage in any independent violation ofSection 8(a)(1) of the Act.(cc)PersonnelManager Wilhide (Mr. P.Wilhide)Herve Desriusseauxfurther testified that sometime duringthe latter days of the strike, a personnel man namedWilhide, at gate 2 of the Pratt & Whitney East Hartfordplant called to him on- the picket line, and said "Come on it.It's your last chance."I find in the foregoing testimony no threat of economicreprisal for engaging in union or other protected activities,as alleged inparagraph 37(a) of the complaint. Thecomplaint simply alleges.that"PersonnelManagerWilhide-June 1960 to August 1960." There was noidentification ofWilhide beyond referring to him as apersonnel man, and it does not appear that he exercised anysupervisory authority whatsoever. Evidently he was- nomore than a nonstriking heckler,and anysuch statementmade by such a person cannot be attributed to theRespondent Corporation: I find, therefore, that Respon-dent did not thereby interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed inSection 7 of the Act or engage in any independent violationof Section 8(a)(1).-(dd)Foreman, Sanfield--June 1960 to August 196016Frank J. Don Aromatestified in pertinent substance that.he hasbeena member of Lodge 743 since 1941; that hebecame a union, organizer- in 1941 and alsoserved as aunion stewardfor the period 1941-1944; and that, he -thenenlisted inthe Armed Forces of the.United States until 1946when he returned to the employment of HamiltonStandard. In 1947 he was-appointed union committeemanand was thereafter elected President of Lodge 743 in 1948.He worked for Respondent in several different jobsincluding that of setup man- until-appointed foreman inMay 1956. He served as a foreman in experimental testdepartment 23 until laid off in June 1959 by reason of acutback in-'operations. Thereupon, he accepted a job asordinary employee with assurance of a later promotionback to foreman upon materialization of a new departmentis These are the exactwords usedin the allegationshown in paragraph37(a) ofthe complaint,without furtherexplanation.requiring the services of a foreman to supervise theinstallation and repair of propellors on aircraft brought infrom other manufacturers.Thereupon,he rejoined theUnion and at that time discussed the subject of his job withAssistant Superintendent Sanfield,who inquired whetherhe realized that it might,hurt his chances of getting backinto supervision and getting the newjob asforeman thatthey were lining up for him. He was actually performingthis proposed new type of work at that time but had not yetreceived the anticipated promotion,and about 3'weeksprior to, the strike he was reclassified to a -fuel laboratorymechanic by reason of a seniority conflict with anothersetup man.Thereafter,,on June,8, 1960,he went out onstrike for the duration.---The foregoing testimony of Don Aroma clearly showsthat any conversation he had with Assistant SuperintendentSanfield occurred several weeks or probably months priortd the strike and prior to May 21, 1960-*hidhdate hasbeen found 'herein to fix the limitation proscribed by, theProviso in Section 10(b) of the Act forbidding the Board orany agency thereof to issue any complaint based upon anyunfair labor practice occurring more than 6 months prior tothe filing of the charge with the Board and the service of'acopy thereof upon the person against whom such charge ismade,the initial charge herein,having been filed and servedon November 21, 1960. Furthermore, it is a well-establishedprinciple of law that an employer has the right to adopt andpublish the policy that an employee must- automaticallyforego his membership in the Union when he becomes asupervisor-even°to the extent of discharging a-supervisor foraffiliating,with a labor organization`in conflict with hisduties as, a part of management.It, follows'therefote;-thattelling a prospective foreman that,rejoiningthe Union willconflict with his being a supervisor does not interfere with,restrain, or coerce employees in the exercise of the rightsguaranteed in Section7 of the Act,and does not-constitutea threat of economical reprisal for- engagingm,union orother protected activities,as .alleged in Paragraph 37(a) ofthe complaint.I find,therefore, -that Respondent did notthereby engage in any-independent violation of-Section8(a)(I).--John Francis Lesczynskitestified that during the;secondweek of the'strike Superintendent'Sanfiel&called him bytelephone and requested that he come back to work,saying,aL'esczynccording tosk%, "there would be'les's interferencenow because°themass picketinghad stoppedand therewere fewer pickets on the-line-that I would-6e one of theseniormen,and had, an' awful lot to lose if I stayedout-that I should think it over."I find in the foregoing testimony no threat of economicalreprisal for engaging in union or other protected activities,as alleged in the complaint.It follows,therefore;and I findthat Respondent did not thereby interfere with, restrain, orcoerce employees in the exercise of the rights guaranteed inSection 7 of theAct or engage in any-independent violationof Section 8(a)(1). 454DECISIONSOF NATIONALLABOR RELATIONS BOARD(ee),Foreman Romeo Cartier June 1960 to August196017JohnTelesmanicfurther testified that his foreman,Romeo Cartier called him by telephone,several timesduring the strike. In the first call, about the third week ofthe strike, Foreman Cartier "told me that -a lot of the boyswere back at, work, and said:-'Get together with the boysand come on'' in to work your job is still open.' In thesecond "call about- the seventh week of the strike, ForemanCartier told me that if I-was not back to work by Friday ofthat week that I wouldbe replaced by someone else."In the foregoing testimony of John Telesmanic I find nothreat of economical reprisal for engaging in union or otherprotected activities. It is well established that an employerhas , the legal right to replace striking employees on apermanent;basis,and when that is done the strikingemployee,has no further,claim to his ,former position as aneconomic striker. It follows, therefore, that fixing a date-onwhich such replacement will be made, thereby affording thestriker, an opportunityto reclaimhis job prior to that date,does not interfere with, restrain,or coerce employees in theexercise`of the rights guaranteed in Section 7 of the Act. Ifind, therefore, that Respondent did not thereby engage inan independent violation of Section 8(a)(1).(ff)-Foreman =Hill-June 24, 1960 and September196018 (Gardner Hill)Alex A. Newellfurther testified that on June 24, 1960,"Foreman Gardner Hill called by telephone and asked meto come, back to, work-that they would not hold my job[open] any longer if I didn't come to work. Thereafter inSeptember 1960, 1 went to see Foreman Hill to inquire as towhen I would be called back to work since-being put on thepreferred hiring list, and he said'Yourjob has been taken.You were replaced by somebody else. As far as I knowyourgoose is cooked:"19 'Discrimination, if any, against the above striker, Alex A.Newell will be determined pursuant to other allegations ofthe complaint, including any-derivative violation of Section8(a)(l), but the foregoing testimony of Newell contains nothreat of economic,reprisal for engaging in union or otherprotected activities,as alleged in Paragraph 37(a) of thecomplaint. Surely it _ was no threat to tell the striker thatthere wasno job open for him at thattimebecause he hadbeen replaced by somebody else or to express an opinion asto the result thereof. I find,,therefore,that Respondent didnot, thereby interfere with,restrain,or coerce employees inthe"exercise,of the rights guaranteed in Section 7 of the Actor engage in any independent. violation of Section 8(a)(1).Subparagraph `37(b) of the complaint alleges thatRespondent did "Interrogate its employees concerningtheir onion affiliations and sympathies. "20(gg)Edward Rollands-May 21, 1960With respect to Edward Rollands,I find in the record noevidence or identification whatsoever to support theITAidIsIbidIsNewell was rehired and returned to work in March 1962.allegation made against Respondent in Paragraph37(b) ofthe complaint. I find, therefore,, that-Respondent did notthereby 'engage in, any independent violation of Section8(a)(1).(hh)George Sabisky-June 1, 1960The evidencereliedupon by the General Counsel tosupport this allegationagainstGeorge Sabisky is the sameas offered to support the allegation of threats contained inParagraph 37(a),supraHaving already found' from apreponderance that Respondent did'not thereby engage inany independent violation of Section 8(a)(1), I repeat thatfinding here and recommend that this duplication of analleged violation of Section 8(a)(l) be dismissed.(ii)William Dwyer-Early Part of '1961The evidence relied uponby theGeneral Counsel -tosupport this allegation of interrogation is the sametestimony of Earl C. Martin which wasdiscredited by thisTrialExaminer-in his determination of the allegationsagainstWilliam Dwyer in Paragraph37(a) ofthe com-plaint,supra inwhich it was found that Respondent did notthereby engage in any independent violation ofSection8(a)(1).My finding is the same here, and I recommenddismissal of this duplication of an allegedviolation ofSection 8(a)(1) of the Act.(jj)Foreman Norman Millard-June, 1960Alexander H. Sulewskitestified.in substance that h'ewasemployed as a turret lathe operator in department 121 atPratt& Whitneyunder the supervision of Foreman Millardand on June 8, 1960, went out on strike-for the duration.Approximately1week, prior thereto,,Foreman Millard"inquired whether I thought we would go on strike.,When I-replied that'We - are-Foreman Millard said: `Tomeguess you are foolish to go out on strike. You have a goodjob here.If I wereyou-you mayfind out you may nothave a job if you go out on strike-if,l,were you I would tellthe fellows to turn around and talk them-out, of it' Then Isaid: 'I can't talk them out of it. After all,it is a unionstrike."'I. find in the foregoing testimony of Sulewski no illegalinterrogation of employees concerning their union affilia-tion and sympathies,as alleged-in Paragraph37(b) of thecomplaint,and' certainly no threat of economic reprisal forengaging in unionor otherprotected activities, as alleged inParagraph 37(a) of_the complaint.I find,therefore, thatRespondent'did not' thereby interfere with,restrain,orcoerce employees in the exercise of the rights guaranteed inlion 7 of the Act-or engage in any independentviolationof Section8(aXl) of the Act.(kk),Foreman John Swiatkewicz ;May 1960 to June1960Stanley A.Modzeleskitestified that hewas employed as aleadman in the material control department of Hamilton20'Thefollowing subheadings show-exact terminology used insubparagraph37(b) of thecomplaint to describe the individual-violationscommitted.- UNITED AIRCRAFT CORP.455Standard under the supervision of Foreman Swiatkewiczand went out on strike for the duration on June 8, 1960, andthat approximately 3 weeks prior to the strike, ForemanSwiatkewicz "asked if I was going on strike, and I said: `Iwill go with themajority."Ithaving been found herein,suprathat the limitingproviso contained in Section 10(b) of the,Act is a bar to thelitigation of unfair labor practices occurring prior to May21, 1960, the burden is on the General Counsel to provethat the alleged statement of Foreman Swiatkewicz is notbarred by the Statute of Limitations, and this he failed todo. I hold, therefore, that the litigation of aforesaidallegation contained in Paragraph 37(b) of the complaint isproscribed by Section 10(b)-of the Act. Furthermore, I holdunder the circumstances of this case that a casual inquiry asto whether employees are going on strike, unless accompa-nied by some threat of economic reprisal or other form ofinterference, restraint, or coercion, does not constitute anindependent violation of Section 8(a)(1). I find, therefore,that Respondent did not thereby interfere with, restrain, orcoerce its employees in the exercise of the rights guaranteedin Section 7 of the Act. '(11)ForemanWilliam SmithJune 1960Edwin Chmieleskitestified in substance that he wasemployed as a sheet metal leadman in department 616 atPratt & Whitney under the supervision of Foreman WilliamSmith and went out on strike' for the durationon June 8,1960;that approximately I week prior to the strike,Foreman Smith came to him at his place of work in theplant, and said: "Do you have a button on?" He said "Yes,"and showed him a "Unity button:" Thereupon, "ForemanSmith- wrote something on a paper tablet, and I inquired:`What's that for?' and he replied: `Oh, they want a count-ofhow many boys'are wearingbuttons: After leaving me, Iobserved Foreman Smith checking' other employees in theplant." "The Respondent offered no evidence to deny or explainthe aforesaid credible' testimony of Edwin Chmieleski, andI am constrained to find that such conduct engaged in byForemanWilliam Smith constituted interrogation andsurveillanceof its employees concerning their unionaffiliationsand sympathies in violation of Section 8(a)(1) oftheAct. I- ' find, therefore,' thatRespondent therebyinterfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act adengaged inan independent violation ofSection 8(a)(1).(mm)PersonnelManager DeMarco-October 1960Gerald F. O'Connelltestified that he was working in themaintenancedepartment at Pratt & Whitney and on June8, 1960, went out on strike for the duration; that he hadbeen a, group leader in charge of the storage cribs-for parts,wire, pipes, etc., and about 2 years before the strike hadbeen given a physical examination by the company doctor,required to sign a waiver; and was thereafter restricted toliftingweights not in excess of 35 to 40 pounds. After thestrike,he was recalled in October 1960 and went back towork in his old department, whereupon the supervisor incharge sent`him over to the hospital for a physicalexamination,after which he went back to work.Shortlythereafter,his general supervisor sent him back to thehospital for a further examination,upon the completion ofwhich he was directed to see a Mr.DeMarco at thepersonneldepartment,and thereupon the followingconversation with Henry P. DeMarco transpired:He said to,me "Gerry you are active in the Union.", Isays, "Yes, I was a steward and a committeeman. Whatdoes that have to do with it?" He-says "Nothing, I wasjust curious."He says, "The job we had for you, youcan't do." I said, "I was doing it for the last three years."He said, "Well, we will have to look around and findanother job for you."-HenryP. DeMarcocredibly testified that he was assignedas a personnel advisor to the area of the plant engineeringgroup for the primary function of assisting supervisors intheir relationship with employees and in some situations todiscuss with them the provisions of the collective-bargain-ing agreement.IfGerald F.O'Connell was a unioirstewardor committeeman in that area it is possible that suchmatters were discussed with-him buthe cannot recall anysuch contact or, discussion with him in October 1960; andhe denies making any such alleged statements to O'Connelloranyother employee.-From my observation of these two witnesses, O'Connelland DeMarco,I am constrained to credit the denial of thispersonnel supervisor that he made such statements-in thegarbled form alleged by the witness for General Counsel, Itis not positively denied that some-discussion concerning therecall of O'Connell occurred,but I am convinced from allthe testimony and all' surrounding circumstances that suchconversation,if any, is more pertinent to the discriminationsection of this case- 'includinganyderivative violationtherefrom than to interrogation of employees as anindependent violation of Section 8(axl). I find,therefore,that a preponderance of the evidence does not show thatRespondenttherebyengaged in any independent'violationof Section 8(a)(1) as alleged in Paragraph 37(b) of thecomplaint.-(nn)Foreman Ray Morin-April1960 to June -1960Clifford Stanley Lyontestified that he was'employed as afusion welder in department 963 at Pratt&Whitney and onJune 8, 1960, went out on strike for the duration;that hewas appointed union steward in 1956, committeeman in1959,and during the strike served the Union"as trustee,performed picketduty, andwas in charge of transportation.After the strike,inAugust 1960,- "he registered forreinstatement pursuant to the strike settlement agreements.Prior to the strike,in March 1960,'Fbreman Morin engagedin conversation with him at his welding booth saying that"my union activities were too strong,and that Ihad-bettercut it out or something would happen." Thereafter; about 4weeks prior to the strike,,Foreman Morin engaged in asecond conversation with him at his welding booth,inquired"whether we were going out on strike,and said:`Let me'tell you something,if you go'out on strike, you'llnever come back in this plant."'-Foreman Raymond L. Morincredibly testified that priorto February 15, 1960,Clifford Lyon-worked as a welderunder his supervision on the second shift in department 963 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDat Pratt & Whitney but,on that date was transferred to thefirst shift underthe supervision of another foreman; andsince-his" transferhe, has not, had,any, conversationswhatsoever'-with him. Lyon was, a- union steward,. andshortly prior to his-transfer in February 1960, he, ForemanMorin,on severaloccasions =observed employees crowdedaround Lyonin the smallwelding booth- (9 x 9 feet) where,he worked, thereby causing-a, dangerous situation; and he.thereupon instructed - Lyon that hemust not havediscussionsin .the plant, about matters not pertaining to hisjob:Hemight, have mentioned, the Union, because hesuspected ;that they' were talking about union affairs, butnever atanytime made any statement similar to those nowattributed to him by Lyon.From my -observation of, these, two witnesses, Lyon andMorin,and-from all the circumstances of this case, I creditthe, testimony of, Raymond L. Morin and discredit that,ofClifford-,Stanley Lyon. There is nothing in the record tocorroborateLyon,but Foreman Morin is corroborated by a"change of status slip" introduced in,evidence as Respon-dent'sExhibit, 123 showing, the, transfer of Lyon to the-firstshift`on February 15, 1960. From a-preponderance of -the;evidence, I find that Foreman Ray Morin (Raymond L.Morin)did not make the statements attributed to him byClifford Stanley Lyon and did not. interrogate employeesconcerningtheir, union affiliations and, sympathies, - asalleged inParagraph -37(b), of the complaint. Furthermore,it isapparent even from the testimony of Lyon that thealleged-statementstestified xo by himoccurred more than 6monthsprior to,the-filing of the initial charge herein, andany litigation as -to them, is barred by the limiting provisocontained in Section10(b)1of the Act.Thereupon,;,it follows and -1 find that Respondent did notthereby interfere- with, restrain,-or coerce its employees inthe exercise of the rights guaranteed in Section 7 of the Actor engagein any independent violation of Section 8(a)(1)._Subparagraph,37(c),of.thecomplaintallegesthat Respon-dent did "Make pffers -of benefit conditioned upon-ceasingto engage in union orother protected concerted activity. " ,(oo)Foreman Robert Sweeney (at various times inJune-August 1960)Rene',G,_ Iebertcredibly testified in substance that he wasemployed -as^ a, machine operator (gear shover) in depart-ment 3-,at,Hamilton. Standard under the supervision ofForemanSweeney, on June 8, 1960, went on strike for theduration,and at the, end of, the, strike in August 1969,registered for, reinstatement pursuant to the strike settle=went,.agreements.At some time during the, strike,"Foreman, Sweeney called by telephone and offered me araise. of twenty-centsper hour if ,I would cross the ,picketline and comeback to work.",It is well established that it is a violation of Section 8(a)(1)when anti. employer promises a reward or benefit toemployees,yon,,_condition that they cease and desist fromparticipation in concerted ,activities for the purpose ofcollectivebargainingor other mutual aid or protection. Inthis caseemployees were engaged inaneconomicstrike andotherwise exercising the rights guaranteed in Section 7 ofthe, Act. From the undisputed testimony of Rene G. Hebert(employee onstrike), I find that Foreman Robert Sweeney(admittedly a supervisor of the Respondent) proposed togive him an increase in pay of 20 cents per hour if he wouldcome- back : to work;- thereby crossing, the picket linewhereon his fellow strikers were exercising the right toengage in such activities. I find, therefore, that Respondentthereby interfered with, restrained, and coerced employeesin the exercise of the rights guaranteed inSection 7-of theAct and thereby engaged in an independent violation ofSection 8(a)(-1).(pp)CharlesLindsayJune 1960 to August 1960Robert J.Belloncredibly testified that he was employedas labor grade 9, in department 311 at Hamilton Standardunder the supervision of Foreman Charles-Lindsay and onJune,8, ,1960,went out on strike for the duration;,and thatduring the second or third week of the strike ForemanLindsaycalled him by telephone and proposed to give himthe job of leadman if he would return to work,which herefused because it would replace his good friend and fellowstriker Joe Burke,who had held that job for25 years.Therefore, I find from the undisputed testimony ofRobert J.Bellon that Respondent thereby interfered with,restrained,and coerced its employees in the exercise of therightsguaranteed by Section7 of the Act and therebyengaged in an independent violation of Section 8(a)(1).RogerE.Vallerandcrediblytestifiedthathe,-wasemployed as a mechanic and electric assembler ' indepartment 311 at Hamilton Standard under thesupervi-sion of Foreman Charles,,Lindsay,and on June 8, 1960,went out on strike for the duration;that about the thirdweek of the strike,, Foreman Lindsay called him bytelephone,proposed that he come back to work-that hewould get his old job back plus a reasonable hike in pay atthat time and have better chances for advancement; but hewould not be responsible for what happened later.I find, therefore, from the undisputed testimony of RogerE.Vallerand,thatRespondent thereby interfered with,restrained,and, coercedits employees in the exercise of therights guaranteed in Section7 of the Act,and therebyengaged in an independent violation of Section,8(a)(1).(qq)ForemanZareskyJune1960 to August. 1960John Francis Lesczynski(having also testified with respectto.,a,telephone call from Superintendent-Sanfield,supra )further testified that his foreman, Steve Bareski,called himby telephone and requestedhim to comein to work-thathewanted someone to start a'movement back towork.that he could work extra overtime hours on thesecond shift on which he wouldbe working.General Foreman Stephen Zareskycredibly-testified thathe was instructed,by his supervisor to call employees bytelephone and tell them that their jobs were still availableand to ascertain whether they would return to work but, nottopromisethem ,anything; - that he, called John F.Lesczynski from his'office during the strike and said, "Lowdo you feel John? The job is,still open.I'd;be glad to haveyou come back to work."He furthertestified, "And that isall.I did nottell Lesczynski_that I wanted someone to siart,amovementback to work; and did ,not say that if he wouldcome in, he could work extra overtime hours.I did notmake UNITED AIRCRAFT CORP.457any such statements to Lasczynski or to anyone else, anddid not indicate inanyway that they would be rewarded forreturning to work."From my observation of the witnesses, Lesczynski andZaresky, and from all the circumstances of the case, I creditthe Zaresky version of his conversation and discredit theLesczynski version insofar as it is contrary thereto. I cannotfind from a preponderance of the evidence that GeneralForeman Stephen Zaresky made any offer of benefit toemployees conditioned upon ceasing to engage in union orother protected concerted activity, as alleged in thecomplaint.It follows, therefore, and I find that Respondent did notthereby interfere with, restrain, or coerce employees in theexerciseof the rights guaranteed in Section 7 of the Act orengage inany independent violation of Section8(a)(1).Subparagraph 37(d)of the complaintallegesthat Respon-dent did "Require all persons-who engaged in the strike... and whowerenot reinstated to any position prior toDecember 31, 1960, in -accordance with Paragraphs 4(a)and 4(b) of the, Strike Settlement Agreements . . . to filenew employment applications as a condition of employ-ment on and after January 1, 1961. "I --find in the strikesettlement agreements herein norestriction whatsoever on the- right of=economic strikers tobe-recalled to their prestrike positions if available at the endof the strike. These agreements simply provided for anorderly implementation . of this right for a period ofapproximately 5 months following the strike and ending onDecember31; 1960, and did not affect any continuing rightto reinstatementafter that date. Consequently, I find thatthe invitation of Respondent to approximately 1,701registeredstrikers to-file new applications for employmenton or, after January 1,1961, resulted in nothing more than anew registrationor revision of the preferred hiring list ofstrikers,stillavailable and claiming the right ofreinstate-ment totheir prestrike position of employment. Havingalready found, that Respondent discriminatedagainststrikersnot recalled to work by January 1, 1961, by hiringnew. employeesinto jobs formerly held by them, it would bea duplication of charges,allegations,and remedies to holdthat Respondentalso engagedin an independent violationof Section 8(a)(1) by, requiring these strikers to file newemployment applications as a condition of employment onand after January 1, -1961. I shallhold, therefore, that suchinvitation or requirement herein constitutes a derivative'violationofmy, previous finding of discrimination inviolation ofSection8(a)(3)and recommend that thisduplicatingallegation contained in Paragraph 37(d).of the'complaint be dismissed.Subparagraph 37(e)of the complaintallegesthat Respon-dent did "Require all persons who engaged in the strike.and who, were reinstated to a position in accordancewith Paragraph- 4(b) of the Strike Settlement Agreements... to sign waivers of their rights to be reinstated to theirprestrikepositions."The record fails to show that any-of the registered-strikerssigned adocument to waive their right to recall under theterms of the strike settlement agreement of their continuingrightthereaftertobe recalled during . the periodJanuary-April 1961,inclusive.It istrue thaton occasionswhen strikers were offered comparable jobs under the termsof those Agreements, but declined to accept, and expressedthe desire to wait for an opening'for them in their prestrikepositions,the Respondent-requested-such strikers to sign an,acknowledgement in writing that such offer had' been madeby Respondent.Ifind no discriminationtherein-by theRespondent,and the right of reinstatement to -theirprestrike positions was not restricted thereby and.did notconstitute the signing of a waiver as alleged in thecomplaint.It is therefore recommended that subparagraph-37(e) of thecomplaint be dismissed.-Subparagraph37(f) of the complaintalleges that Respon-dent did "Require all strikers who werereturned'to -someposition subsequent to t h e strike...up to and includingDecember 31, 1960,to undergo phy ical examinations.''The record fails to show any o the, registered strikersherein havebeen disqualified fo reinstatement of theirprestrike status by requiring" thto take a physicalexamination before returning toork.If such is the' case,the strikerinvolved has not lost his tight of reinstatement tohis prestrike status and will be co'ered by the discrimina-tion section herein and the remed provided therein. -Thisruling will not apply toanystriker'called to a comparablejob and thereupon found physi ly disqualified for thework required therein; otherwiseeRespondent might beheld legally.responsible for' req' i ' g an employee toperform work for which ho was- p sically unfit. Such aruling would= not apply ifit be fod upon recall to workthat the employee's physical condition had changed to theextent of rendering him unfit for f'er performance in hisprestrike position.I find, therefore,that subparagraph 37(f)isaduplicationof the charge and allegations ofdiscriminationhereindetermined and - will be givenconsideration as a derivative violation of 8(a)(3) rather thanan independent violation of '8(a)(1). I recommend,there-fore, that subparagraph 37(f) of the domplaint be dismissed.Subparagraph 37(g)of the complaint alleges that Respon-dent did"On and afterJanuaryrl,1961, terminate theseniority rights and otherbenefits of employmentprevious-ly enjoyed for all persons,who engaged in the strike . ,. .and who were reemployed by' Re pondent on and afterJanuary 1, 1961."From the entire record in this cas,it appears and is notdenied that Respondent interpreted the strike settlementagreements to meanthat the rightof registered strikers, toreinstatement in their prestrike statusended on December31, 1960,and that all strikers rehired after,that date wouldcome back to work-as new employees without seniority orother accumulated benefits and privilegesto which theywere entitled by reason of prestrike employment.Havingfound thatthe strike settlement agreements did not restrictthe reinstatement rights of strikers,it follows and I find thatthematerialdenial, or curtailmentof such -rights, by theRespondent with respect to thosestrikers rehired during the.,period January-April 1961was and is a discriminationagainst its employees within the meaning of Section 8(a)(3)for which a remedy will be providedherein,including aderivativeviolation rather than an independent violation ofSection 8(a)(1).Subparagraph37(h) of the complaint alleges that Respon- 458DECISIONSOF NATIONALLABOR RELATIONS BOARDdent did "Treat female strikers in a disparate manner at itsplants of Hamilton Standard and Pratt & Whitney.-The National Labor Relations Act does not proscribe orprevent discrimination- against employees by reason of sexbut does make it an unfair labor practice-(regardless of sex)to discriminate in regard to hire or tenure of employment orany term or condition of employment to encourage ordiscourage membership inanylabor organization. It mustbe, noted, however, that any female strikers herein areentitled to and will receive the same consideration providedfor all strikers in the application of the remedy providedherein. I recommend, therefore, that subparagraph 37(h) ofthe complaint be dismissed.Subparagraphs 37(i) and 37(/)were added to the complainton August 30, 1963, after the hearing herein had been insession for, several months, and relate to the final efforts ofattorneys representing the Union and the Respondent tosettle-the entire controversy, between the parties withoutfurther litigation. Since both paragraphs pertain to the samesubject, matter and . allege the same independent violation ofSection 8(a)(l), and to simplify procedure herein, they arehereby consolidated and considered together. It is, alleged(37(i)) that Respondent did "On or about January 4, 1963,threaten the-,Union'that it would bring a civil suit against it,,unless the Union would withdraw the charges in Case No.l-CA-3355 et al., or have those charges dropped from theconsideration of the Board"; and did (370))On or aboutMay 14, 1963, institute- separate civil suits against Lodge# 1746 and Lodge _# 743 in the Superior Court for the Stateof Connecticut pursuant to its threat -described above inParagraph 37(i)."These4llegations are based upon testimony of"Plato E.Papps, `General', Counsel of IAM, AFL-CIO, to the effectthat during negotiations to settle the controversy, represent-atives of the Respondent said that Respondent was going tosue` the Union' for damages to property resulting fromviolence and malicious mischief on the picket lines. TheRespondent` had` pr`,eviously filed unfair labor practicecharges against the Union-but 'the General Counsel hadrefused to, issue a 'complaint. The strike settlementagreementsand a new collective-bargaining agreementwent into effect about August 8-11, 1960, and thearbitration hearings as to the 50 strikers had been startedbefore the Baldwin Panel on September 20, 1960, whenabout that time Papps, representing the Union, complainedto Burke and Wells that the Respondent was not complyingwith --the terms of the strike 'settlement agreements andthreatened to file' 3,000 unfair labor practice charges"againstthe--Company,' whereupon Vice President Burkeretorted "I will sue,you." Shortly thereafter on November21, 1960, the -Union filed the initial charge -herein andcontinued to file numerous amended charges over a longperiod of time even after the hearing began on May 16,1963. The, Union concurrently therewith filed a suit againstRespondent in the U.S. District Court of Connecticut,alleging breach of contract, and invoked therein ancillarydisclosure proceedings to develop information for use inboth that lawsuit and with respect to the unfair laborpractice charges filed with the National Labor RelationsBoard.Thereafter, in January 1962, representatives of theUnion and the Respondent held a meeting at the WaldorfAstoriaHotel in New York City for the purpose ofnegotiating a settlement of the ; entire controversy andwithdrawing all charges and the lawsuit for breach ofcontract. At that meeting Burke said that the Company wasgoing to sue the Union for damages unless the entirecontroversy could be settled by the withdrawal of all suitsand charges; and at that time the Respondent proposed toopen,its records for the Union to determine as to whichemployees, if any, the strikesettlementagreements had notbeen complied with. General Counsel Papps thereuponagreed to consider the offers made by Respondent andjointly with Respondent's Attorney Joseph C. Wells calledtheGeneral Counsel. of theBoard inWashington, D.C.,requesting a postponement of prehearing subpoena pro-ceedings and a meeting with him to discuss a settlementagreement.Thereafter, about December 11-12,1961, in atelephone conversation, Vice President Burke urged Pappsto get moving on these cases-that there was no merit in the.Union lawsuit--or else the Respondent was going to filesuit against the Union. Thereupon,a meetingof the-parties'was arranged for and held at the- office, headquarters ofGeneral Counsel Plato E. Papps, JAM, AFL-CIO, inWashington, D.C., on January 4, 1963, at which the Union,was represented by its General Counsel Plato E. Papps,International President Hayes, Vice PresidentsMcGlonand Mat DeMore, and the Respondent was represented byitsAttorney Joseph C. Wells, Vice :President Burke, andPersonnel Director Mooney.' Respondent contended therewere only, about _300 of the strikers not completely restoredto work and again offered to open its records for the Unionto identify them; whereupon Papps told Vice PresidentBurke there was no point in his going to the company plantsto look at personnel records because the U. S. DistrictCourt was going to require Respondent to bring them to theUnion. Then Burke said that the Company was prepared tofile three- suits for damages against the Union for the totalsum of $15,000,000. Thereupon Papps said "We will pay$65,000 or $68,000," but his offer,was ignored. After thatmeeting, there were no further negotiations, for a settle= 'rment; and, thereafter, on May-14, 1963, Respondent filedCivil Suits Nos. 13384 and 13385 in the Superior Court ofHartford County, State of Connecticut, in which the Courton November 26, 1968, by, memorandum of decision- onhearing in damages awarded damages to Pratt & Whitneyin the sum of $1,369,725.25 with interest from August 12,1960; and to Hamilton Standard the sum of $88,662 withinterest from August 12, 1960; plus expenses of litigation inthe sum of $296,000; and judgment was entered in,111accordance therewith. --The right to sue and be sued is a fundamental right of 'citizenship in the United States of America and in everyState thereof; and only a sovereign government of itself canclaim exemption from suit.I find-nothing in Section 8(axl)or anywhere else inthe Actthat makes it a violation to sue'or threaten to sue a labor organization. Section 8(a)(1)provides that it shall be an unfair practice for an employer"to interfere with, restrain, or coerce employees in theexercise of the rights guaranteed in Section 7 of the Act";but a labororganizationisnot included within the term"employee" defined in Section 2(3) of the Act. I find,therefore, that subparagraphs 37(i) and 37(j) do not allege a UNITED AIRCRAFT CORP.violation cognizable under Section 8(a)(1); and further findfrom all the evidence and circumstances of this case thatthe Respondent did not thereby interfere with,restrain, orcoerce employees in the exercise of the rights guaranteed inSection 7 of the Act or engage in any independent violationof Section 8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in Section III,supra,occurring in connection with the operations ofRespondent described in Section I, above, have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent,in violation of Section8(a)(1) and (3)of the Act, during the period from August11, 1960, through December 31, 1960,inclusive,discrimi-nated against certain economic strikers herein registeredpursuant to the strike settlement agreements on thepreferred hiring list for reinstatement according to seniorityto their prestrike positions by filling such positions bytransfers and promotions within the operating organization,I shall order that Respondent from its records identify andoffer to each of such employees immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority,vacation, orother rights and privileges previously enjoyed, dischargingifnecessary the present occupant of such position, andmake him whole for any loss of earnings he may havesuffered by reason of its untimely failure or refusal to recallhim to work by payment to him of a sum of money equal tothat lwhich,he ' would I normally have earned as wages fromthe date on which such position was filled by transfer orpromotion within the operating organization to the date ofRespondent's offer to him of proper reinstatement,less hisnet earnings during such period,backpay and interestthereon to be computed in the manner prescribed by theBoard in F.W.Woolworth Co.,90 NLRB 289 andIsisPlumbing&Heating Co.,Inc.,138 NLRB 716.Having also found that Respondent in violation ofSection 8(a)(1) and (3) oftheAct,during the periodJanuary-April 1961, inclusive,discriminated against eco-nomic strikers by failing and refusing to reinstate themaccording to seniority to their prestrike positions, byterminating their employment,by treating them as newapplicants for employment with resulting loss of seniorityand other rights and privileges previously enjoyed, and byhiring new employees to fill jobs developed or activated inthe prestrike job codes,departments, and shifts for whichthey had registered and applied at the end of the strike, Ishall order theat Respondent from its records identify andoffer to each of such employees immediateandfull459reinstatement,according to seniority,-to his prestrike orsubstantially equivalent position in jobs developed oractivated during the period January-April 1961, inclusive,without prejudice to his seniority,vacation,and other rightsand privileges previously enjoyed,discharging if necessarythe present occupant of such position,-and make him wholefor any loss of earnings he may have sufferedby reason ofthe discrimination by restoring to him all seniority andother rights and privileges previously enjoyed and bypaying to him a sum of money equal to that which henormally would have earned as wages, from`the date onwhich such position was filled by a new employee or otherperson to the date of Respondent's offer to him of properreinstatement,less his net earnings during such period, withpackpay and interest in the manner prescribed by theBoard in F.W.Woolworth Co.,90 NLRB 289, andIsisPlumbing&Heating Co.,Inc.,138 NLRB 716.In the event that Respondent and counsel for the GeneralCounsel cannotagree to or determine the identity ofaforesaiddiscriminatees, it is recommended that theGeneral Counsel request a reopening of the hearing and thedesignation of another Trial Examiner to hear evidencelimited to identification of the employees discriminatedagainst and the jobs to which reinstatement has beenordered herein.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.United Aircraft Corporation is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. International Association of Machinists,AFL-CIO,Lodge #71746,Lodge#7743,and Lodge#7700 (hereincollectively called theUnion) are labor organizationswithin the meaning of Section 45) of the Act.3. By virtue of Section 9(a) of the Act, Lodge #71746 atthePratt& WhitneyDivision,EastHartford,andManchester, Connecticut,Lodge #7743 at the HamiltonStandardDivision,Broad Brook and Windsor Locks,Connecticut,and Lodge#7700at the Canel plant havebeen at all times material herein the exclusive representa-tive of all production and maintenance employees in theappropriate unit for the purpose of collective bargaining.4.During the period from August 11, 1960, throughDecember 31,1960,inclusive,by transferring and promot-ing other employees within its operating organization toavailable prestrike,positions of economic strikers regis-tered for reinstatement pursuant to the strike settlementagreements, Respondent has discriminated in regard to hireor tenure of employment and other terms or conditions ofemployment to encourage or discourage membership in alabor organization,and thereby engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) of the Act.5.During the period JanuaryApril1961, inclusive, byterminating the employment of economic strikers,unilater-ally changing their rights to reinstatement, seniority, andother terms and conditions of employment, by treatingthem as new applicants for employment, and by hiring newemployees to fill their prestrike positions,Respondent has 460DECISIONS OF NATIONAL LABOR- RELATIONS BOARDdiscriminatedin -regard to hire or tenure of employmentand otherterms andconditions of employment toencourageor discourage membership in a labor.organiza-tion, andthereby engagedin and is engagingin unfair laborpracticeswithin-the meaningof Section 8(a)(3) of the Act.6.By the foregoing conduct and by other independentactsof, certain -of its supervisors, Respondent- interferedrmployees in the exercise ofwith, restrained,and coerced ethe ights-guaranteed inSection 7 of the Act and therebyengagedin ,and is engaging in unfair labor practices withinthe meaningof Section.- 8(a)(1) of the Act; the other, actsconsistingof (1) threats of economic reprisal for, engagingin union orother protected activities by Foreman LeonardWelles; (2) interrogation creating - the impression ofsurveillance of their union- affiliations and sympathies byForemanWilliam Smith;_ and (3) offers, of -benefitconditioned upon ceasing to engage in .union -or otherprotected activity by Foremen Robert Sweeney andCharles Lindsay.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.8.Respondent did not engage in any unfair laborpractices alleged in the complaint which are not specificallyfound herein.[Recommended Order omitted from publication.]